 



Exhibit 10.1
INDENTURE AND SERVICING AGREEMENT
Dated as of November 1, 2007
by and among
SIERRA TIMESHARE 2007-2 RECEIVABLES FUNDING, LLC,
as Issuer
and
WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
and
U.S. BANK NATIONAL ASSOCIATION,
as Trustee and as Collateral Agent

 



--------------------------------------------------------------------------------



 



INDENTURE AND SERVICING AGREEMENT
     THIS INDENTURE AND SERVICING AGREEMENT dated as of November 1, 2007 is by
and among SIERRA TIMESHARE 2007-2 RECEIVABLES FUNDING, LLC, a limited liability
company organized under the laws of the State of Delaware, as issuer, WYNDHAM
CONSUMER FINANCE, INC., a Delaware corporation, as Servicer, and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as trustee and as
collateral agent. This Indenture may be supplemented and amended from time to
time in accordance with Article XV hereof.
RECITALS
     The Issuer has duly authorized the execution and delivery of this Indenture
to provide for the issuance of its loan backed notes as provided herein.
     All covenants and agreements made by the Issuer herein are for the benefit
and security of the Trustee, acting on behalf of the Noteholders, the Insurer
and the Swap Counterparty.
     The Issuer is entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged. All things necessary have been
done to make the Notes, when executed by the Issuer and authenticated and
delivered by the Trustee as provided herein, the valid obligations of the Issuer
and to make this Indenture a valid agreement of the Issuer, enforceable in
accordance with its terms.
     NOW THEREFORE, in consideration of the mutual agreements herein contained,
each party agrees as follows for the benefit of the other parties and for the
benefit of the Noteholders, the Insurer and the Swap Counterparty.
GRANTING CLAUSES
     The Issuer hereby Grants to the Collateral Agent, for the benefit and
security of the Trustee, acting on behalf of the Noteholders, the Insurer and
the Swap Counterparty, all of the Issuer’s right, title and interest, whether
now owned or hereafter acquired, in, to and under the following:

  (a)   all Pledged Loans and all Collections, together with all other Pledged
Assets;     (b)   the Collection Account and all money, investment property,
instruments and other property credited to, carried in or deposited in the
Collection Account;     (c)   all money, investment property, instruments and
other property credited to, carried in or deposited in a Lockbox Account or any
other bank or similar account into which Collections are deposited, to the
extent such

 



--------------------------------------------------------------------------------



 



      money, investment property, instruments and other property constitutes
Collections;     (d)   the Reserve Account and all money, investment property,
instruments and other property credited to, carried in or deposited in the
Reserve Account;     (e)   the Interest Rate Swap;     (f)   all rights,
remedies, powers, privileges and claims of the Issuer under or with respect to
the Term Purchase Agreement, the Sale and Assignment Agreement and the Master
Loan Purchase Agreements, including, without limitation, all rights of the
Issuer to enforce all payment obligations of the Depositor, Sierra 2002 and each
Seller and all rights to collect all monies due and to become due to the Issuer
from the Depositor, Sierra 2002 or any Seller under or in connection with the
Term Purchase Agreement, the Sale and Assignment Agreement or the Master Loan
Purchase Agreements (including without limitation all interest and finance
charges for late payments and proceeds of any liquidation or sale of Pledged
Loans or resale of Vacation Ownership Interests or Vacation Credits and all
other Collections on the Pledged Loans) and all other rights of the Issuer to
enforce the Term Purchase Agreement, the Sale and Assignment Agreement and the
Master Loan Purchase Agreements;     (g)   all Assigned Rights with respect to
the Pledged Loans and the Pledged Assets including, without limitation, all
rights to enforce payment obligations of the Depositor, Sierra 2002 and each
Seller and all rights to collect all monies due and to become due to the Issuer
from the Depositor, Sierra 2002 or any Seller under or in connection with the
Pledged Loans (including without limitation all interest and finance charges for
late payments accrued thereon and proceeds of any liquidation or sale of Pledged
Loans or resale of Vacation Ownership Interests or Vacation Credits and all
other Collections on the Pledged Loans);     (h)   all certificates and
instruments, if any, from time to time representing or evidencing any of the
foregoing property described in clauses (a) through (g) above;     (i)   all
present and future claims, demands, causes of and choses in action in respect of
any of the foregoing and all interest, principal, payments and distributions of
any nature or type on any of the foregoing;     (j)   all accounts, chattel
paper, deposit accounts, documents, general intangibles, goods, instruments,
investment property, letter-of-credit rights, letters of credit, money, and oil,
gas and other minerals, consisting of, arising from, or relating to, any of the
foregoing;     (k)   all proceeds of the foregoing property described in clauses
(a) through (j) above, any security therefor, and all interest, dividends, cash,
instruments,

2



--------------------------------------------------------------------------------



 



      financial assets and other investment property and other property from
time to time received, receivable or otherwise distributed in respect of, or in
exchange for or on account of the sale, condemnation or other disposition of,
any or all of the then existing property described in clauses (a) through
(l) herein, and including all payments under insurance policies (whether or not
a Seller or an Originator, the Depositor, Sierra 2002, the Issuer, the
Collateral Agent or the Trustee is the loss payee thereof) or any indemnity,
warranty or guaranty payable by reason of loss or damage to or otherwise with
respect to any of the Collateral; and     (l)   all proceeds of the foregoing.

The property described in the preceding sentence is collectively referred to as
the “Collateral.” The Grant of the Collateral to the Collateral Agent is for the
benefit of the Trustee to secure the Notes equally and ratably without
prejudice, priority or distinction among any Notes by reason of difference in
time of issuance or otherwise, except as otherwise expressly provided in this
Indenture and to secure (i) the payment of all amounts due on the Notes in
accordance with their respective terms, (ii) the payment of all other sums
payable by the Issuer under this Indenture, the Notes, the Premium Letter and
the Insurance Agreement and (iii) compliance by the Issuer with the provisions
of this Indenture, the Notes, the Premium Letter and the Insurance Agreement.
This Indenture is a security agreement within the meaning of the UCC.
     The Collateral Agent and the Trustee acknowledge the Grant of the
Collateral, and the Collateral Agent accepts the Collateral in trust hereunder
in accordance with the provisions hereof and agrees to perform the duties herein
to the end that the interests of the Noteholders and the Insurer may be
adequately and effectively protected.
     The Trustee and the Collateral Agent each acknowledges that it has entered
into the Collateral Agency Agreement pursuant to which the Collateral Agent acts
as agent for the benefit of the Trustee for the purpose of maintaining a
security interest in the Collateral. The Trustee and the Noteholders are bound
by the terms of the Collateral Agency Agreement by the Trustee’s execution
thereof on their behalf.
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions
     Whenever used in this Indenture, the following words and phrases shall have
the following meanings:
     “Account” shall mean the Collection Account or the Reserve Account, and
“Accounts” shall mean the Collection Account and the Reserve Account.
     “Accrued Interest” shall mean, with respect to each Class of Notes, an
amount equal to the sum of (i) the interest accrued during the related Interest
Accrual Period at the applicable Note Interest Rate on the Principal Amount of
such Class of Notes as of the immediately

3



--------------------------------------------------------------------------------



 



preceding Payment Date (or, in the case of the initial Payment Date, the
Principal Amount as of the Closing Date) and (ii) any amounts payable pursuant
to clause (i) above for such Class of Notes from all prior Payment Dates
remaining unpaid, if any, plus, to the extent permitted by law, interest thereon
for each Interest Accrual Period for such Class of Notes at the applicable Note
Interest Rate.
     “Administrative Services Agreement” shall mean either the Administrative
Services Agreement dated as of August 29, 2002 by and between the Depositor and
the Administrator or the Administrative Services Agreement dated as of
October 2, 2007 by and between the Issuer and the Administrator, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms of the respective agreements.
     “Administrator” shall mean, with respect to the Administrative Services
Agreements, WCF, as administrator with respect to the Depositor and the Issuer,
respectively, or any other entity which becomes the Administrator under the
terms of the applicable Administrative Services Agreement.
     “Affiliate” shall mean, when used with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such Person, and “control” means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and “controlling” and
“controlled” shall have meanings correlative to the foregoing.
     “Aggregate Default Rate” shall mean as of any Determination Date, a
percentage obtained by dividing (i) the sum of the outstanding principal balance
of each Pledged Loan (each such principal balance determined as of the day
immediately preceding the date on which such Pledged Loan became a Defaulted
Loan) that became a Defaulted Loan during the period commencing with the Cut-Off
Date and ending at the end of the prior Due Period by (ii) the Aggregate Loan
Balance as of the Cut-Off Date.
     “Aggregate Loan Balance” shall mean, as of any time, the sum of the
outstanding principal balances due under or in respect of all Pledged Loans,
excluding Defaulted Loans.
     “Aggregate Principal Amount” shall mean the sum of the Principal Amounts
for all Classes of Notes.
     “Agreement” shall mean this Indenture and Servicing Agreement as the same
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with its terms.
     “Assigned Rights” shall mean all rights of the Depositor with respect to
the Pledged Loans and related Transferred Assets including, but not limited to,
the right to sell Defective Loans to the Sellers or to cause the Sellers to
purchase Defective Loans from the Issuer; provided, however, that the Assigned
Rights do not include any rights in, to or under the 2002 Performance Guaranty.
     “Assignment of Mortgage” shall mean any assignment (including any
collateral assignment) of any Mortgage.

4



--------------------------------------------------------------------------------



 



     “Authentication Agent” shall mean a Person designated by the Trustee to
authenticate Notes on behalf of the Trustee.
     “Authorized Officer” shall mean, with respect to the Issuer, any officer
who is authorized to act for the Issuer in matters relating to the Issuer, and
with respect to the Trustee, a Responsible Officer. Each party may receive and
accept a certification of the authority of any other party as conclusive
evidence of the authority of any person to act, and such certification may be
considered as in full force and effect until receipt by such other party of
written notice to the contrary.
     “Available Funds” for any Payment Date shall mean an amount equal to the
sum of (i) all payments (including prepayments—which include prepayments related
to Timeshare Upgrades) of principal, interest and fees (which, for the sake of
clarity, excludes maintenance fees assessed with respect to POAs) collected from
or on behalf of the Obligors during the related Due Period on the Pledged Loans;
(ii) any Servicer Advances made on or prior to the Payment Date with respect to
payments due from the Obligors on the Pledged Loans during the related Due
Period; (iii) all amounts received during the related Due Period as the Release
Price paid to the Trustee for the release from the Lien of this Indenture
securing the Notes of any Pledged Loan that has become a Defaulted Loan;
(iv) all Net Liquidation Proceeds from the disposition of Pledged Assets
securing Defaulted Loans received during the related Due Period; (v) the amounts
received during the related Due Period by the Trustee as the Release Price in
connection with the release of a Defective Loan; (vi) all other proceeds of the
Collateral received by the Trustee or the Servicer during the related Due
Period; (vii) the amount in excess of the Reserve Required Amount, if any,
withdrawn from the Reserve Account in accordance with subsection 3.5(c) of this
Indenture and deposited in the Collection Account on such Payment Date; and
(viii) all amounts received by the Issuer under the Interest Rate Swap in
connection with such Payment Date.
     “Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 of
the United States Code, as amended.
     “Bankruptcy Trustee” shall have the meaning assigned to that term in the
Insurance Policy.
     “Benefit Plan” shall mean any “employee pension benefit plan” as defined in
ERISA which is subject to Title IV of ERISA (other than a “multiemployer plan,”
as defined in Section 4001 of ERISA) and to which the Issuer, any eligible
Seller or any ERISA Affiliate of the Issuer has liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA for any time within the preceding five years or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Business Day” shall mean any day other than (i) a Saturday or Sunday or
(ii) a day on which banking institutions in New York, New York, Las Vegas,
Nevada, or the city in which the Corporate Trust Office of the Trustee is
located are authorized or obligated by law or executive order to be closed.

5



--------------------------------------------------------------------------------



 



     “Calculation Date” shall mean the close of business on the last Business
Day of the related Due Period.
     “Cash Accumulation Event” shall mean the occurrence of any of the following
events:
          (i) on any Determination Date, the average of the Delinquency Ratios
for the three immediately preceding Due Periods is greater than 5.0%;
          (ii) on any Determination Date, the average of the Default Percentages
for the four immediately preceding Due Periods is greater than the applicable
Default Percentage Threshold; or
          (iii) on any Determination Date, the Aggregate Default Rate is greater
than 23%.
A Cash Accumulation Event described in clause (i) above shall continue until the
average of the Delinquency Ratios for the three immediately preceding Due
Periods is equal to or less than 5.0% for three consecutive Determination Dates.
A Cash Accumulation Event described in clause (ii) above shall continue until
the average of the Default Percentages for the four immediately preceding Due
Periods is equal to or less than the applicable Default Percentage Threshold for
three consecutive Determination Dates. A Cash Accumulation Event described in
clause (iii) above will continue until the Notes have been paid in full.
     “Certificate of Authentication” shall have the meaning set forth in
Section 2.2.
     “Class” shall mean the Class A-1 Notes or the Class A-2 Notes.
     “Class A-1 Notes” shall mean any of the $80,000,000 5.370% Vacation
Timeshare Loan Backed Notes, Series 2007-2, Class A-1, due 2019.
     “Class A-2 Notes” shall mean any of the $375,000,000 Floating Rate Vacation
Timeshare Loan Backed Notes, Series 2007-2, Class A-2, due 2019.
     “Class Percentages” shall mean for each Class, at any time, the percentage
equivalent of a fraction the numerator of which is the Principal Amount of such
Class and the denominator of which is the Aggregate Principal Amount of all
Classes.
     “Clearing Agency” shall mean an organization registered as a “clearing
agency” pursuant to Section 17A of the Exchange Act.
     “Clearing Agency Custodian” shall mean the entity maintaining possession of
the Global Notes for the Clearing Agency.
     “Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

6



--------------------------------------------------------------------------------



 



     “Clearstream” shall mean Clearstream, Luxembourg, société anonyme, a
professional depository incorporated under the laws of Luxembourg, and its
successors.
     “Closing Date” shall mean November 1, 2007.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall have the meaning specified in the Granting Clause of
this Indenture.
     “Collateral Agency Agreement” shall mean the Collateral Agency Agreement
dated as of January 15, 1998 by and between Fleet National Bank as predecessor
Collateral Agent, Fleet Securities, Inc. as deal agent and the secured parties
named therein, as subsequently amended, including as amended by the Thirteenth
Amendment to the Collateral Agency Agreement dated as of November 1, 2007 and
all prior amendments, by and among the Collateral Agent, the Trustee and other
secured parties, as such Collateral Agency Agreement may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.
     “Collateral Agent” shall mean U.S. Bank National Association in its
capacity as collateral agent under this Indenture and the Collateral Agency
Agreement or any successor collateral agent appointed under the Collateral
Agency Agreement.
     “Collection Account” shall mean the account described in Section 3.4 hereof
and established for the deposit of Collections and other amounts as provided in
this Indenture.
     “Collections” shall mean, with respect to any Pledged Loan, all funds,
collections and other proceeds of such Pledged Loan paid by or on behalf of the
Obligor after the Cut-Off Date, including without limitation (i) all Scheduled
Payments or recoveries (subject to Section 7.5(g)) made in the form of money,
checks and like items to, or a wire transfer or an automated clearinghouse
transfer received in, any of the Lockbox Accounts or received by the Issuer or
the Servicer in respect of such Pledged Loan, (ii) all amounts received by the
Issuer, the Servicer or the Trustee in respect of any Insurance Proceeds
relating to such Pledged Loan or the related Vacation Ownership Interest and
(iii) all amounts received by the Issuer, the Servicer or the Trustee in respect
of any proceeds of a condemnation of property in any Resort, which proceeds
relate to such Pledged Loan or the related Vacation Ownership Interest.
     “Control Party” shall mean, (a) unless an Insurer Default has occurred and
is continuing, the Insurer and (b) during the continuation of an Insurer
Default, Noteholders representing 66 2/3% of the Aggregate Principal Amount of
the Notes.
     “Corporate Trust Office” shall mean the office of the Trustee at which at
any particular time its corporate trust business is administered, which office
at the date of the execution of this Indenture is located at 100 Wall Street,
16th Floor, New York, New York 10005, Attention: Structured Finance – Sierra
2007-2.
     “Credit Card Account” shall mean an arrangement whereby an Obligor makes
Scheduled Payments under a Loan via pre-authorized debit to a Major Credit Card.

7



--------------------------------------------------------------------------------



 



     “Credit Standards and Collection Policies” shall mean, if the Servicer is
WCF or an Affiliate of WCF, the individual credit standards established by WVRI
and WRDC and the collection policies established by WCF, attached hereto as
Exhibit H and as amended from time to time in accordance with the restrictions
of this Indenture, and if there is a Successor Servicer that is not an Affiliate
of WCF, the collection policies of such Person for loans similar to the Pledged
Loans.
     “Custodial Agreement” shall mean the Ninth Amended and Restated Custodial
Agreement dated as of November 1, 2007 by and among the Issuer, Sierra 2002,
Sierra 2003-2, the Depositor, WCF, WRDC, U.S. Bank National Association, as
Custodian, the Trustee and the Collateral Agent, the Sierra 2002 Trustee, the
Sierra 2003-2 Trustee, the Sierra 2004-1 Trustee, the Sierra 2005-1 Trustee, the
Sierra 2006-1 Trustee, the Premium 2007-A Trustee and the Sierra 2007-1 Trustee
as the same may be further amended, supplemented or otherwise modified from time
to time hereafter in accordance with its terms.
     “Custodian” shall mean, at any time, the custodian under the Custodial
Agreement.
     “Customary Practices” shall, with respect to the servicing and
administration of any Pledged Loans, have the meaning assigned to that term in
the Purchase Agreement under which such Loan was transferred from the Seller to
the Depositor.
     “Cut-Off Date” shall mean, with respect to the Pledged Loans, the close of
business on September 30, 2007.
     “Debt” of any Person shall mean (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) obligations of such Person to pay the
deferred purchase price of property or services, (d) obligations of such Person
as lessee under leases which have been or should be, in accordance with GAAP,
recorded as capital leases, (e) obligations secured by any lien, security
interest or other charge upon property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
obligations, (f) obligations of such Person under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (e) above, and (g) liabilities of such Person in respect of unfunded
vested benefits under Benefit Plans covered by Title IV of ERISA.
     “Debtor Relief Laws” shall mean the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, arrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
     “Defaulted Loan” shall mean any Pledged Loan (a) for which any portion of a
Scheduled Payment is delinquent more than 119 days, (b) with respect to which
the Servicer shall have determined in good faith that the related Obligor will
not resume making Scheduled Payments, (c) for which the related Obligor shall
have become the subject of a proceeding under a Debtor Relief Law or (d) for
which cancellation or foreclosure actions have been commenced.

8



--------------------------------------------------------------------------------



 



     “Default Percentage” shall mean, for any Due Period, the percentage
equivalent of a fraction the numerator of which is the sum of the outstanding
principal balance of each Pledged Loan (each such principal balance determined
as of the day immediately preceding the date on which such Pledged Loan became a
Defaulted Loan) that became a Defaulted Loan during such Due Period, and the
denominator of which is the Aggregate Loan Balance as of the last day of such
Due Period.
     “Default Percentage Threshold” shall mean, for any Determination Date,
1.00%.
     “Defective Loan” shall mean any Pledged Loan with an uncured material
breach (with all breaches that give rise to actual rescission being deemed
material on a Pledged Loan by Pledged Loan basis) of any representation or
warranty of the Issuer set forth in Section 5.2 of this Indenture.
     “Definitive Notes” shall have the meaning set forth in Section 2.11.
     “Delinquency Ratio” shall mean, for any Due Period, a fraction the
numerator of which is the sum of the outstanding principal balance of each
Pledged Loan (each such principal balance determined as of the last day of such
Due Period) which is a Delinquent Loan as of the last day of such Due Period and
the denominator of which is the Aggregate Loan Balance as of the last day of
such Due Period.
     “Delinquent Loan” shall mean a Pledged Loan for which all or a portion of
the Scheduled Payments are more than 60 days delinquent, other than a Pledged
Loan that is a Defaulted Loan.
     “Depositor” shall mean Sierra Deposit Company, LLC, a Delaware limited
liability company.
     “Depository Agreement” shall mean the agreement among the Issuer, the
Trustee and The Depository Trust Company.
     “Determination Date” shall mean, with respect to any Payment Date, the
fifth Business Day preceding such Payment Date.
     “Distribution Compliance Period” shall have the meaning specified in
Rule 902 of Regulation S under the Securities Act.
     “Due Period” shall mean, for the Payment Date occurring in December 2007,
the two full calendar months preceding such Payment Date, and for each other
Payment Date, the immediately preceding calendar month.
     “DWAC” shall have the meaning set forth in subsection 2.13(a).
     “Eligible Account” means either (a) a segregated account (including a
securities account) with an Eligible Institution or (b) a segregated trust
account with the corporate trust department of a depository institution
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long

9



--------------------------------------------------------------------------------



 



as any of the securities of such depository institution shall have a credit
rating from each Rating Agency in one of its generic rating categories which
signifies investment grade.
     “Eligible Guarantee” shall mean with respect to the Interest Rate Swap an
unconditional and irrevocable guarantee that is provided by a guarantor as
principal debtor rather than surety and is directly enforceable by the Issuer,
where either (x) a law firm has given a legal opinion confirming that none of
the guarantor’s payments to the Issuer under such guarantee will be subject to
withholding for tax or (y) such guarantee provides that, in the event that any
of such guarantor’s payments to the Issuer are subject to withholding for tax,
such guarantor is required to pay such additional amount as is necessary to
ensure that the net amount actually received by the Issuer (free and clear of
any withholding tax) will equal the full amount the Issuer would have received
had no such withholding been required.
     “Eligible Institution” shall mean any depository institution the short term
unsecured senior indebtedness of which is rated at least “Fl” by Fitch, “A-l” by
S&P or “P-l” by Moody’s, and the long term unsecured indebtedness of which is
rated at least “A” by Fitch, “A” by S&P or “A2” by Moody’s.
     “Eligible Loan” shall have the meaning assigned to that term in
Section 5.2.
     “Equity Percentage” shall mean, with respect to a Loan, the percentage
equivalent of a fraction the numerator of which is the excess of (A) the
Timeshare Price of the related Vacation Ownership Interest relating to the Loan
paid or to be paid by an Obligor over (B) the outstanding principal balance of
such Loan at the time of sale of such Vacation Ownership Interest to such
Obligor (less the amount of any valid check presented by such Obligor at the
time of such sale that has cleared the payment system), and the denominator of
which is the Timeshare Price of the related Vacation Ownership Interest,
provided that any cash down payments or principal payments made on any initial
Loan that have been fully prepaid as part of a Timeshare Upgrade and financed
down payments under such initial Loan financed over a period not exceeding six
months from the date of origination of such Loan that have actually been paid
within such six-month period shall be included in clause (A) above for purposes
of calculating the numerator of such fraction.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” shall mean with respect to any Person, (i) any
corporation which is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Code) as such Person; or (ii) a
trade or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Code) with such Person.
     “Euroclear Operator” shall mean Euroclear Bank S.A./N.V., as operator of
the Euroclear System, and its successors and assigns in such capacity.
     “Euroclear Participants” shall mean the participants of the Euroclear
System, for which the Euroclear System holds securities.

10



--------------------------------------------------------------------------------



 



     “Event of Default” shall mean the events designated as Events of Default
under Section 11.1 of this Indenture.
     “Exchange Act” shall mean the U. S. Securities Exchange Act of 1934, as
amended.
     “Exchange Date” shall have the meaning specified in subsection 2.9(d).
     “Extra Principal Distribution Amount,” shall mean, on any Payment Date, the
lesser of (i) the amount by which Available Funds exceeds the amount required to
be distributed on such Payment Date pursuant to clauses FIRST through NINTH,
inclusive, of the Priority of Payments and (ii) the Overcollateralization
Deficiency Amount on such Payment Date.
     “FairShare Plus Agreement” shall mean the Amended and Restated FairShare
Vacation Plan Use Management Trust Agreement effective as of January 1, 1996 by
and between WVRI, and certain of its subsidiaries and third party developers, as
the same may be further amended, supplemented or otherwise modified from time to
time hereafter in accordance with its terms.
     “FairShare Plus” shall mean the program pursuant to which the occupancy and
use of a Vacation Ownership Interest is assigned to the trust created by the
FairShare Plus Agreement in exchange for annual symbolic points that are used to
establish the location, timing, length of stay and unit type of a vacation,
including without limitation systems relating to reservations, accounting and
collection, disbursement and enforcement of assessments in respect of
contributed units.
     “Financing Statements” shall mean, collectively, the UCC financing
statements and the amendments thereto to be authorized and delivered in
connection with any of the transactions contemplated hereby or any of the other
Transaction Documents.
     “Fitch” shall mean Fitch, Inc. or any successor thereto.
     “Fixed Amount” shall mean, for any Payment Date, an amount equal to the
fixed amount payable by the Issuer to the Swap Counterparty for such date
pursuant to the Interest Rate Swap.
     “Fixed Week” shall mean a Vacation Ownership Interest representing a fee
simple interest in a lodging unit at a Resort that entitles the related Obligor
to occupy such lodging unit for a specified one-week period each year.
     “Floating Amount” shall mean, for any Payment Date an amount equal to the
floating amount payable by the Swap Counterparty to the Issuer for such date
pursuant to the Interest Rate Swap.
     “FMB” shall mean Fairfield Myrtle Beach, Inc., a Delaware corporation.
     “Foreign Clearing Agency” shall mean Clearstream and the Euroclear
Operator.
     “Fractional Interest” shall mean a fractional ownership interest as tenant
in common in an individual lodging unit in a Resort.

11



--------------------------------------------------------------------------------



 



     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States.
     “Global Notes” shall mean the Rule 144A Global Note and the Regulation S
Global Note.
     “Grant” shall mean, as to any asset or property, to pledge, assign and
grant a security interest in such asset or property. A Grant of any item of
Collateral shall include all rights, powers and options of the Granting party
thereunder or with respect thereto, including without limitation the immediate
and continuing right to claim, collect, receive and give receipt for principal,
interest and other payments in respect of such item of Collateral, principal and
interest payments and receipts in respect of the Permitted Investments,
Insurance Proceeds, purchase prices and all other monies payable thereunder and
all income, proceeds, products, rents and profits thereof, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all such rights and options, to bring Proceedings in the name of the
Granting party or otherwise, and generally to do and receive anything which the
Granting party is or may be entitled to do or receive thereunder or with respect
thereto.
     “Green Loan” shall mean a Loan the proceeds of which are used to finance
the purchase of a Green Vacation Ownership Interest.
     “Green Vacation Ownership Interest” shall mean a Vacation Ownership
Interest for which construction on the related Resort has not yet begun or is
subject to completion.
     “Indenture” shall mean this Agreement.
     “Independent Director” shall have the meaning assigned to the term in
subsection 6.1(m).
     “Initial Principal Amount” shall mean the aggregate amount of $455,000,000
of the Notes composed of the initial principal amounts of $80,000,000 of the
Class A-1 Notes, and $375,000,000 of the Class A-2 Notes at the time such Notes
were issued.
     “Initial Purchasers” shall mean Credit Suisse Securities (USA) LLC,
Greenwich Capital Markets, Inc., Barclays Capital, Inc., Deutsche Bank
Securities, Inc., Citigroup Global Markets, Inc. and J.P. Morgan Securities,
Inc.
     “Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any Debtor Relief Law, or the filing of a petition
against such Person in an involuntary case under any Debtor Relief Law, which
case remains unstayed and undismissed within 30 days of such filing, or the
appointing of a receiver, conservator, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
business; or (b) the commencement by such Person of a voluntary case under any
Debtor Relief Law, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law, or the consent
by such Person to the appointment of or taking possession by a receiver,
conservator, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its

12



--------------------------------------------------------------------------------



 



property, or the making by such Person of any general assignment for the benefit
of creditors, or the failure by such Person generally to pay its debts as such
debts become due or the admission by such Person of its inability to pay its
debts generally as they become due.
     “Insolvency Proceeding” shall mean any proceeding relating to an Insolvency
Event.
     “Installment Contract” shall mean an installment sale contract as defined
in the applicable Purchase Agreement.
     “Insurance Agreement” shall mean the Insurance and Reimbursement Agreement
dated as of November 1, 2007 by and among the Insurer, the Issuer, the Servicer,
the Depositor, the Sellers, Sierra 2002, Wyndham Worldwide and the Trustee, as
the same may be further amended, supplemented or otherwise modified from time to
time in accordance with its terms.
     “Insurance Policy” shall mean the financial guaranty insurance policy,
policy number 504751, issued by the Insurer in favor of the Trustee for the
benefit of the Noteholders, which policy has an effective date of November 1,
2007.
     “Insurance Premium” shall have the meaning assigned to that term in the
Premium Letter.
     “Insurance Proceeds” shall have the meaning assigned to that term in the
applicable Purchase Agreement.
     “Insurer” shall mean MBIA Insurance Corporation, a New York stock insurance
company.
     “Insurer Default” shall mean (i) the occurrence of an Insolvency Event with
respect to the Insurer, or (ii) the failure of the Insurer to make a payment as
and when due under the Insurance Policy.
     “Interest Accrual Period” shall mean, with respect to the Notes for any
Payment Date, the period beginning on and including the immediately preceding
Payment Date and ending on and excluding such Payment Date, except that the
first Interest Accrual Period will begin on and include November 1, 2007 and end
on and exclude the December 2007 Payment Date.
     “Interest Rate Swap” shall mean the ISDA Master Agreement, together with
the Schedule thereto, the “Credit Support Annex” and the “Confirmation For U.S.
Dollar Interest Rate Swap Transaction Under 1992 Master Agreement,” each dated
as of November 1, 2007 between the Issuer and the Swap Counterparty, as such
Interest Rate Swap may be amended, modified or replaced.
     “Interval Interest” shall mean an interest in the Bentley Brook Mountain
Club which interest entitles the owner to occupy, exchange, or rent a week or
period in a resort unit at such resort on a reservation basis.
     “Investment Company Act” shall mean the U.S. Investment Company Act of
1940, as amended.

13



--------------------------------------------------------------------------------



 



     “Issuer” shall mean Sierra Timeshare 2007-2 Receivables Funding, LLC, a
Delaware limited liability company and its successors and assigns.
     “Issuer Order” shall mean a written order or request dated and signed in
the name of the Issuer by an Authorized Officer of the Issuer.
     “Kona Loan” shall mean any Loan which was acquired by WVRI from Kona
Hawaiian Vacation Ownership, LLC.
     “LIBOR” shall mean, for any Interest Accrual Period, the London interbank
offered rate for one-month United States dollar deposits determined by the
Trustee on the LIBOR Determination Date for such Interest Accrual Period in
accordance with the provisions of Section 2.4.
     “LIBOR Determination Date” shall mean, with respect to each Interest
Accrual Period, the second London Business Day immediately preceding the first
day of such Interest Accrual Period.
     “Lien” shall mean any mortgage, security interest, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.
     “LLC Agreement” shall mean the Limited Liability Company Agreement of
Sierra Timeshare 2007-2 Receivables Funding, LLC dated as of August 16, 2007 as
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms.
     “Loan” shall mean each loan, installment contract, contract for deed or
contract or note secured by a mortgage, deed of trust, vendor’s lien or
retention of title originated or acquired by a Seller and relating to the sale
of one or more Vacation Ownership Interests.
     “Loan Balance” shall mean the outstanding principal balance due under or in
respect of a Pledged Loan (including a Defaulted Loan (until it becomes a
Released Pledged Loan)).
     “Loan Documents” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Purchase Agreement under which such Pledged Loan
was transferred from the Seller to the Depositor.
     “Loan File” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Purchase Agreement under which such Pledged Loan
was transferred from the Seller to the Depositor.

14



--------------------------------------------------------------------------------



 



     “Loan Rate” shall mean the annual rate at which interest accrues on any
Pledged Loan, as modified from time to time in accordance with the terms of any
related Credit Standards and Collection Policies.
     “Loan Schedule” shall mean the Loan Schedule containing information about
the Pledged Loans, which Loan Schedule is delivered electronically by the Issuer
to the Trustee as of the Closing Date and as such schedule is amended by
delivery electronically by the Issuer to the Trustee of information relating to
the release of Pledged Loans or the Grant of Qualified Substitute Loans.
     “Lockbox Account” shall mean any of the accounts established pursuant to a
Lockbox Agreement.
     “Lockbox Agreement” shall mean any agreement substantially in the form of
Exhibit F by and between the Issuer, the Trustee, the Servicer and the
applicable Lockbox Bank, which agreement sets forth the rights of the Issuer,
the Trustee and the applicable Lockbox Bank, with respect to the disposition and
application of the Collections deposited in the applicable Lockbox Account,
including without limitation the right of the Trustee to direct the Lockbox Bank
to remit all Collections directly to the Trustee.
     “Lockbox Bank” shall mean any of the commercial banks holding one or more
Lockbox Accounts.
     “London Business Day” shall mean a day on which banks are open for dealing
in foreign currency and exchange in London and New York City.
     “Lot” shall mean a fully or partially developed parcel of real estate.
     “Major Credit Card” shall mean a credit card issued by any VISA USA, Inc.,
MasterCard International Incorporated, American Express Company, Discover Bank,
Diners Club International Ltd. or JCB credit card affiliate or member entity.
     “Majority Holders” shall mean with respect to all Notes issued and
outstanding, the holders of greater than fifty percent of the Aggregate
Principal Amount of all Notes.
     “Master Loan Purchase Agreement” shall mean the WVRI Master Loan Purchase
Agreement or the WRDC Master Loan Purchase Agreement.
     “Material Adverse Effect” shall mean, with respect to any Person and any
event or circumstance, a material adverse effect on:

  (a)   the business, properties, operations or condition (financial or
otherwise) of such Person;     (b)   the ability of such Person to perform its
respective obligations under any of the Transaction Documents to which it is a
party;

15



--------------------------------------------------------------------------------



 



  (c)   the validity or enforceability of, or collectibility of amounts payable
under, this Indenture (if such Person is a party to this Indenture) or any of
the Transaction Documents to which it is a party;     (d)   the status,
existence, perfection or priority of any Lien arising through or under such
Person under any of the Transaction Documents to which it is a party; or     (e)
  the value, validity, enforceability or collectibility of the Pledged Loans or
any of the other Pledged Assets.     “Member” shall have the meaning assigned
thereto in the LLC Agreement.

     “Monthly Collateral Agent Fee” shall mean, with respect to any Payment
Date, the amount due to the Collateral Agent for fees related to the Collateral
for the Series 2007-2 Notes calculated in accordance with the Custodial
Agreement.
     “Monthly Custodian Fee” shall mean, with respect to each Payment Date, the
amount due to the Custodian under the Custodial Agreement for fees related to
the Pledged Loans and related Pledged Assets, such amounts to be calculated in
accordance with Schedule 3 attached hereto.
     “Monthly Principal” shall mean on any Payment Date, the sum of (i) the
principal portion of Scheduled Payments collected during the related Due Period
on the Pledged Loans; (ii) the principal portion of Servicer Advances, if any,
with respect to the related Due Period; (iii) the principal amount of any
prepayments (including prepayments relating to Timeshare Upgrades) collected on
any Pledged Loan during the related Due Period; (iv) principal proceeds from the
purchase by the Sellers of any Pledged Loans that have become Defaulted Loans
during the related Due Period; and (v) the principal proceeds of any repurchase
of a Defective Loan funded by a Seller or the Performance Guarantor or any
deposit in respect of a Defective Loan by the Issuer during the related Due
Period.
     “Monthly Servicer Fee” shall mean, in respect of any Due Period (or portion
thereof), an amount equal to one-twelfth of the product of (a) 1.10% and (b) the
Aggregate Loan Balance of the Pledged Loans at the beginning of such Due Period;
or if a Successor Servicer has been appointed and accepted the appointment or if
the Trustee is acting as Servicer a fee, which may be a higher fee and which, in
all cases will be subject to (A) if no Insurer Default has occurred and is
continuing, the consent of the Insurer or (B) if an Insurer Default has occurred
and is continuing, the consent of the Majority Holders.
     “Monthly Servicing Report” shall mean each monthly report prepared by the
Servicer as provided in Section 8.1.
     “Monthly Trustee Fee” shall mean, in respect of any Due Period, an amount
equal to $750.00 as an administration fee.
     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
thereto.

16



--------------------------------------------------------------------------------



 



     “Moody’s Short-term Rating” shall mean a rating assigned by Moody’s under
its short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.
     “Mortgage” shall mean any mortgage, deed of trust, purchase money deed of
trust or deed to secure debt encumbering the related Vacation Ownership
Interest, granted by the related Obligor to the Originator of a Loan to secure
payments or other obligations under such Loan.
     “Net Liquidation Proceeds” shall mean, with respect to any Defaulted Loan
which is a Pledged Loan and which has not been released from the Lien of this
Indenture, the proceeds of the sale, liquidation or other disposition of the
Defaulted Loan or the Pledged Assets or other collateral securing such Defaulted
Loan, after deduction of costs and expenses as provided in Section 7.5(g).
     “Net Swap Payment” shall mean, for any Payment Date, the amount, if any, by
which the Fixed Amount for such date exceeds the Floating Amount for such date.
     “Net Swap Receipt” shall mean, for any Payment Date, the amount, if any, by
which the Floating Amount for such date exceeds the Fixed Amount for such date.
     “Nominee” shall have the meaning set forth in the Purchase Agreements.
     “Non-U.S. Certificate” shall have the meaning set forth in subsection
2.12(b).
     “Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered in the Note Register.
     “Note Interest Rate” shall mean with respect to each Class of Notes, the
respective rate per annum set forth below:

      Class of Notes   Note Interest Rate
Class A-1 Notes
  5.370%
Class A-2 Notes
  LIBOR plus 1.00%

     “Note Owner” shall mean, with respect to a Note, the Person who is the
owner of a beneficial interest in such Note, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly as a participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).
     “Note Purchase Agreement” shall mean the Note Purchase Agreement dated
October 24, 2007 among the Issuer, the Sellers, the Depositor and the Initial
Purchasers named therein.
     “Note Register” shall have the meaning specified in Section 2.6.
     “Note Registrar” shall have the meaning specified in Section 2.6.
     “Notes” shall mean the Sierra Timeshare 2007-2 Receivables Funding, LLC
Vacation Timeshare Loan Backed Notes, Series 2007-2.

17



--------------------------------------------------------------------------------



 



     “Notice for Payment” shall have the meaning assigned to that term in the
Insurance Policy.
     “Obligor” shall mean, with respect to any Pledged Loan, the Person or
Persons obligated to make Scheduled Payments thereon.
     “Offering Circular” shall mean the final Offering Circular dated
October 24, 2007 relating to the Notes.
     “Officer’s Certificate” shall mean, unless otherwise specified in this
Indenture, a certificate delivered to the Trustee signed by any Vice President
or more senior officer of the Issuer or the Servicer, as the case may be, or, in
the case of a Successor Servicer, a certificate signed by any Vice President or
more senior officer or the financial controller (or an officer holding an office
with equivalent or more senior responsibilities) of such Successor Servicer, and
delivered to the Trustee.
     “Operating Agreement” shall mean the Fourteenth Amended and Restated
Operating Agreement dated as of November 1, 2007 by and between WVRI, FMB, WCF,
Kona Hawaiian Vacation Ownership, LLC, the VB Subsidiaries, Shawnee Development,
Inc., Eastern Resorts Company, LLC, BHV Development, Inc. and WRDC as described
therein, as the same may be further amended, supplemented or otherwise modified
from time to time hereafter in accordance with its terms.
     “Opinion of Counsel” shall mean a written opinion of counsel who may be
counsel for, or an employee of, the Person providing the opinion and who shall
be reasonably acceptable to the Trustee and the Insurer.
     “Order” shall have the meaning specified in Section 3.8(b).
     “Originator” shall have the meaning, with respect to any Pledged Loan,
assigned to such term in the applicable Purchase Agreement or, if such term is
not so defined, the entity which originates or acquires Loans and transfers such
Loans to a Seller.
     “Overcollateralization Amount,” shall mean on any Payment Date, the excess,
if any, of (i) the Aggregate Loan Balance as of the last day of the related Due
Period over (ii) the Aggregate Principal Amount on such Payment Date, after
taking into account any distributions of principal to the Noteholders on such
Payment Date.
     “Overcollateralization Deficiency Amount” shall mean, for any Payment Date,
the excess, if any, of (i) the Required Overcollateralization Amount on such
Payment Date over (ii) the Pro Forma Overcollateralization Amount on such
Payment Date.
     “Overcollateralization Release Amount,” shall mean (i) on any Payment Date
on or after the Stepdown Date, if neither a Cash Accumulation Event nor a Rapid
Amortization Event has occurred and is then continuing, an amount equal to the
excess, if any, of (a) the Pro Forma Overcollateralization Amount on such
Payment Date over (b) the Required Overcollateralization Amount on such Payment
Date; provided that such amount will not exceed the Monthly Principal for such
Payment Date and (ii) on any other Payment Date, zero.

18



--------------------------------------------------------------------------------



 



     “PAC” shall mean an arrangement whereby an Obligor makes Scheduled Payments
under a Pledged Loan via pre-authorized debit.
     “Paying Agent” shall mean the Trustee or any successor thereto, in its
capacity as paying agent.
     “Payment Date” shall mean the 20th day of each calendar month, or, if such
20th day is not a Business Day, the next succeeding Business Day, commencing in
December 2007.
     “Performance Guarantor” shall mean Wyndham Worldwide.
     “Performance Guaranty” shall mean that Performance Guaranty dated as of
November 1, 2007 made by Wyndham Worldwide in favor of the Issuer, the
Depositor, the Trustee and the Collateral Agent, as amended from time to time.
     “Permanent Regulation S Global Note” shall have the meaning assigned
thereto in subsection 2.12(a).
     “Permitted Encumbrance” with respect to any Pledged Loan has the meaning
assigned to that term under the Purchase Agreement pursuant to which such Loan
has been sold to the Depositor.
     “Permitted Investments” shall mean (i) U.S. Government Obligations having
maturities on or before the first Payment Date after the date of acquisition;
(ii) time deposits and certificates of deposit having maturities on or before
the first Payment Date after the date of acquisition, maintained with or issued
by any commercial bank having capital and surplus in excess of $500,000,000 and
having a short term senior unsecured debt rating of at least “A-1” by S&P and
“P-l” by Moody’s and “F1” by Fitch if rated by Fitch; (iii) repurchase
agreements having maturities on or before the first Payment Date after the date
of acquisition for underlying securities of the types described in clauses
(i) and (ii) above or clause (iv) below with any institution having a short term
senior unsecured debt rating of at least “P-1” by Moody’s and “A-1” by S&P and
“F1” by Fitch if rated by Fitch; (iv) commercial paper maturing on or before the
first Payment Date after the date of acquisition and having a short term senior
unsecured debt rating of at least “P-1” by Moody’s and “A-1+” by S&P and “F1” by
Fitch if rated by Fitch; and (v) money market funds rated “Aaa” by Moody’s and
rated “AAAm” or “AAAm-G” by S&P and which invest solely in any of the foregoing
(without regard to maturity), including any such funds in which the Trustee or
an Affiliate of the Trustee acts as an investment advisor or provides other
investment related services; provided, however, that no obligation of any
Seller, the Depositor or the Performance Guarantor shall constitute a Permitted
Investment and provided further, that no interest only obligation and no
investment purchased by the Issuer or the Trustee at a premium shall constitute
Permitted Investments.
     “Person” shall mean any person or entity including any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
other entity or organization of any nature, whether or not a legal entity.

19



--------------------------------------------------------------------------------



 



     “Pledged Assets” with respect to each Pledged Loan, shall mean all right,
title and interest of the Depositor in, to and under such Pledged Loan from time
to time and the related Transferred Assets and all of the Depositor’s rights
under the related Purchase Agreement, and in and to the Collections and the
proceeds of any of the foregoing.
     “Pledged Loans” shall mean the Loans listed on the Loan Schedule.
     “POA” shall mean each property owners’ association or similar timeshare
owner body for a Vacation Ownership Interest Regime or Resort or portion
thereof, in each case established pursuant to the declarations, articles or
similar charter documents applicable to each such Vacation Ownership Interest
Regime, Resort or portion thereof.
     “Points” shall mean, with respect to any lodging unit at a Vacation
Ownership Interest Regime, the number of points of symbolic value assigned to
such unit pursuant to FairShare Plus.
     “Policy Claim Amount” shall have the meaning assigned thereto in subsection
3.8(b).
     “Post Office Box” shall mean each post office box to which Obligors are
directed to mail payments in respect of the Pledged Loans.
     “Predecessor Note” shall mean, with respect to any particular Note, every
previous Note evidencing all or a portion of the same debt as that evidenced by
such particular Note; and, for the purpose of this definition, any Note
authenticated and delivered under Section 2.7 in lieu of a mutilated, lost,
destroyed or stolen Note shall evidence the same debt as the mutilated, lost,
destroyed or stolen Note.
     “Premium Letter” shall have the meaning assigned to that term in the
Insurance Agreement.
     “Premium 2007-A” shall mean Premium Yield Facility 2007-A LLC, a Delaware
limited liability company.
     “Premium 2007-A Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of February 12, 2007 among the
trustee named therein, WCF, as servicer, and Premium 2007-A.
     “Principal Amount” shall mean, the Initial Principal Amount of a Class,
less principal payments previously paid to such Class as of such date and which
payments have not been subsequently rescinded or recaptured.
     “Principal Distribution Amount” shall mean, for any Payment Date, an amount
equal to the sum, without duplication, of the Monthly Principal for such Payment
Date plus the outstanding principal balance of all Pledged Loans that became
Defaulted Loans during the related Due Period that were not repurchased by the
Depositor or a Seller, as reduced by the Overcollateralization Release Amount,
if any, for such Payment Date.

20



--------------------------------------------------------------------------------



 



     “Priority of Payments” shall mean the application of Available Funds in
accordance with Section 3.1.
     “Pro Forma Overcollateralization Amount” shall mean, on any Payment Date,
the excess, if any, of (i) the Aggregate Loan Balance as of the last day of the
related Due Period over (ii) (x) the Aggregate Principal Amount on such Payment
Date, before taking into account any distributions of principal to the
Noteholders on such Payment Date, minus (y) an amount equal to the sum of
(i) the Monthly Principal for such Payment Date and, without duplication,
(ii) the outstanding principal balance of all Pledged Loans that became
Defaulted Loans during the related Due Period that were not repurchased by a
Seller.
     “Proceeding” shall have the meaning specified in Section 11.3.
     “Purchase Agreement” shall mean a Master Loan Purchase Agreement between a
Seller and the Depositor pursuant to which the Seller sells Loans and related
assets to the Depositor.
     “QIB” shall have the meaning set forth in subsection 2.6(c).
     “Qualified Substitute Loan” shall mean a substitute Loan that is an
Eligible Loan on the applicable date of substitution and that on such date of
substitution (i) has a coupon rate not less than the coupon rate of the Pledged
Loan for which it is to be substituted, (ii) has a remaining term to stated
maturity not greater than the remaining term to maturity of the Pledged Loan for
which it is to be substituted, and (iii) is a WVRI Loan if the Loan for which it
is to be substituted is a WVRI Loan or is a WRDC Loan if the Loan for which it
is to be substituted is a WRDC Loan.
     “Rapid Amortization Event” shall mean: (i) an Insolvency Event has occurred
with respect to the Issuer; (ii) if on any two consecutive Payment Dates, either
(A) the sum of Available Funds plus, without duplication, amounts on deposit in
the Reserve Account are not sufficient to pay all Accrued Interest due on the
Notes, or (B) after application of all Available Funds in accordance with the
Priority of Payments, the Overcollateralization Amount would be less than the
Required Overcollateralization Amount; (iii) if on any Payment Date, after
application of all Available Funds in accordance with the Priority of Payments
on such Payment Date, the sum of the Aggregate Loan Balance plus the amount on
deposit in the Reserve Account would be less than the Aggregate Principal
Amount; or (iv) the Control Party has provided written notice to the Trustee
that an event described in subsection 11.1(a), (b), (d), (e) or (f) has occurred
and is continuing and that such event has been designated a Rapid Amortization
Event by the Control Party whether or not such event has also been declared an
Event of Default. The Rapid Amortization Events described in (ii), (iii) and
(iv) above will continue to be in effect until such time, if ever, that the
Control Party has consented to the termination of the Rapid Amortization Event.
     “Rated Final Maturity Date” shall mean the Payment Date occurring in
September 2019.
     “Rating Agency” shall mean each of Fitch, S&P or Moody’s as appropriate and
their respective successors in interest.

21



--------------------------------------------------------------------------------



 



     “Rating Agency Condition” shall mean, with respect to any action taken or
to be taken, that each Rating Agency shall have notified the Issuer and the
Trustee in writing that such action will not result in a reduction, downgrade,
suspension or withdrawal of the rating then assigned to any outstanding Class of
Notes.
     “Record Date” shall mean, for any Payment Date, (i) for Notes in book-entry
form, the close of business on the Business Day immediately preceding such
Payment Date and (ii) for Definitive Notes, the close of business on the last
Business Day of the month preceding the month in which such Payment Date occurs.
     “Records” shall, with respect to any Pledged Loan, have the meaning
assigned thereto in the applicable Purchase Agreement.
     “Redemption Date” shall have the meaning assigned thereto in Section 2.18.
     “Reference Banks” shall mean leading banks selected by the Servicer and
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market (i) with an established place of business in London and (ii) which have
been designated as such by the Servicer.
     “Regulation S Certificate” shall have the meaning assigned thereto in
subsection 2.9(d).
     “Regulation S Global Note” shall mean either the Temporary Regulation S
Global Note or the Permanent Regulation S Global Note.
     “Reimbursement Amount” shall mean, on any Payment Date, the sum of (i) all
Policy Claim Amounts previously received by the Trustee from the Insurer and not
previously repaid to the Insurer pursuant to this Agreement and the Insurance
Agreement, plus (ii) interest (in accordance with the Insurance Agreement)
accrued on each such Policy Claim Amount from the date the Trustee received the
related Policy Claim Amount to, but not including, such Payment Date, at the
rate specified in the Insurance Agreement, that has not been previously repaid
to the Insurer.
     “Release Date” shall mean, with respect to any Pledged Loan, the date on
which such Pledged Loan is released from the Lien of this Indenture.
     “Release Price” shall mean an amount equal to the outstanding Loan Balance
of the Pledged Loan as of the close of business on the Calculation Date
immediately preceding the date on which the release is to be made, plus accrued
and unpaid interest thereon to the date of such release; provided that for
purposes of calculating the Release Price with respect to any WRDC Timeshare
Upgrade the Release Price will be calculated without regard to the upgrade.
     “Released Pledged Loan” shall mean any Loan which was included as a Pledged
Loan, but which has been released from the Lien of this Indenture pursuant to
the terms hereof.
     “Required Overcollateralization Amount,” shall mean, as of any Payment
Date, an amount equal to (i) prior to the Stepdown Date, 10.25% of the Aggregate
Loan Balance as of the Cut-Off Date, and (ii) on and after the Stepdown Date,
(A) if no Cash Accumulation Event has

22



--------------------------------------------------------------------------------



 



occurred and is continuing, the greater of (x) 0.50% of the Aggregate Loan
Balance as of the Cut-Off Date and (y) 20.50% of the Aggregate Loan Balance as
of the last day of the related Due Period and (B) if a Cash Accumulation Event
has occurred and is continuing, the Required Overcollateralization Amount as
determined on the immediately preceding Payment Date; provided that if a Rapid
Amortization Event has occurred and is then continuing, the Required
Overcollateralization Amount will be equal to the Aggregate Loan Balance as of
the last day of the related Due Period.
     “Reserve Account” shall mean the account established pursuant to
Section 3.5 of this Indenture.
     “Reserve Account Draw Amount” shall have the meaning set forth in
subsection 3.5(b).
     “Reserve Required Amount” shall mean (a) as of the Closing Date, 1.0% of
the Aggregate Loan Balance as of the Cut-Off Date, and (b) at any time after the
Closing Date, (i) if no Cash Accumulation Event has occurred and is continuing
2.0% of the Aggregate Loan Balance at such time; and (ii) if a Cash Accumulation
Event has occurred and is continuing, the product of (A) the Aggregate Loan
Balance as of the last day of the immediately preceding Due Period and (B) the
greater of (x) 10.0% or (y) 2 times the Delinquency Ratio for such Due Period;
provided that in no event will the Reserve Required Amount be less than 0.50% of
the Aggregate Loan Balance as of the Cut-Off Date; provided further, that in no
event will the Reserve Required Amount be greater than the Aggregate Principal
Amount.
     “Resort” shall mean a WVRI Resort or a WRDC Resort.
     “Responsible Officer” shall mean any officer assigned to the Corporate
Trust Office (or any successor thereto), including any Vice President, Assistant
Vice President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers, in each case having direct
responsibility for the administration of this Indenture.
     “Rule 144A” shall have the meaning set forth in subsection 2.6(c).
     “Rule 144A Global Note” shall have the meaning assigned thereto in
Section 2.11.
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc. or any successor thereto.
     “Sale” shall have the meaning specified in Section 11.13(a).
     “Sale and Assignment Agreement” shall mean the Sale and Assignment
Agreement dated as of November 1, 2007 entered into by Sierra 2002 and the
Depositor and pursuant to which Sierra 2002 sells and assigns to the Depositor
all of Sierra 2002’s right, title and interest in certain Pledged Loans and the
Pledged Assets related thereto.
     “Scheduled Final Maturity Date” shall mean the Payment Date occurring in
September 2017.

23



--------------------------------------------------------------------------------



 



     “Scheduled Payment” shall mean the scheduled monthly payment of principal
and interest on a Pledged Loan.
     “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
     “Seller” shall mean WCF or WRDC or, in either case, any successor thereto.
     “Senior Priority Swap Termination Amount” shall mean any unpaid amount
owing to the Swap Counterparty in respect of Termination Payments relating to a
termination or a partial termination of the Interest Rate Swap arising from
(a) the Swap Counterparty not receiving any Net Swap Payment owing to it,
(b) bankruptcy, insolvency, conservatorship, receivership or similar event of
the Issuer, (c) the occurrence of an Event of Default under Section 11.1(a),
11.1(b) or 11.1(d) and, as a result thereof, the liquidation of all or a portion
of the Pledged Loans pursuant to Article IX of this Indenture or (d) an
amendment or supplement to this Indenture made without the consent of the Swap
Counterparty.
     “Series Termination Date” shall mean the Termination Date.
     “Service Transfer” shall have the meaning set forth in Section 12.1.
     “Servicer” shall mean WCF, in its capacity as Servicer pursuant to this
Indenture or, after any Service Transfer, the Successor Servicer.
     “Servicer Advance” shall mean amounts, if any, advanced by the Servicer, at
its option, to cover any shortfall between (i) the Scheduled Payments on the
Pledged Loans (other than Defaulted Loans) for a Due Period and (ii) the amounts
actually deposited in the Collection Account on account of such Scheduled
Payments on or prior to the Payment Date immediately following such Due Period.
     “Servicer Default” shall mean the defaults specified in Section 12.1.
     “Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Loans whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may be amended from time to time.
     “Shawnee Loan” shall mean any Loan which was acquired by WVRI from Shawnee
Development, Inc.
     “Sierra 2002” shall mean Sierra Timeshare Conduit Receivables Funding, LLC,
a Delaware limited liability company.
     “Sierra 2002 Trustee” shall mean the trustee under the terms of the Master
Indenture and Servicing Agreement dated as of August 29, 2002 and the
Series 2002-1 supplement thereto, each of which is among the trustee named
therein, WCF and Sierra 2002.
     “Sierra 2003-2” shall mean Sierra 2003-2 Receivables Funding Company, LLC,
a Delaware limited liability company.

24



--------------------------------------------------------------------------------



 



     “Sierra 2003-2 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of December 5, 2003 among the trustee
named therein, WCF and Sierra 2003-2.
     “Sierra 2004-1” shall mean Sierra Timeshare 2004-1 Receivables Funding,
LLC, a Delaware limited liability company.
     “Sierra 2004-1 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of May 27, 2004 among the trustee
named therein, WCF and Sierra 2004-1.
     “Sierra 2005-1” shall mean Sierra Timeshare 2005-1 Receivables Funding,
LLC, a Delaware limited liability company.
     “Sierra 2005-1 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of August 11, 2005 among the trustee
named therein, WCF and Sierra 2005-1.
     “Sierra 2006-1” shall mean Sierra Timeshare 2006-1 Receivables Funding,
LLC, a Delaware limited liability company.
     “Sierra 2006-1 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of July 11, 2006 among the trustee
named therein, WCF and Sierra 2006-1.
     “Sierra 2007-1” shall mean Sierra Timeshare 2007-1 Receivables Funding,
LLC, a Delaware limited liability company.
     “Sierra 2007-1 Trustee” shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of May 23, 2007 among the trustee
named therein, WCF and Sierra 2007-1.
     “Stepdown Date” shall mean the later to occur of the Payment Date in
November 2009 or the Payment Date on which the Aggregate Loan Balance as of the
last day of the related Due Period is less than 50.0% of the Aggregate Loan
Balance as of the Cut-Off Date.
     “Subsidiary” shall mean, as to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person.
     “Substitution Adjustment Amount” shall mean, with respect to any Qualified
Substitute Loan or Qualified Substitute Loans to be substituted for a Defective
Loan or a Defaulted Loan, the amount, if any, by which the aggregate principal
balance of all such Qualified Substitute Loans as of the date of substitution is
less than the aggregate principal balance of all such Defective Loans or
Defaulted Loans each determined as of the Calculation Date immediately prior to
the date of substitution.

25



--------------------------------------------------------------------------------



 



     “Successor Servicer” shall have the meaning set forth in Section 12.2.
     “Swap Counterparty” shall mean Barclays Bank PLC, a public limited
liability company registered in England and Wales and any entity which is a
replacement swap counterparty as provided in Section 3.6.
     “Swap Rating Agency Condition” shall mean, with respect to any action a
condition that is satisfied when Fitch is notified of such action by or on
behalf of the Issuer, and S&P and Moody’s have notified the Issuer and the
Trustee that such action will not result in a reduction, downgrade,
qualification (if applicable), or withdrawal of the rating that has been
assigned by such Rating Agency to the Class A-2 Notes.
     “Temporary Regulation S Global Note” shall have the meaning assigned
thereto in Section 2.11.
     “Term Purchase Agreement” shall mean the Series 2007-2 Term Purchase
Agreement dated as of November 1, 2007 between the Depositor as seller of the
Pledged Loans and the Issuer.
     “Termination Date” shall have the meaning specified in Section 14.1.
     “Termination Notice” shall have the meaning specified in Section 12.1.
     “Termination Payments” shall mean payments required to be made by the
Issuer to the Swap Counterparty under the terms of the Interest Rate Swap as a
result of a termination or partial termination of the Interest Rate Swap.
     “Termination Receipts” shall mean payments required to be made by the Swap
Counterparty to the Issuer under the terms of the Interest Rate Swap as a result
of a termination or a partial termination of the Interest Rate Swap.
     “Timeshare Price” shall mean the original price of the Vacation Ownership
Interest paid by an Obligor, plus any accrued and unpaid interest and other
amounts owed by the Obligor.
     “Timeshare Upgrade” shall have the meaning assigned thereto in the
applicable Purchase Agreement.
     “Title Clearing Agreement” shall have the meaning assigned thereto in the
WVRI Master Loan Purchase Agreement.
     “Transaction Documents” shall mean, collectively, this Indenture, the Term
Purchase Agreement, the Sale and Assignment Agreement, the Purchase Agreements,
the assignment agreements executed by the Sellers and related to the periodic
sale of Pledged Loans, the Custodial Agreement, the Performance Guaranty, the
Lockbox Agreements, the Title Clearing Agreements, the Collateral Agency
Agreement, the Administrative Services Agreements, the Insurance Policy, the
Insurance Agreement, the Financing Statements and all other agreements,
documents and instruments delivered pursuant thereto or in connection therewith,
and “Transaction Document” shall mean any of them.

26



--------------------------------------------------------------------------------



 



     “Transferred Assets” shall, with respect to each Pledged Loan, have the
meaning set forth in the Purchase Agreement under which such Loan was
transferred to the Depositor.
     “Trustee” shall mean U.S. Bank National Association or its successor in
interest, or any successor trustee appointed as provided in this Indenture.
     “Trustee Fee Letter” shall mean the schedule of fees attached as
Schedule 1, and all amendments thereof and supplements thereto.
     “2002 Performance Guaranty” shall mean that Performance Guaranty dated as
of May 7, 2006 made by Wyndham Worldwide Corporation in favor of the Depositor,
Sierra 2002 and the Sierra 2002 Trustee.
     “UCC” shall mean the Uniform Commercial Code, as amended from time to time,
as in effect in any applicable jurisdiction.
     “UDI” shall mean an undivided interest in fee simple (as tenants in common
with all other undivided interest owners) in a lodging unit or group of lodging
units at a Resort.
     “U.S. Government Obligations” shall mean (i) obligations of, or obligations
guaranteed as to principal and interest by, the U.S. Government or any agency or
instrumentality thereof, when these obligations are backed by the full faith and
credit of the United States and (ii) certain obligations of government-sponsored
agencies that are not backed by the full faith credit of the United States which
are limited to: Federal Home Loan Mortgage Corp. debt obligations; Farm Credit
System (formerly Federal Land Banks, Federal Intermediate Credit Banks, and
Banks for Cooperatives) consolidated system-wide bonds and notes; Federal Home
Loan Banks consolidated debt obligations; Federal National Mortgage Association
debt obligations; Student Loan Marketing Association debt obligations which
mature before September 30, 2008; Financing Corp. debt obligations; and
Resolution Funding Corp. debt obligations.
     “Vacation Credits” shall mean ownership interests in WorldMark that entitle
the owner thereof to use the Resorts owned by WorldMark.
     “Vacation Ownership Interest” shall mean the underlying ownership interest
that is the subject of a Loan, which ownership interest may be either a Fixed
Week, a UDI, an Interval Interest, the Points with respect thereto under
FairShare Plus, Vacation Credits or Fractional Interests.
     “Vacation Ownership Interest Regime” shall mean any of the various interval
ownership regimes located at a Resort, each of which is an arrangement
established under applicable state law whereby all or a designated portion of a
development is made subject to a declaration permitting the transfer of Vacation
Ownership Interests therein, which Vacation Ownership Interests shall, in the
case of Fixed Weeks and UDIs, constitute real property under the applicable
local law of each of the jurisdictions in which such regime is located.
     “VB Subsidiaries” shall mean Sea Gardens Beach and Tennis Resorts, Inc.,
Vacation Break Resorts, Inc. and Vacation Break Resorts at Star Island, Inc.

27



--------------------------------------------------------------------------------



 



     “WCF” shall mean Wyndham Consumer Finance, Inc., a Delaware corporation and
its successors and assigns.
     “WorldMark” shall mean WorldMark, The Club, a California not-for-profit
mutual benefit corporation.
     “WRDC” shall mean Wyndham Resort Development Corporation (formerly known as
Trendwest Resorts, Inc.), an Oregon corporation, a wholly-owned indirect
subsidiary of Wyndham Worldwide, and its successors and assigns.
     “WRDC Loan” shall mean a Pledged Loan which was originated by WRDC.
     “WRDC Master Loan Purchase Agreement” shall mean that Master Loan Purchase
Agreement dated as of August 29, 2002, and the Series 2002-1 Supplement thereto,
each as amended or amended and restated from time to time, by and between WRDC
and the Depositor and the Series 2007-2 Supplement to the Master Loan Purchase
Agreement and the Confirmation and Consent Agreements dated as of May 23, 2007,
June 13, 2007, July 13, 2007, August 13, 2007, September 13, 2007 each among WCF
as a Seller, WRDC, as the Originator and the Depositor, as purchaser, each as
amended or amended and restated from time to time.
     “WRDC Originator” shall mean WRDC.
     “WRDC Resort” shall mean a resort developed by WRDC or in which WRDC sells
Vacation Ownership Interests.
     “WRDC Timeshare Upgrade” shall mean a WRDC Loan with respect to which the
Obligor purchases a Timeshare Upgrade.
     “WVRI” shall mean Wyndham Vacation Resorts, Inc. (formerly known as
Fairfield Resorts, Inc.), a Delaware corporation.
     “WVRI Loan” shall mean a Pledged Loan which was sold to the Depositor under
the WVRI Master Loan Purchase Agreement.
     “WVRI Master Loan Purchase Agreement” shall mean the Master Loan Purchase
Agreement dated as of August 29, 2002, as amended or amended and restated from
time to time, by and between WCF, as Seller and the Depositor, as Purchaser and
WVRI and various other entities from time to time party thereto, together with
the Series 2002-1 Supplement thereto also dated as of August 29, 2002, as
amended or amended and restated from time to time and the Series 2007-2
Supplement thereto, dated as of November 1, 2007, as amended from time to time.
     “WVRI Originator” shall mean WVRI, Fairfield Myrtle Beach, Inc., Kona
Hawaiian Vacation Ownership, LLC, Shawnee Development, Inc., BHV Development,
Inc., Eastern Resorts Company, LLC, Sea Gardens Beach and Tennis Resort, Inc.,
Vacation Break Resorts, Inc., Vacation Break Resorts at Star Island, Inc., Palm
Vacation Group, Ocean Ranch Vacation Group, or any other Subsidiary of Wyndham
(other than WRDC) that originates Loans in accordance with the Credit Standards
and Collection Policies for sale to WCF.

28



--------------------------------------------------------------------------------



 



     “WVRI Resort” shall mean a resort developed by WVRI or its Subsidiaries or
in which WVRI or its Subsidiaries sell Vacation Ownership Interests.
     “Wyndham Worldwide” shall mean Wyndham Worldwide Corporation, a Delaware
corporation, and its successors and assigns.
     Section 1.2 Other Definitional Provisions.
     (a) Terms used in this Indenture and not otherwise defined herein such
terms shall have the meanings ascribed to them in the Term Purchase Agreement.
     (b) All terms defined in this Indenture shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
     (c) As used in this Indenture and in any certificate or other document made
or delivered pursuant hereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1 to the extent not defined, shall
have the respective meanings given to them under GAAP as in effect from time to
time. To the extent that the definitions of accounting terms herein or in any
certificate or other document made or delivered pursuant hereto are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
in any such certificate or other document shall control.
     (d) Any reference to each Rating Agency shall only apply to any specific
rating agency if such rating agency is then rating any outstanding Class of
Notes.
     (e) Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.
     (f) Terms used herein that are defined in the New York Uniform Commercial
Code and not otherwise defined herein shall have the meanings set forth in the
New York Uniform Commercial Code, unless the context requires otherwise. Any
reference herein to a “beneficial interest” in a security also shall mean,
unless the context otherwise requires, a security entitlement with respect to
such security, and any reference herein to a “beneficial owner” or “beneficial
holder” of a security also shall mean, unless the context otherwise requires,
the holder of a security entitlement with respect to such security. Any
reference herein to money or other property that is to be deposited in or is on
deposit in a securities account shall also mean that such money or other
property is to be credited to, or is credited to, such securities account.
     (g) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Indenture shall refer to this Indenture as a whole and
not to any particular provision of this Indenture; and Article, Section,
subsection, Schedule and Exhibit references contained in this Indenture are
references to Articles, Sections, subsections, Schedules and Exhibits in or to
this Indenture unless otherwise specified.
     (h) In determining whether the requisite percentage of Noteholders of any
Class or of all Noteholders have concurred in any direction, waiver or consent,
Notes owned by the Issuer or an Affiliate of the Issuer shall be considered as
though they are not outstanding, except that for

29



--------------------------------------------------------------------------------



 



the purposes of determining whether the Trustee shall be protected in making
such determination or relying on any such direction, waiver or consent, only
Notes which a Responsible Officer of the Trustee knows pursuant to written
notice (or in the case of the Issuer, by reference to the Note Register if the
Trustee is also the Note Registrar) are so owned shall be so disregarded and
except that if all outstanding Notes are owned by the Issuer or an Affiliate of
the Issuer, then this clause (h) shall be disregarded.
     Section 1.3 Intent and Interpretation of Documents
     The arrangement established by this Indenture, the Term Purchase Agreement,
the Sale and Assignment Agreement, the Purchase Agreements, the Custodial
Agreements, the Collateral Agency Agreement and the other Transaction Documents
is intended not to be a taxable mortgage pool for federal income tax purposes,
and is intended to constitute a sale of the Loans by the applicable Seller to
the Depositor for commercial law purposes. Each of the Depositor and the Issuer
are and are intended to be a legal entity separate and distinct from each Seller
for all purposes other than tax purposes. This Indenture and the other
Transaction Documents shall be interpreted to further these intentions.
ARTICLE II
THE NOTES
     Section 2.1 Designation.
     There is hereby created a series of Notes of the Issuer to be issued
pursuant to this Indenture and which are hereby designated as “Sierra Timeshare
2007-2 Receivables Funding, LLC Vacation Timeshare Loan Backed Notes,
Series 2007-2” (the “Notes”). The Issuer will issue Notes in two classes as
follows: (i) $80,000,000 5.370% Vacation Timeshare Loan Backed Notes,
Series 2007-2, Class A-1, due 2019, and (ii) $375,000,000 Floating Rate Vacation
Timeshare Loan Backed Notes, Series 2007-2, Class A-2, due 2019. The terms of
the Notes shall be as set forth in this Indenture.
     Section 2.2 Form Generally. The Notes and the Trustee’s or Authentication
Agent’s certificate of authentication thereon (the “Certificate of
Authentication”) shall be in substantially the forms set forth in the Exhibits
to this Indenture with such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Indenture, and may have
such letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may, consistent herewith, be determined by the
Authorized Officers of the Issuer executing such Notes as evidenced by their
execution of such Notes. Any portion of the text of any Note may be set forth on
the reverse or subsequent pages thereof, with an appropriate reference thereto
on the face of the Note.
     The Notes shall be typewritten, word processed, printed, lithographed or
engraved or produced by any combination of these methods, all as determined by
the officers executing such Notes, as evidenced by their execution of such
Notes.
     Section 2.3 [Reserved].

30



--------------------------------------------------------------------------------



 



     Section 2.4 Determination of LIBOR.
     On each LIBOR Determination Date, the Trustee shall determine LIBOR on the
basis of the rate for deposits in United States dollars for a one-month period
which appears on Reuters Screen LIBOR01 Page (or such other Page, as may replace
Reuters Screen LIBOR01 Page on the Reuters Monitor Money Rates Service, or such
other service as may be nominated as the information vendor for the purpose of
displaying rates or prices comparable to the interest rate on the Notes) as of
11:00 a.m., London time, on such date. If such rate does not appear on Reuters
Screen LIBOR01 Page (or such other page) the rate for that LIBOR Determination
Date will be determined on the basis of the rates at which deposits in United
States dollars are offered by the Reference Banks at approximately 11:00 a.m.,
London time, on that day to prime banks in the London interbank market for a
one-month period. If on such LIBOR Determination Date two or more Reference
Banks provide such offered quotations, LIBOR for such related Interest Accrual
Period will be the arithmetic mean of such offered quotations (rounded upwards
if necessary to the nearest whole multiple of 0.0001%). If on such LIBOR
Determination Date fewer than two Reference Banks provide such offered
quotations, LIBOR for the related Interest Accrual Period will be the arithmetic
mean (rounded upwards if necessary to the nearest whole multiple of 0.0001%) of
the one-month U.S. dollar lending rates that three New York City banks selected
by the Trustee are quoting at approximately 11:00 a.m. (New York City time) on
the relevant LIBOR Determination Date to leading European banks.
     The establishment of LIBOR on each LIBOR Determination Date by the Trustee
and the Trustee’s calculation of the rate of interest applicable to the
Class A-2 Notes for the related Interest Accrual Period will (in the absence of
manifest error) be final and binding. The Trustee shall, upon the establishment
of LIBOR on each LIBOR Determination Date, notify the Issuer and the Servicer of
the rate.
     Section 2.5 Execution, Authentication and Delivery. The Notes shall be
executed on behalf of the Issuer by any of its Authorized Officers. The
signature of any such Authorized Officer on the Notes may be manual or
facsimile.
     Notes bearing the manual or facsimile signature of individuals who were at
the time of execution of such Notes Authorized Officers of the Issuer shall bind
the Issuer, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of such Notes.
     The Trustee shall, upon written order of the Issuer, authenticate and
deliver Notes for original issue in an aggregate principal amount of
$455,000,000, comprising $375,000,000 principal amount of Class A-1 Notes, and
$80,000,000 principal amount of Class A-2 Notes. The Trustee shall be entitled
to rely upon such written order as authority to so authenticate and deliver the
Notes without further inquiry of any Person.
     Each Note shall be dated the date of its authentication. Notes and
beneficial interests in the Notes may be purchased in minimum denominations of
$500,000 and in integral multiples of $1,000 in excess thereof.

31



--------------------------------------------------------------------------------



 



     No Note shall be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose, unless there appears on such Note a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by the manual signature of one of its authorized signatories, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.
     Section 2.6 Registration; Registration of Transfer and Exchange; Transfer
Restrictions. (a) The Issuer shall cause to be kept a register (the “Note
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Issuer shall provide for the registration of Notes and the registration of
transfers of Notes. The Trustee shall be the initial “Note Registrar” for the
purpose of registering Notes and transfers of Notes as herein provided. Upon any
resignation of any Note Registrar, the Issuer shall promptly appoint a successor
or, if it elects not to make such an appointment, assume the duties of the Note
Registrar.
     If a Person other than the Trustee is appointed by the Issuer as Note
Registrar, the Issuer will give the Trustee, the Insurer and the Swap
Counterparty prompt written notice of the appointment of such Note Registrar and
of the location, and any change in the location, of the Note Registrar, and the
Trustee shall have the right to inspect the Note Register at all reasonable
times and to obtain copies thereof, and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Note Registrar as to the names and
addresses of the Holders of the Notes and the principal amounts and number of
such Notes.
     Upon surrender for registration of transfer of any Note at the office of
the Note Registrar as provided in this Section 2.6, if the requirements of
Section 8-401(a) of the UCC are met, the Issuer shall execute, and upon receipt
of such surrendered Note, the Trustee shall authenticate and the Noteholder
shall obtain from the Trustee, in the name of the designated transferee or
transferees, one or more new Notes in any authorized denominations, of the same
Class and of a like aggregate principal amount.
     At the option of the Holder, Notes may be exchanged for other Notes in any
authorized denominations, of the same Class and of a like aggregate principal
amount, upon surrender of the Notes to be exchanged at such office or agency.
Whenever any Notes are so surrendered for exchange, if the requirements of
Section 8-401(a) of the UCC are met, the Issuer shall execute, and upon receipt
of such surrendered Notes and an Issuer Order to authenticate the Notes, the
Trustee shall authenticate and the Noteholder shall obtain from the Trustee, the
Notes which the Noteholder making the exchange is entitled to receive.
     All Notes issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.
     Every Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the Trustee duly executed by, the Holder
thereof or such Holder’s attorney duly authorized in writing, and such other
documents as the Trustee may require.

32



--------------------------------------------------------------------------------



 



     No service charge shall be made to a Holder for any registration of
transfer or exchange of Notes, but the Issuer may require payment of a sum
sufficient to cover any tax or other governmental charge or expense that may be
imposed in connection with any registration of transfer or exchange of Notes,
other than exchanges pursuant to subsection 15.1(e) not involving any transfer.
     The preceding provisions of this section notwithstanding, the Issuer shall
not be required to make, and the Note Registrar need not register, transfers or
exchanges of Notes (i) for a period of 20 days preceding the due date for any
payment with respect to the Notes or (ii) after the Trustee sends a notice of
redemption with respect to such Note in accordance with Section 2.18.
     (b) The Notes have not been registered under the Securities Act or any
state securities law. None of the Issuer, the Servicer, the Note Registrar or
the Trustee is obligated to register the Notes under the Securities Act or any
other securities or “Blue Sky” laws or to take any other action not otherwise
required under this Indenture to permit the transfer of any Note without
registration.
     (c) No transfer of any Note or any interest therein (including, without
limitation, by pledge or hypothecation) shall be made except in compliance with
the restrictions on transfer set forth in this Section 2.6 (including the
applicable legend to be set forth on the face of each Note as provided in the
Exhibits to this Indenture) and in Section 2.12, Section 2.13 and Section 2.17
in a transaction exempt from the registration requirements of the Securities Act
and applicable state securities or “Blue Sky” laws. The transfer of the Notes
shall be restricted to transfers (i) to a person (A) that the transferor
reasonably believes is a “qualified institutional buyer” (a “QIB”) within the
meaning thereof in Rule 144A under the Securities Act (“Rule 144A”) in the form
of beneficial interests in the Rule 144A Global Note, and (B) that is aware that
the resale or other transfer is being made in reliance on Rule 144A or (ii) in
an offshore transaction in accordance with Rule 903 or Rule 904 of Regulation S
under the Securities Act, in the form of beneficial interests in the applicable
Regulation S Global Note.
     (d) Each Note Owner, by its acceptance of its beneficial interest in a
Note, will be deemed to have acknowledged, represented to and agreed with the
Issuer and the Initial Purchasers as follows:
     (i) It understands and acknowledges that the Notes will be offered and may
be resold by each Initial Purchaser (A) in the United States to QIBs pursuant to
Rule 144A in the form of beneficial interests in the Rule 144A Global Note or
(B) outside the United States to non U.S. Persons pursuant to Regulation S under
the Securities Act, initially in the form of beneficial interests in the
Temporary Regulation S Global Note. As set forth in Section 2.13, beneficial
interests in the Temporary Regulation S Global Note may be exchanged for
beneficial interests in the Permanent Regulation S Global Note.
     (ii) It understands that the Notes have not been and will not be registered
under the Securities Act or any state or other applicable securities law and
that the Notes, or any interest or participation therein, may not be offered,
sold, pledged or otherwise

33



--------------------------------------------------------------------------------



 



transferred unless registered pursuant to, or exempt from registration under,
the Securities Act and any state or other applicable securities law.
     (iii) It acknowledges that none of the Issuer or the Initial Purchasers or
any person representing the Issuer or the Initial Purchasers has made any
representation to it with respect to the Issuer or the offering or sale of any
Notes, other than the information contained in the Offering Circular, which has
been delivered to it and upon which it is relying in making its investment
decision with respect to the Notes. It has had access to such financial and
other information concerning the Issuer, the Depositor, the Insurer and the
Notes as it has deemed necessary in connection with its decision to purchase the
Notes.
     (iv) It acknowledges that the Notes will bear a legend to the following
effect unless the Issuer determines otherwise, consistent with applicable law:
“THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS
NOTE, OR ANY INTEREST OR PARTICIPATION HEREIN, MAY BE REOFFERED, RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) TO THE ISSUER, (2) PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT TO A PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT (A
“QIB”) PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A
QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A UNDER THE
SECURITIES ACT, OR (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT. EACH NOTE OWNER BY ACCEPTING
A BENEFICIAL INTEREST IN THIS NOTE, UNLESS SUCH PERSON ACQUIRED THIS NOTE IN A
TRANSFER DESCRIBED IN CLAUSE (3) ABOVE, IS DEEMED TO REPRESENT THAT IT IS EITHER
A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
ANOTHER QIB.
PRIOR TO PURCHASING ANY NOTES, PURCHASERS SHOULD CONSULT COUNSEL WITH RESPECT TO
THE AVAILABILITY AND CONDITIONS OF EXEMPTION FROM THE RESTRICTION ON RESALE OR
TRANSFER. THE ISSUER HAS NOT AGREED TO REGISTER THE NOTES UNDER THE SECURITIES
ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES LAWS OF ANY STATE OR TO PROVIDE
REGISTRATION RIGHTS TO ANY PURCHASER.

34



--------------------------------------------------------------------------------



 



AS SET FORTH HEREIN, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME
MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.”
     (v) If it is acquiring any Note, or any interest or participation therein,
as a fiduciary or agent for one or more investor accounts, it represents that it
has sole investment discretion with respect to each such account and that it has
full power to make the acknowledgments, representations and agreements contained
herein on behalf of each such account.
     (vi) It (A)(i) is a QIB, (ii) is aware that the sale to it is being made in
reliance on Rule 144A and if it is acquiring such Notes or any interest or
participation therein for the account of another QIB, such other QIB is aware
that the sale is being made in reliance on Rule 144A and (iii) is acquiring such
Notes or any interest or participation therein for its own account or for the
account of a QIB, or (B) is not a U.S. person and is purchasing such Notes or
any interest or participation therein in an offshore transaction meeting the
requirements of Rule 903 or 904 of Regulation S.
     (vii) It is purchasing the Notes for its own account, or for one or more
investor accounts for which it is acting as fiduciary or agent, in each case for
investment, and not with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act, subject to any
requirements of law that the disposition of its property or the property of such
investor account or accounts be at all times within its or their control and
subject to its or their ability to resell such Notes, or any interest or
participation therein as described in the Offering Circular and pursuant to the
provisions of this Indenture.
     (viii) It agrees that if in the future it should offer, sell or otherwise
transfer such Note or any interest or participation therein, it will do so only
(A) to the Issuer, (B) pursuant to Rule 144A to a person it reasonably believes
is a QIB in a transaction meeting the requirements of Rule 144A, purchasing for
its own account or for the account of a QIB, whom it has informed that such
offer, sale or other transfer is being made in reliance on Rule 144A or (C) in
an offshore transaction meeting the requirements of Rule 903 or Rule 904 of
Regulation S under the Securities Act.
     (ix) If it is acquiring such Note or any interest or participation therein
in an “offshore transaction” (as defined in Regulation S under the Securities
Act), it acknowledges that the Notes will initially be represented by the
Temporary Regulation S Global Note and that transfers thereof or any interest or
participation therein are restricted as set forth in this Indenture. If it is a
QIB, it acknowledges that the Notes offered in reliance on Rule 144A will be
represented by a Rule 144A Global Note and that transfers thereof or any
interest or participation therein are restricted as set forth in this Indenture.
     (x) It understands that the Temporary Regulation S Global Note will bear a
legend to the following effect unless the Issuer determines otherwise,
consistent with applicable law:

35



--------------------------------------------------------------------------------



 



“THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS TEMPORARY GLOBAL NOTE NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD
OR DELIVERED, EXCEPT AS PERMITTED UNDER THE INDENTURE REFERRED TO BELOW. NO
BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE
PAYMENT OF PRINCIPAL OR INTEREST HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE
BEEN DELIVERED PURSUANT TO THE TERMS OF THE INDENTURE REFERRED TO BELOW.”
      (xi) With respect to any foreign purchaser claiming an exemption from
United States income or withholding tax, it has delivered to the Trustee a true
and complete Form W-8BEN or W-8ECI, indicating such exemption or any successor
or other forms and documentation as may be sufficient under the applicable
regulations for claiming such exemption.
      (xii) It acknowledges that the Depositor, the Issuer, the Initial
Purchasers and others will rely on the truth and accuracy of the foregoing
acknowledgments, representations and agreements, and agrees that if any of the
foregoing acknowledgments, representations and agreements deemed to have been
made by it are no longer accurate, it shall promptly notify the Issuer and the
Initial Purchasers.
      (xiii) It acknowledges that transfers of the Notes or any interest or
participation therein shall otherwise be subject in all respects to the
restrictions applicable thereto contained in this Indenture.
      (xiv) Either (A) it is not (i) an employee benefit plan that is subject to
Title I of ERISA, (ii) a plan, individual retirement account or other
arrangement that is subject to Section 4975 of the Code, or (iii) an entity the
underlying assets of which are considered to include “plan assets” of, and it is
not purchasing the Notes on behalf of, any such plan, account or arrangement; or
(B) its purchase, holding and subsequent disposition of the Notes either
(i) will not constitute or result in a prohibited transaction under ERISA or
Section 4975 of the Code or (ii) are exempt from the prohibited transaction
provisions of ERISA and Section 4975 of the Code in accordance with one or more
available statutory, class or individual prohibited transaction exemptions. It
will not transfer the Notes to any person or entity, unless such person or
entity could itself truthfully make the foregoing representations and covenants
as presented in this clause (xiv).
          Any transfer, resale, pledge or other transfer of the Notes contrary
to the restrictions set forth above and elsewhere in this Indenture shall be
deemed void ab initio by the Issuer and the Trustee. As used in this
Section 2.6, the terms “United States” and “U.S. persons” have the respective
meanings given them in Regulation S under the Securities Act.
     (e) Each Note Owner and Holder of any Notes understands and acknowledges
that the Issuer has structured this Indenture and the Notes with the intention
that the Notes will qualify under applicable tax law as indebtedness of the
Issuer, and the Issuer and each Noteholder by acceptance of its Note agree to
treat the Notes (or interests therein) as

36



--------------------------------------------------------------------------------



 



indebtedness for purposes of federal, state, local and foreign income or
franchise taxes or any other applicable tax.
     (f) Notwithstanding anything to the contrary contained herein, each Note
and this Indenture may be amended or supplemented to modify the restrictions on
and procedures for resale and other transfers of the Notes to reflect any change
in applicable law or regulation (or the interpretation thereof) or in practices
relating to the resale or transfer of restricted securities generally (provided,
however, that no such amendment or supplement shall in any way impact the
Interest Rate Swap). Each Noteholder shall, by its acceptance of such Note, have
agreed to any such amendment or supplement.
     Section 2.7 Mutilated, Destroyed, Lost or Stolen Notes. If (i) any
mutilated Note is surrendered to the Trustee, or the Trustee receives evidence
to its satisfaction of the destruction, loss or theft of any Note, and (ii) in
the case of a destroyed, lost or stolen Note, there is delivered to the Trustee
such security or indemnity as may be required by it to hold the Issuer and the
Trustee harmless, then, in the absence of notice to the Issuer, the Note
Registrar or the Trustee that such Note has been acquired by a protected
purchaser, and provided that the requirements of Section 8-405 of the UCC are
met, the Issuer shall execute and upon its request the Trustee shall
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Note, a replacement Note; provided, however, that if
any such destroyed, lost or stolen Note, but not a mutilated Note, shall have
become or within twenty (20) days shall become due and payable, or shall have
been called for redemption, instead of issuing a replacement Note, the Issuer
may pay such destroyed, lost or stolen Note when so due or payable or upon the
redemption date without surrender thereof. If, after the delivery of such
replacement Note or payment of a destroyed, lost or stolen Note pursuant to the
proviso to the preceding sentence, a protected purchaser of the original Note in
lieu of which such replacement Note was issued presents for payment such
original Note, the Issuer and the Trustee shall be entitled to recover such
replacement Note (or such payment) from the Person to whom it was delivered or
any Person taking such replacement Note from such Person to whom such
replacement Note was delivered or any assignee of such Person, except a
protected purchaser, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, claim, liability,
cost or expense incurred by the Issuer or the Trustee, its agents and/or
counsel, in connection therewith.
     Upon the issuance of any replacement Note under this Section 2.7, the
Issuer may require the payment by the Holder of such Note of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other reasonable expenses (including the fees and expenses of
the Trustee, its agents and/or counsel) connected therewith.
     Except as set forth in the first paragraph of this Section 2.7, every
replacement Note issued pursuant to this Section 2.7 in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

37



--------------------------------------------------------------------------------



 



     The provisions of this Section 2.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
     Section 2.8 Persons Deemed Owner. Prior to due presentment for registration
of transfer of any Note, the Issuer, the Trustee and any agent of the Issuer or
the Trustee may treat the Person in whose name any Note is registered (as of the
day of determination) as the owner of such Note for the purpose of receiving
payments of principal of and interest, if any, on such Note and for all other
purposes whatsoever, whether or not such Note is overdue, and neither the
Issuer, the Trustee nor any agent of the Issuer or the Trustee shall be affected
by notice to the contrary.
     Section 2.9 Payment of Principal and Interest; Defaulted Interest.
     (a) The Notes of each Class shall accrue interest from and including the
Closing Date at the Note Interest Rate for that Class. Interest on the Class A-1
Notes will be computed on the basis of a 360-day year consisting of twelve
30-day months. Interest on the Class A-2 Notes will be calculated on the basis
of a 360-day year and the actual number of days that elapsed during the related
Interest Accrual Period. Interest shall be due and payable on the Payment Date
in December 2007 and each Payment Date thereafter until all principal amounts on
the Notes have been repaid. The amount of interest due and payable on the Notes
with respect to each Payment Date shall be an amount equal to the Accrued
Interest with respect to such Payment Date. Any installment of interest or
principal, if any, or any other amount, payable on any Note which is punctually
paid or duly provided for by the Issuer on the applicable Payment Date shall be
paid to the Person in whose name such Note (or one or more Predecessor Notes) is
registered on the Record Date, by check mailed first-class, postage prepaid to
such Person’s address as it appears on the Note Register on such Record Date,
(i) except that with respect to Notes registered on the Record Date in the name
of the Clearing Agency or the nominee of the Clearing Agency (initially, such
nominee to be Cede & Co.), payment will be made by wire transfer in immediately
available funds to the account designated by such nominee, and (ii) except for
(A) the final installment of principal payable with respect to such Note on a
Payment Date and (B) the redemption price for any Note called for redemption
pursuant to Section 2.18, in each case which shall be payable as provided below;
provided, however, that the Insurer will be subrogated to the rights of each
Noteholder to receive payments of principal and interest, as applicable, with
respect to distributions on the Notes to the extent of any payment by the
Insurer under the Insurance Policy and the Insurer will be reimbursed therefor,
together with interest thereon as provided in the Insurance Agreement, in
accordance with Sections 3.1 and 11.7.
     (b) To the extent of Available Funds, principal shall be due and payable on
the Notes as provided in Section 3.1(a), or if a Rapid Amortization Event has
occurred and is continuing as provided in Section 3.1(b). The principal amount
of the Notes, to the extent not previously paid, shall be due and payable on the
Rated Final Maturity Date. Notwithstanding the foregoing, the entire unpaid
principal amount of the Notes shall be due and payable, if not previously paid,
on the date on which an Event of Default described in Section 11.1 shall have
occurred and be continuing, if the Notes have been declared to be immediately
due and payable as provided in Section 11.1. Principal payments on the Notes
shall be made pro rata to the Noteholders entitled thereto. The Insurer will be
subrogated to the rights of each Noteholder to receive payments of

38



--------------------------------------------------------------------------------



 



principal with respect to distributions on the Notes to the extent of any
payment by the Insurer under the Insurance Policy and the Insurer will be
reimbursed therefor, together with interest thereon as provided in the Insurance
Agreement, in accordance with Sections 3.1 and 11.7.
     Notices in connection with redemptions of Notes shall be mailed or sent by
facsimile to Noteholders, the Insurer and the Swap Counterparty as provided in
Section 15.6.
     (c) If the Issuer defaults in a payment of interest on the Notes when such
interest becomes due and payable on any Payment Date, the Issuer shall pay
defaulted interest (plus interest on such defaulted interest to the extent
lawful) at the applicable Note Interest Rate in any lawful manner. Unless the
interest shall have been paid by the Insurer, the Issuer may pay such defaulted
interest to the persons who are Noteholders on a subsequent special record date,
which special record date shall be fixed or caused to be fixed by the Issuer and
shall be at least three Business Days prior to the payment date. The Issuer
shall fix or cause to be fixed any such payment date, and, prior to the third
Business Day prior to any such special record date, the Issuer shall mail or
transmit by facsimile to each Noteholder, the Insurer and the Swap Counterparty
a notice that states the special record date, the payment date and the amount of
defaulted interest to be paid.
     (d) Holders of a beneficial interest in Notes sold in reliance on
Regulation S as Temporary Regulation S Global Notes are prohibited from
receiving payments or from exchanging beneficial interests in such Temporary
Regulation S Global Notes for Permanent Regulation S Global Notes until the
later of (i) the expiration of the Distribution Compliance Period (the “Exchange
Date”) and (ii) the furnishing of a certificate, substantially in the form of
Exhibit C attached hereto, certifying that the beneficial owner of the Temporary
Regulation S Global Note is a non-U.S. person (a “Regulation S Certificate”) as
provided in Section 2.12.
     Section 2.10 Cancellation. All Notes surrendered for payment, registration
of transfer, exchange or redemption shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee and shall, following its receipt
thereof, be promptly canceled by the Trustee. The Issuer may at any time deliver
to the Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered shall, following its receipt thereof, be promptly canceled by
the Trustee. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.10, except as expressly permitted
by this Indenture. All canceled Notes shall be returned to the Issuer.
     Section 2.11 Global Notes. The Notes, upon original issuance, will be
issued in global form (i) to QIBs in transactions exempt from the registration
requirements of the Securities Act in reliance on Rule 144A, as a single note in
fully registered form, without interest coupons (the “Rule 144A Global Note”),
authenticated and delivered in substantially the forms attached hereto included
in Exhibit A and/or (ii) as a single note in “offshore transactions” (within the
meaning of Regulation S), in fully registered form, without interest coupons
(the “Temporary Regulation S Global Note”), authenticated and delivered in
substantially the forms attached hereto included in Exhibit A. Such Notes shall
be delivered to The Depository Trust Company, the initial Clearing Agency, by,
or on behalf of, the Issuer and shall initially be registered on the Note
Register in the name of Cede & Co., the nominee of the initial Clearing Agency,
and no Note

39



--------------------------------------------------------------------------------



 



Owner will receive a Definitive Note representing such Note Owner’s interest in
such Note, except as provided in Section 2.15. Unless and until definitive,
fully registered Notes (the “Definitive Notes”) have been issued to Note Owners
pursuant to Section 2.15:
     (i) the provisions of this Section 2.11 shall be in full force and effect;
     (ii) the Note Registrar and the Trustee shall be entitled to deal with the
Clearing Agency for all purposes of this Indenture (including the payment of
principal of and interest on the Notes and the giving of instructions or
directions hereunder) as the sole holder of the Notes (except to the extent that
the Insurer is entitled to such payments), and shall have no obligation to the
Note Owners;
     (iii) to the extent that the provisions of this Section 2.11 conflict with
any other provisions of this Indenture, the provisions of this Section 2.11
shall control;
     (iv) the rights of Note Owners shall be exercised only through the Clearing
Agency and shall be limited to those established by law and agreements between
such Note Owners and the Clearing Agency and/or the Clearing Agency Participants
in accordance with the Depository Agreement. Unless and until Definitive Notes
are issued pursuant to Section 2.15, the initial Clearing Agency will make
book-entry transfers among the Clearing Agency Participants and receive and
transmit payments of principal of and interest on the Notes to such Clearing
Agency Participants;
     (v) whenever this Indenture requires or permits actions to be taken based
upon instructions or directions of Holders of Notes evidencing a specified
percentage of the Aggregate Principal Amount of the Notes, the Clearing Agency
shall be deemed to represent such percentage only to the extent that it has
received instructions to such effect from Note Owners and/or Clearing Agency
Participants owning or representing such required percentage of the Aggregate
Principal Amount of the Notes and has delivered such instructions to the
Trustee; and
     (vi) the Notes may not be transferred as a whole except by the Clearing
Agency to a nominee of the Clearing Agency or by a nominee of the Clearing
Agency to the Clearing Agency or another nominee of the Clearing Agency or by
the Clearing Agency or any such nominee to a successor Clearing Agency or a
nominee of such successor Clearing Agency.
     Section 2.12 Regulation S Global Notes.
     (a) Notes issued in reliance on Regulation S under the Securities Act will
initially be in the form of a Temporary Regulation S Global Note. Any beneficial
interest in a Note evidenced by the Temporary Regulation S Global Note is
exchangeable for a beneficial interest in a Note in fully registered, global
form, without interest coupons, authenticated and delivered in substantially the
form attached hereto in Exhibit A (the “Permanent Regulation S Global Note”),
upon the later of (i) the Exchange Date and (ii) the furnishing of a
Regulation S Certificate.

40



--------------------------------------------------------------------------------



 



     (b) (i) On or prior to the Exchange Date, each owner of a beneficial
interest in a Temporary Regulation S Global Note shall deliver to Euroclear or
Clearstream (as applicable) a Regulation S Certificate; provided, however, that
any owner of a beneficial interest in a Temporary Regulation S Global Note on
the Exchange Date or on any Payment Date that has previously delivered a
Regulation S Certificate hereunder shall not be required to deliver any
subsequent Regulation S Certificate (unless the certificate previously delivered
is no longer true as of such subsequent date, in which case such owner shall
promptly notify Euroclear or Clearstream, as applicable, thereof and shall
deliver an updated Regulation S Certificate). Euroclear and/or Clearstream, as
applicable, shall deliver to the Paying Agent or the Trustee a certificate
substantially in the form of Exhibit C (a “Non-U.S. Certificate”) attached
hereto promptly upon the receipt of each such Regulation S Certificate, and no
such owner (or transferee from such owner) shall be entitled to receive a
beneficial interest in a Permanent Regulation S Global Note or any payment of or
principal of interest on or any other payment with respect to its beneficial
interest in a Temporary Regulation S Global Note prior to the Paying Agent or
the Trustee receiving such Non-U.S. Certificate from Euroclear or Clearstream
with respect to the portion of the Temporary Regulation S Global Note owned by
such owner (and, with respect to a beneficial interest in the Permanent
Regulation S Global Note, prior to the Exchange Date).
     (c) Any payments of principal of, interest on or any other payment on a
Temporary Regulation S Global Note received by Euroclear or Clearstream with
respect to any portion of such Regulation S Global Note owned by a Note Owner
that has not delivered the Regulation S Certificate required by this
Section 2.12 shall be held by Euroclear and Clearstream solely as agents for the
Paying Agent and the Trustee. Euroclear and Clearstream shall remit such
payments to the applicable Note Owner (or to a Euroclear or Clearstream member
on behalf of such Note Owner) only after Euroclear or Clearstream has received
the requisite Regulation S Certificate. Until the Paying Agent or the Trustee
has received a Non-U.S. Certificate from Euroclear or Clearstream, as
applicable, that it has received the requisite Regulation S Certificate with
respect to the ownership of a beneficial interest in any portion of a Temporary
Regulation S Global Note, the Paying Agent or the Trustee may revoke the right
of Euroclear or Clearstream, as applicable, to hold any payments made with
respect to such portion of such Temporary Regulation S Global Note. If the
Paying Agent or the Trustee exercises its right of revocation pursuant to the
immediately preceding sentence, Euroclear or Clearstream, as applicable, shall
return such payments to the Paying Agent or the Trustee and the Trustee shall
hold such payments in the Collection Account until Euroclear or Clearstream, as
applicable, has provided the necessary Non-U.S. Certificates to the Paying Agent
or the Trustee (at which time the Paying Agent shall forward such payments to
Euroclear or Clearstream, as applicable, to be remitted to the Note Owner that
is entitled thereto on the records of Euroclear or Clearstream (or on the
records of their respective members)).
     Each Note Owner with respect to a Temporary Regulation S Global Note shall
exchange its beneficial interest therein for a beneficial interest in a
Permanent Regulation S Global Note on or after the Exchange Date upon furnishing
to Euroclear or Clearstream (as applicable) the Regulation S Certificate and
upon receipt by the Paying Agent or the Trustee, as applicable, of the Non-U.S.
Certificate thereof from Euroclear or Clearstream, as applicable, in each case
pursuant to the terms of this Section 2.12. On and after the Exchange Date, upon
receipt by the Paying Agent or the Trustee of any Non-U.S. Certificate from
Euroclear or Clearstream

41



--------------------------------------------------------------------------------



 



described in the immediately preceding sentence (i) with respect to the first
such certification, the Issuer shall execute, upon receipt of an order to
authenticate, and the Trustee shall authenticate and deliver to the Clearing
Agency Custodian the applicable Permanent Regulation S Global Note and (ii) with
respect to the first and all subsequent certifications, the Clearing Agency
Custodian shall exchange on behalf of the applicable owners the portion of the
applicable Temporary Regulation S Global Note covered by such certification for
a comparable portion of the applicable Permanent Regulation S Global Note. Upon
any exchange of a portion of a Temporary Regulation S Global Note for a
comparable portion of a Permanent Regulation S Global Note, the Clearing Agency
Custodian shall endorse on the schedules affixed to each such Regulation S
Global Note (or on continuations of such schedules affixed to each such
Regulation S Global Note and made parts thereof) appropriate notations
evidencing the date of transfer and (x) with respect to the Temporary
Regulation S Global Note, a decrease in the principal amount thereof equal to
the amount covered by the applicable certification and (y) with respect to the
Permanent Regulation S Global Note, an increase in the principal amount thereof
equal to the principal amount of the decrease in the Temporary Regulation S
Global Note pursuant to clause (x) above.
     Section 2.13 Special Transfer Provisions.
     (a) If a holder of a beneficial interest in the Rule 144A Global Note
wishes at any time to exchange its beneficial interest in the Rule 144A Global
Note for a beneficial interest in the Regulation S Global Note, or to transfer a
beneficial interest in the Rule 144A Global Note to a person who wishes to take
delivery thereof in the form of a beneficial interest in the Regulation S Global
Note, such holder may, subject to the rules and procedures of the Clearing
Agency and to the requirements set forth in the following sentence, exchange or
cause the exchange or transfer or cause the transfer of the beneficial interest
for an equivalent beneficial interest in the Regulation S Global Note. Upon
receipt by the Trustee of (1) instructions given in accordance with the Clearing
Agency’s procedures from or on behalf of a Note Owner of the Rule 144A Global
Note, directing the Trustee (via the Clearing Agency’s Deposit/Withdrawal of
Custodian System (“DWAC”)), as transfer agent, to credit or cause to be credited
a beneficial interest in the Regulation S Global Note in an amount equal to the
beneficial interest in the Rule 144A Global Note to be exchanged or transferred,
(2) a written order in accordance with the Clearing Agency’s procedures
containing information regarding the Euroclear or Clearstream account to be
credited with such increase and the name of such account, and (3) a certificate
given by such Note Owner stating that the exchange or transfer of such
beneficial interest has been made pursuant to and in accordance with Rule 903 or
Rule 904 of Regulation S under the Securities Act, the Trustee, as transfer
agent, shall promptly deliver appropriate instructions to the Clearing Agency
(via DWAC), its nominee, or the custodian for the Clearing Agency, as the case
may be, to reduce or reflect on its records a reduction of the Rule 144A Global
Note by the aggregate principal amount of the beneficial interest in the
Rule 144A Global Note to be so exchanged or transferred from the relevant
participant, and the Trustee, as transfer agent, shall promptly deliver
appropriate instructions (via DWAC) to the Clearing Agency, its nominee, or the
custodian for the Clearing Agency, as the case may be, concurrently with such
reduction, to increase or reflect on its records an increase of the principal
amount of such Regulation S Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be so exchanged or
transferred, and to credit or cause to be credited to the account of the person
specified in such instructions (who may be Euroclear Bank S.A./N.V., as operator
of

42



--------------------------------------------------------------------------------



 



Euroclear or Clearstream or another agent member of Euroclear, or Clearstream,
or both, as the case may be, acting for and on behalf of them) a beneficial
interest in such Regulation S Global Note equal to the reduction in the
principal amount of the Rule 144A Global Note. Notwithstanding anything to the
contrary, the Trustee may conclusively rely upon the completed schedule set
forth in the certificate representing the Notes.
     (b) If a holder of a beneficial interest in the Regulation S Global Note
wishes at any time to exchange its beneficial interest in the Regulation S
Global Note for a beneficial interest in the Rule 144A Global Note, or to
transfer a beneficial interest in the Regulation S Global Note to a person who
wishes to take delivery thereof in the form of beneficial interest in the
Rule 144A Global Note, such holder may, subject to the rules and procedures of
Euroclear or Clearstream and the Clearing Agency, as the case may be, and to the
requirements set forth in the following sentence, exchange or cause the exchange
or transfer or cause the transfer of such beneficial interest for an equivalent
beneficial interest in the Rule 144A Global Note. Upon receipt by the Trustee,
as transfer agent, of (1) instructions given in accordance with the procedures
of Euroclear or Clearstream and the Clearing Agency, as the case may be, from or
on behalf of a Note Owner of the Regulation S Global Note directing the Trustee,
as transfer agent, to credit or cause to be credited a beneficial interest in
the Rule 144A Global Note in an amount equal to the beneficial interest in the
Regulation S Global Note to be exchanged or transferred, (2) a written order
given in accordance with the procedures of Euroclear or Clearstream and the
Clearing Agency, as the case may be, containing information regarding the
account with the Clearing Agency to be credited with such increase and the name
of such account, and (3) prior to the expiration of the Distribution Compliance
Period, a certificate given by such Note Owner stating that the person
transferring such beneficial interest in such Regulation S Global Note
reasonably believes that the person acquiring such beneficial interest in the
Rule 144A Global Note is a QIB and is obtaining such beneficial interest for its
own account or the account of a QIB in a transaction meeting the requirements of
Rule 144A under the Securities Act and any applicable securities laws of any
state of the United States or any other jurisdiction, the Trustee, as transfer
agent, shall promptly deliver (via DWAC) appropriate instructions to the
Clearing Agency, its nominee, or the custodian for the Clearing Agency, as the
case may be, to reduce or reflect on its records a reduction of the Regulation S
Global Note by the aggregate principal amount of the beneficial interest in such
Regulation S Global Note to be exchanged or transferred, and the Trustee, as
transfer agent, shall promptly deliver (via DWAC) appropriate instructions to
the Clearing Agency, its nominee, or the custodian for the Clearing Agency, as
the case may be, concurrently with such reduction, to increase or reflect on its
records an increase of the principal amount of the Rule 144A Global Note by the
aggregate principal amount of the beneficial interest in the Regulation S Global
Note to be so exchanged or transferred, and to credit or cause to be credited to
the account of the person specified in such instructions a beneficial interest
in the Rule 144A Global Note equal to the reduction in the principal amount of
the Regulation S Global Note. After the expiration of the Distribution
Compliance Period, the certification requirement set forth in clause (3) of the
second sentence of this subsection 2.13(b) will no longer apply to such
exchanges and transfers. Notwithstanding anything to the contrary, the Trustee
may conclusively rely upon the completed schedule set forth in the certificate
representing the Notes.
     (c) Any beneficial interest in one of the Global Notes that is transferred
to a person who takes delivery in the form of a beneficial interest in the other
Global Note will, upon

43



--------------------------------------------------------------------------------



 



transfer, cease to be an interest in such Global Note and become a beneficial
interest in the other Global Note and, accordingly, will thereafter be subject
to all transfer restrictions and other procedures applicable to beneficial
interests in such other Global Note for as long as it remains such a beneficial
interest.
     (d) Until the later of the Exchange Date and the provision of the
certifications required by Section 2.9(d), beneficial interests in a
Regulation S Global Note may only be held through Euroclear Bank S.A./N.V., as
operator of Euroclear or Clearstream, or another agent member of Euroclear and
Clearstream acting for and on behalf of them. During the Distribution Compliance
Period, beneficial interests in the Regulation S Global Note may be exchanged
for beneficial interests in the Rule 144A Global Note only in accordance with
the certification requirements described above.
     Section 2.14 Notices to Clearing Agency. Whenever a notice or other
communication to the Holders of the Notes is required under this Indenture,
unless and until Definitive Notes shall have been issued to Note Owners pursuant
to Section 2.15, the Trustee shall give all such notices and communications
specified herein to be given to Holders of the Notes to the Clearing Agency, and
shall have no obligation to the Note Owners.
     Section 2.15 Definitive Notes. If (i) the Issuer advises the Trustee in
writing that the Clearing Agency is no longer willing or able to properly
discharge its responsibilities with respect to the Notes, and the Issuer is
unable to locate a qualified successor, or (ii) to the extent permitted by law,
the Issuer, at its option advises the Trustee in writing that it elects to
terminate the book-entry system through the Clearing Agency, or (iii) after the
occurrence of an Event of Default or a Servicer Default, the Majority Holders
advise the Issuer and the Clearing Agency in writing that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Note Owners, then the Clearing Agency shall notify all Note Owners and
the Trustee of the occurrence of any such event and of the availability of
Definitive Notes to Note Owners. Upon surrender to the Trustee of the
word-processed Note or Notes representing the Global Notes by the Clearing
Agency, accompanied by registration instructions, the Issuer shall execute and
the Trustee shall authenticate the Definitive Notes in accordance with the
instructions of the Clearing Agency. None of the Issuer, the Note Registrar or
the Trustee shall be liable for any delay in delivery of such instructions and
may conclusively rely on, and shall be protected in relying on, such
instructions. Upon the issuance of Definitive Notes to Note Owners, the Trustee
shall recognize the Holders of such Definitive Notes as Noteholders.
     Section 2.16 Payments on the Notes.
     (a) Subject to the availability of Available Funds and to the Priority of
Payments, the Notes will provide for (i) the payment of Accrued Interest on each
Payment Date until the earlier of the date on which all Notes are paid in full
and the Rated Final Maturity Date and (ii) (A) absent the occurrence and
continuation of a Rapid Amortization Event or the sale of the Collateral and
distribution under Section 11.7, the payment of the Principal Distribution
Amount on each Payment Date until the earlier of the date on which all Notes are
paid in full and the Rated Final Maturity Date, (B) if a Rapid Amortization
Event has occurred and is continuing, the payment in accordance with
Section 3.19(b) of all Available Funds remaining after the application of clause
“EIGHTH” in subsection 3.1(a) in respect of principal until the earlier of

44



--------------------------------------------------------------------------------



 



the date on which all Notes are paid in full and the Rated Final Maturity Date
or (C) if the Collateral has been sold under Article XI, distribution as
provided in Section 11.7. All outstanding principal of the Notes will be due and
payable (unless paid on an earlier date) on the Rated Final Maturity Date. On
the Rated Final Maturity Date Noteholders will be entitled to the Reserve
Account Draw Amount for such date, if any and all remaining Available Funds
necessary to reduce the Aggregate Principal Amount of the Notes to zero.
     (b) Interest and principal payable in respect of the Notes of any Class on
any Payment Date shall be paid to the Holders of the Notes of such Class as of
the related Record Date; provided, however, that the Insurer will be subrogated
to the rights of each Noteholder to receive payments of principal and interest,
as applicable, with respect to distributions on the Notes to the extent of any
payment by the Insurer under the Insurance Policy and the Insurer will be
reimbursed therefor, together with interest thereon as provided in the Insurance
Agreement in accordance with Sections 3.1 and 11.7.
     (c) All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date shall be binding upon all future Holders of such Note and of any
Note issued upon the registration of transfer thereof or in exchange therefor or
in lieu thereof, whether or not such payment is noted on such Note; provided,
however, that any installment of principal that (i) is subsequently rescinded or
recaptured or (ii) is paid by the Insurer as a result of a draw under the
Insurance Policy shall not be considered paid by the Issuer.
     (d) Notwithstanding any other provision of this Indenture, principal of,
interest on and all other amounts payable on or in respect of the Notes will
constitute limited recourse obligations of the Issuer secured by, and payable
from and to the extent of available proceeds of, the Collateral and any amounts
paid by the Insurer pursuant to claims made under the Insurance Policy. The
Holders of the Notes shall have recourse to the Issuer only to the extent of the
Collateral, and following realization of the Collateral and all amounts
available to the Trustee under the Insurance Policy, any claims of the Holders
of the Notes shall be extinguished and shall not revive thereafter. Neither the
Issuer, nor any of its respective agents, members, partners, beneficiaries,
officers, directors, employees or any Affiliate of any of them or any of their
respective successors or assigns or any other Person or entity shall be
personally liable for any amounts payable, or performance due, under the Notes
or this Indenture. It is understood that the foregoing provisions of this
paragraph shall not (i) prevent recourse to the Collateral for the sums due or
to become due under any security, instrument or agreement which is secured by
the Collateral, or (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Notes or secured by this Indenture
until such Collateral has been realized whereupon any outstanding indebtedness
or obligation shall be extinguished. It is further understood that the foregoing
provisions of this paragraph shall not limit the right of any Person to name the
Issuer as party defendant in any action, suit or in the exercise of any other
remedy under the Notes or in this Indenture, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against the Issuer.
     (e) For so long as any of the Notes are admitted on the Official List of
the Luxembourg Stock Exchange and to trading on the Euro MTF market, or listed
on any other

45



--------------------------------------------------------------------------------



 



stock exchange, to the extent required by the rules of such exchange, the Issuer
or, upon Issuer Order, the Trustee, in the name and at the expense of the
Issuer, shall notify such stock exchange in the event that the Notes do not
receive scheduled payments of principal or interest on any Payment Date and the
Servicer at the expense of the Issuer will arrange for publication of such
information in a daily newspaper in Luxembourg or as otherwise required by such
stock exchange.
     Section 2.17 [Reserved].
     Section 2.18 Clean-Up Call. The Notes are subject to redemption by the
Issuer on any Payment Date on or after the date on which the Aggregate Loan
Balance as of the end of the related Due Period is 10% or less of the Aggregate
Loan Balance as of the Cut-Off Date (such Payment Date, the “Redemption Date”).
The redemption price will be equal to the Aggregate Principal Amount plus
accrued and unpaid interest to the date of redemption; provided that any
Termination Payments due to the Swap Counterparty under the Interest Rate Swap
plus all amounts then due and owing to the Insurer under the Insurance Agreement
will be required to be paid concurrently with or prior to any such redemption.
     At any time after the Issuer has delivered notice of an optional redemption
(but at least one Business Day prior to the Redemption Date), the Issuer will
deposit or cause to be deposited funds into the Collection Account sufficient to
pay all principal and interest due or to become due on the Notes in connection
with such redemption, plus related costs and expenses incurred or to be incurred
by the Trustee, plus all amounts then due and owing to the Swap Counterparty and
to the Insurer under the Insurance Agreement. The Trustee will invest the funds
in the Collection Account in Permitted Investments as directed by the Issuer
pursuant to this Indenture and on the Redemption Date will apply such funds
deposited into the Collection Account and earnings on such funds to the payment
in full of all principal and interest due on the Notes and amounts owing to the
Swap Counterparty and the Insurer. Upon the full and final payment of the Notes
and all interest thereon and upon payment of all amounts due to the Swap
Counterparty and the Insurer, and at the written direction of the Issuer, the
Collateral Agent will release its Lien on the Collateral.
     Section 2.19 Authentication Agent.
     (a) The Trustee may appoint one or more Authentication Agents with respect
to the Notes which shall be authorized to act on behalf of the Trustee in
authenticating the Notes in connection with the issuance, delivery, registration
of transfer, exchange or repayment of the Notes. Whenever reference is made in
this Indenture to the authentication of Notes by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication on behalf of the Trustee by an Authentication Agent and a
certificate of authentication executed on behalf of the Trustee by an
Authentication Agent. Each Authentication Agent must be reasonably acceptable to
the Issuer and the Servicer.
     (b) Any institution succeeding to the corporate agency business of an
Authentication Agent shall continue to be an Authentication Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or such Authentication Agent.

46



--------------------------------------------------------------------------------



 



     (c) An Authentication Agent may at any time resign by giving notice of
resignation to the Trustee, the Swap Counterparty and to the Issuer. The Trustee
may at any time terminate the agency of an Authentication Agent by giving notice
of termination to such Authentication Agent and to the Issuer, the Insurer, the
Swap Counterparty and the Servicer. Upon receiving such a notice of resignation
or upon such a termination, or in case at any time an Authentication Agent shall
cease to be acceptable to the Trustee or the Issuer, the Trustee may promptly
appoint a successor Authentication Agent. Any successor Authentication Agent
upon acceptance of its appointment hereunder shall become vested with all the
rights, powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authentication Agent. No successor Authentication Agent
shall be appointed unless acceptable to the Issuer and the Servicer.
     (d) The Issuer agrees to pay to each Authentication Agent from time to time
reasonable compensation for its services under this Section 2.19.
     (e) The provisions of Sections 13.1 and 13.3 shall be applicable to any
Authentication Agent.
     (f) Pursuant to an appointment made under this Section 2.19, the Notes may
have endorsed thereon, in lieu of or in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in substantially
the following form:
     “This is one of the Notes described in the within-mentioned Agreement.

                       
 
                          as Authentication Agent
for the Trustee    
 
           
 
  By:        
 
                Authorized Signatory”    

     Section 2.20 Appointment of Paying Agent. The Trustee is hereby appointed
as the Paying Agent. The Issuer (with the prior written consent of the Insurer)
reserves the right at any time to appoint additional Paying Agents, provided
that it will at all times maintain the Trustee as a Paying Agent. If the Issuer
has appointed any additional Paying Agent, the Trustee reserves the right (with
the prior written consent of the Insurer) at any time and for any reason to
remove such additional Paying Agent. Any reference in this Indenture to the
Paying Agent shall include any co-paying agent unless the context requires
otherwise. The Paying Agent shall make payments to Noteholders from the
Collection Account or other applicable Account pursuant to the provisions of
this Indenture and shall report the amounts of such distributions to the Issuer.
Under the terms of Section 3.4(b), the Trustee as Paying Agent shall have the
power to withdraw funds from the Collection Account or other applicable Account
for the purpose of making the distributions referred to above.

47



--------------------------------------------------------------------------------



 



     Section 2.21 Confidentiality. The Trustee and the Collateral Agent hereby
agree not to disclose to any Person any name or address of any Obligor under any
Pledged Loan or other information contained in the Loan Schedule or the data
transmitted to the Trustee or the Collateral Agent hereunder, except (i) as may
be required by law, rule, regulation or order applicable to it or in response to
any subpoena or other valid legal process, (ii) as may be necessary in
connection with any request of any federal or state regulatory authority having
jurisdiction over it or the National Association of Insurance Commissioners,
(iii) in connection with the performance of its duties hereunder, (iv) to a
Successor Servicer appointed pursuant to Section 12.2, (v) in enforcing the
rights of Noteholders and (vi) as requested by any Person in connection with the
financing statements filed pursuant to the Transaction Documents. The Trustee
and the Collateral Agent hereby agree to take such measures as shall be
reasonably requested by the Issuer of it to protect and maintain the security
and confidentiality of such information. The Trustee and the Collateral Agent
shall use reasonable efforts to provide the Issuer with written notice five days
prior to any disclosure pursuant to this Section 2.21.
     Nothing in the foregoing paragraph should, however, be construed to limit
the ability of the Trustee, the Insurer and the Collateral Agent (and their
respective Affiliates, employees, officers, directors, agents and advisors) to
disclose to any and all Persons, without limitation of any kind, the tax
structure and tax treatment (as such terms are used in sections 6011, 6111, and
6112 of the Code and the regulations promulgated thereunder) of the Notes, and
all materials of any kind (including opinions or other tax analyses) that have
been provided to the Trustee, the Insurer or the Collateral Agent related to
such tax structure and tax treatment. In this regard, the Trustee, the Insurer
and the Collateral Agent acknowledge and agree that disclosure of the tax
structure or tax treatment of the Notes is not limited in any way by an express
or implied understanding or agreement, oral or written (whether or not such
understanding or agreement is legally binding). Furthermore, the Trustee, the
Insurer and the Collateral Agent acknowledge and agree that they do not know or
have reason to know that the use or disclosure of information relating to the
tax structure or tax treatment of the Notes is limited in any other manner (such
as where the Notes are claimed to be proprietary or exclusive) for the benefit
of any other Person. Neither the Trustee nor the Collateral Agent shall be
permitted to disclose the tax structure and tax treatment of the Notes to the
extent that such disclosure would constitute a violation of federal or state
securities laws.
     Section 2.22 144A Information. So long as the Issuer is not subject to
Section 13 or 15(d) of the Exchange Act, upon the request of a Holder of Notes,
the Issuer shall promptly furnish or cause to be furnished to such Holder and to
a prospective purchaser of such Note designated by such Holder, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act to
permit compliance with Rule 144A in connection with resales of the Notes in
accordance with the terms hereof (such information being contemplated to consist
of a copy of the Offering Circular together with all Monthly Servicing Reports
delivered to the Issuer since the Closing Date).

48



--------------------------------------------------------------------------------



 



ARTICLE III
PAYMENTS, SECURITY AND ALLOCATIONS
     Section 3.1 Priority of Payments, Rapid Amortization.
     (a) The Trustee shall apply, based on written instruction to the Trustee
from the Servicer, on each Payment Date, (i) Available Funds for that Payment
Date on deposit in the Collection Account, (ii) pursuant to Section 3.5(b), the
Reserve Account Draw Amount, if any, for that Payment Date and (iii) proceeds of
any claims on the Insurance Policy to make the following payments and in the
following order of priority (provided that claims on the Insurance Policy shall
be used solely to pay interest and principal on the Notes):
     FIRST, to the Trustee the Monthly Trustee Fees and expenses of the Trustee
to the extent not paid by the Servicer, plus accrued and unpaid Monthly Trustee
Fees and expenses for prior Payment Dates; provided, however, that (i) any
payments to the Trustee as reimbursement for expenses of the Trustee related to
the transfer of servicing to a successor servicer and payable in priority FIRST
will be limited to payments of $100,000 per calendar quarter and $340,000 in the
aggregate, and (ii) payments to the Trustee as reimbursement for any other
expenses of the Trustee will be limited to $10,000 per calendar year as long as
no Event of Default has occurred, and the Notes have not been accelerated, or
the Collateral sold, pursuant to this Indenture;
     SECOND, to the Servicer, the Monthly Servicer Fee plus any unreimbursed
Servicer Advances made in respect of any prior Payment Dates, plus any accrued
and unpaid Monthly Servicer Fees;
     THIRD, to the Swap Counterparty, the Net Swap Payment, if any;
     FOURTH, to the extent not previously paid pursuant to the Custodial
Agreement, to the Custodian, the Monthly Custodian Fee, plus any accrued and
unpaid Monthly Custodian Fees for prior Payment Dates, not to exceed an amount
on such Payment Date equal to one-twelfth of 0.06% of the Aggregate Loan Balance
as of the beginning of the related Due Period;
     FIFTH, to the extent not paid by the Servicer, to the Collateral Agent, the
Monthly Collateral Agent Fee, plus any accrued and unpaid Monthly Collateral
Agent Fees for prior Payment Dates;
     SIXTH, as long as no Insurer Default has occurred and is continuing, to the
Insurer, any accrued and unpaid Insurance Premium;
     SEVENTH, to the holders of the Class A-1 Notes, Accrued Interest on the
Class A-1 Notes, and to the holders of the Class A-2 Notes, Accrued Interest on
the Class A-2 Notes (to the extent that there are insufficient funds to pay both
such amounts in full, such amounts shall be paid pro rata between the Class A-1
Notes and the Class A-2 Notes in proportion to the percentage which each such
Class represents of the Aggregate Principal Amount);

49



--------------------------------------------------------------------------------



 



     EIGHTH, to the Insurer, any Reimbursement Amounts then due and owing to the
Insurer;
     NINTH, (A) if no Rapid Amortization Event has occurred and is continuing,
to the Noteholders and the Swap Counterparty, the Principal Distribution Amount
plus the then unpaid Senior Priority Swap Termination Amount, if any, allocated
pro rata among the Class A-1 Notes, the Class A-2 Notes, and the Swap
Counterparty based upon the percentage which the Principal Amount of each Class
and the amount of the unpaid Senior Priority Swap Termination Amount represents
of the sum of the Aggregate Principal Amount plus the unpaid Senior Priority
Swap Termination Amount; otherwise (B) if a Rapid Amortization Event has
occurred and is continuing, all remaining Available Funds will be paid to the
Noteholders and the Swap Counterparty according to subsection 3.1(b);
     TENTH, to the Noteholders of each Class, the Extra Principal Distribution
Amount, pro rata in proportion to their respective Class Percentages;
     ELEVENTH, if the amount on deposit in the Reserve Account is less than the
Reserve Required Amount, to the Reserve Account the remaining amount of
Available Funds to the extent needed to increase the amount on deposit in the
Reserve Account to the Reserve Required Amount;
     TWELFTH, (i) first, to the Insurer, any other amounts due to the Insurer
pursuant to the Insurance Agreement and (ii) second, to the Trustee, any other
amounts due to the Trustee under this Indenture;
     THIRTEENTH, to the Swap Counterparty, any amounts owing to the Swap
Counterparty in respect of a termination of the Interest Rate Swap not paid
pursuant to clause NINTH, above; and
     FOURTEENTH, to the Issuer, any remaining Available Funds free and clear of
the lien of this Indenture.
     (b) Rapid Amortization. If a Rapid Amortization Event occurs and is
continuing, on each Payment Date all Available Funds remaining after application
of clause “EIGHTH” in subsection (a) above shall be applied to pay principal of
the Notes and the Senior Priority Swap Termination Amount, if any, as follows:
(i) to the holders of the Class A-1 Notes the lesser of (a) the amount allocated
to the Class A-1 Notes when all Available Funds are allocated pro rata between
the Class A-1 Notes and the Class A-2 Notes in proportion to their respective
Principal Amounts and (b) the Principal Amount of the Class A-1 Notes and
(ii) to the holders of the Class A-2 Notes and the Swap Counterparty, the lesser
of (a) the amount allocated to the Class A-2 Notes when all Available Funds are
allocated pro rata between the Class A-1 Notes and the Class A-2 Notes in
proportion to their respective Principal Amounts, and (b) the Principal Amount
of the Class A-2 Notes and the Senior Priority Swap Termination Amount, if any,
pro rata in proportion to the Principal Amount of the Class A-2 Notes and the
unpaid Senior Priority Swap Termination Amount, respectively, until such amounts
are reduced to zero; in addition, if the Payment Date is the Rated Final
Maturity Date, all Reserve Account Draw Amounts for such

50



--------------------------------------------------------------------------------



 



date will be allocated pro rata between the Class A-1 Notes and Class A-2 Notes,
in proportion to their respective Principal Amounts until the outstanding
Principal Amounts have been reduced to zero; provided, however, that on any
Payment Date on which the Principal Amount of the Class A-1 Notes has been
reduced to zero, but the Principal Amount of the Class A-2 Notes has not been
reduced to zero, any remaining Available Funds shall be allocated to the
remaining Class A-2 Notes (in which case the amount allocated to the Class A-2
Notes shall be applied pro rata to the Class A-2 Notes and the Senior Priority
Swap Termination Amount, if any) until the Principal Amount of all remaining
Class A-2 Notes has been reduced to zero.
     Funds remaining on any Payment Date after making the payments described in
the preceding paragraph while a Rapid Amortization Event shall be in effect,
shall be applied as provided in provisions TENTH through FOURTEENTH in
subsection 3.1(a) above.
     (c) Application of Monies Collected During Event of Default. If the Notes
have been accelerated following an Event of Default and such acceleration and
its consequences have not been rescinded and annulled, and the Trustee has sold
the Collateral, the proceeds collected by the Trustee pursuant to Article XI or
otherwise with respect to such Notes shall be applied as provided in
Section 11.7.
     Section 3.2 Information Provided to Trustee. The Servicer shall promptly
provide the Trustee in writing with all information necessary to enable the
Trustee to make the payments and deposits required pursuant to Section 3.1 as
required by Section 8.1, and the Trustee shall be entitled to rely thereon.
     Section 3.3 Payments. On each Payment Date, the Trustee, as Paying Agent,
shall distribute to the Holders and the other parties entitled thereto the
amounts due and payable under this Indenture and the Notes.
     Section 3.4 Collection Account.
     (a) Collection Account. The Trustee, for the benefit of the Noteholders,
the Insurer and the Swap Counterparty, shall establish and maintain in the name
of the Trustee, a segregated account designated as the “Sierra Timeshare 2007-2
Receivables Funding, LLC Series 2007-2 Collection Account” bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Noteholders, the Insurer and the Swap Counterparty pursuant to this
Indenture. Deposits made into the Collection Account shall be limited to amounts
deposited therein on the Closing Date, amounts paid to the Issuer under the
terms of the Interest Rate Swap, Collections and other Available Funds and
earnings on the Collection Account. If, at any time, the Collection Account
ceases to be an Eligible Account, the Trustee (or the Servicer on its behalf)
shall within 10 Business Days establish a new Collection Account as an Eligible
Account and shall transfer any property in the Collection Account to the new
Collection Account. So long as the Trustee is an Eligible Institution, the
Collection Account may be maintained with it in an Eligible Account.
     (b) Withdrawals. The Trustee shall have the sole and exclusive right to
withdraw or order a transfer of funds from the Collection Account, in all events
in accordance with the terms and provisions of this Indenture and the
information most recently delivered to the Trustee

51



--------------------------------------------------------------------------------



 



pursuant to Section 8.1; provided, however, that the Trustee shall be authorized
to accept and act upon instructions from the Servicer regarding withdrawals or
transfers of funds from the Collection Account, in all events in accordance with
the provisions of this Indenture and the information most recently delivered
pursuant to Sections 3.1 and 8.1. In addition, notwithstanding anything in the
foregoing to the contrary, the Trustee shall be authorized to accept
instructions from the Servicer on a daily basis regarding withdrawals or order
transfers of funds from the Collection Account, to the extent such funds either
(i) have been mistakenly deposited into the Collection Account (including
without limitation funds representing assessments or dues payable by Obligors to
property owners associations or other entities) or (ii) relate to items
subsequently returned for insufficient funds or as a result of stop payments. In
the case of any withdrawal or transfer pursuant to the foregoing sentence, the
Servicer shall provide the Trustee, the Insurer and the Swap Counterparty with
notice of such withdrawal or transfer, together with reasonable supporting
details, on the next Monthly Servicing Report to be delivered by the Servicer
following the date of such withdrawal or transfer (or in such earlier written
notice as may be required by the Trustee from the Servicer from time to time).
Notwithstanding anything therein to the contrary, the Trustee shall be entitled
to make withdrawals or order transfers of funds from the Collection Account, in
the amount of all reasonable and appropriate out-of-pocket costs and expenses
incurred by the Trustee in connection with any misdirected funds described in
clause (i) and (ii) of the second foregoing sentence. Within two Business Days
of receipt, the Servicer shall transfer all Collections and other proceeds of
the Collateral processed by the Servicer to the Trustee for deposit into the
Collection Account. The Trustee shall deposit or cause to be deposited into the
Collection Account upon receipt the Release Price in respect of releases of
Pledged Loans by the Issuer. On each Payment Date, the Trustee shall apply
amounts in the Collection Account to make the payments and disbursements
described in Section 3.1 and this Section 3.4.
     (c) Administration of the Collection Account. Funds in the Collection
Account shall, at the direction of the Servicer, at all times be invested in
Permitted Investments; provided, however, that all Permitted Investments shall
mature on the Business Day preceding each Payment Date, in order to ensure that
funds on deposit therein will be available on such Payment Date. Subject to the
restrictions set forth in the first sentence of this subsection 3.4(c), the
Servicer shall instruct the Trustee in writing regarding the investment of funds
on deposit in the Collection Account. All investment earnings on such funds
shall be deemed to be available to the Trustee for the uses specified in this
Indenture. The Trustee shall be fully protected in following the investment
instructions of the Servicer, and shall have no obligation for keeping the funds
fully invested at all times or for making any investments other than in
accordance with such written investment instructions. If no investment
instructions are received from the Servicer, the Trustee is authorized to invest
the funds in Permitted Investments described in clause (v) of the definition
thereof. In no event shall the Trustee be liable for any investment losses
incurred in connection with the investment of funds on deposit in the Collection
Account by the Trustee pursuant to this Indenture.
     (d) Irrevocable Deposit. Any deposit made into the Collection Account
hereunder shall, except as otherwise provided herein, be irrevocable, and the
amount of such deposit and any money, instruments, investment property or other
property on deposit in, carried in or credited to the Collection Account
hereunder and all interest thereon shall be held in trust by the Trustee and
applied solely as provided herein.

52



--------------------------------------------------------------------------------



 



     (e) Source. All amounts delivered to the Trustee shall be accompanied by
information in reasonable detail and in writing specifying the source and nature
of the amounts.
     Section 3.5 Reserve Account.
     (a) Creation and Funding of the Reserve Account. The Trustee shall
establish and maintain in the name of the Trustee, an Eligible Account
designated as the “Sierra Timeshare 2007-2 Receivables Funding, LLC Reserve
Account” bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Noteholders, the Insurer and the Swap
Counterparty pursuant to this Indenture. The Reserve Account shall be under the
sole dominion and control of the Trustee; however, if so directed by the
Servicer, the Reserve Account may be an Eligible Account in the name of the
Trustee opened at another Eligible Institution. If, at any time, the Reserve
Account ceases to be an Eligible Account, the Trustee (or the Servicer on its
behalf) shall within 10 Business Days establish a new Reserve Account as an
Eligible Account and shall transfer any property in the Reserve Account to such
new Reserve Account. So long as the Trustee is an Eligible Institution, the
Reserve Account may be maintained with it in an Eligible Account.
     A deposit shall be made to the Reserve Account on the Closing Date in an
amount equal to the Reserve Required Amount and, on each Payment Date, deposits
shall be made to the Reserve Account to the extent provided in provision
ELEVENTH of subsection 3.1(a).
     (b) Withdrawals from the Reserve Account. If Available Funds are not
sufficient to pay (i) on each Payment Date prior to the Rated Final Maturity
Date, those amounts described in provisions FIRST through EIGHTH of subsection
3.1(a) plus the Principal Distribution Amount for such Payment Date or (ii) on
the Rated Final Maturity Date, those amounts described in provisions FIRST
through EIGHTH and all unpaid Principal Amounts on the Notes, the Trustee, at
the direction of the Servicer, shall withdraw from the Reserve Account the
lesser of the amounts sufficient to make such payments and the balance in the
Reserve Account (the “Reserve Account Draw Amount”). On the Rated Final Maturity
Date, the Noteholders will be entitled to the Reserve Account Draw Amount for
such date, if any, to the extent of any unpaid balance of the Notes.
     (c) Release of Funds from Reserve Account. On each Payment Date, the
Trustee shall withdraw all cash on deposit in the Reserve Account in excess of
the Reserve Required Amount and deposit such amount in the Collection Account,
for application on such Payment Date as Available Funds in accordance with
Section 3.1 of this Indenture.
     (d) Termination of Reserve Account. Any funds remaining in the Reserve
Account after all Notes (including both principal and interest thereon) have
been paid in full and in cash and all other obligations of the Issuer under this
Indenture and the Notes, including all amounts owing to the Insurer and the Swap
Counterparty, have been paid in full and in cash shall be remitted by the
Trustee to the Issuer free and clear of the lien of this Indenture.
     (e) Administration of the Reserve Account. Funds in the Reserve Account
shall be invested in Permitted Investments as directed by the Servicer;
provided, however, that all Permitted Investments shall mature on or before the
next Payment Date. Subject to the

53



--------------------------------------------------------------------------------



 



restrictions set forth in the first sentence of this subsection (e), the
Servicer shall instruct the Trustee in writing regarding the investment of funds
on deposit in the Reserve Account. The Trustee shall be fully protected in
following the investment instructions of the Servicer, and shall have no
obligation for keeping the funds fully invested at all times or for making any
investments other than in accordance with such written investment instructions.
If no investment instructions are received from the Servicer, the Trustee is
authorized to invest the funds in Permitted Investments described in clause
(v) of the definition thereof. In no event shall the Trustee be liable for any
investment losses incurred in connection with the investment of funds on deposit
in the Reserve Account by the Trustee pursuant to this Indenture.
     (f) Deposit Irrevocable. Any deposit made into the Reserve Account
hereunder shall, except as otherwise provided herein, be irrevocable, and the
amount of such deposit and any money, instruments, investment property, or other
property credited to, carried in, or deposited in the Reserve Account hereunder
and all interest thereon shall be held in trust by the Trustee and applied
solely as provided herein.
     Section 3.6 Interest Rate Swap.
     (a) The Issuer shall enter into the Interest Rate Swap, certain terms of
which are set forth herein for the convenience of the parties thereto for
incorporation therein by reference, with the Swap Counterparty on the Closing
Date. The Interest Rate Swap shall have a termination date which is the earlier
of the Payment Date occurring in September 2019 or when the notional amount of
the Class A-2 Notes thereunder has been reduced to zero, subject to early
termination or partial termination in accordance with the terms of the Interest
Rate Swap. The Interest Rate Swap shall have a notional amount for each Interest
Accrual Period equal to the Principal Amount of the Class A-2 Notes as of the
close of business on the first day of such Interest Accrual Period. Under the
Interest Rate Swap, the Issuer shall be the fixed rate payer and shall pay a
fixed rate of 5.508% and the Swap Counterparty shall be the floating rate payer
and shall pay a floating rate of one-month LIBOR as determined under the terms
of the Interest Rate Swap from time to time plus 1.00%. Pursuant to the terms of
the Interest Rate Swap, the Swap Counterparty shall pay to the Trustee, on
behalf of the Issuer, on each Payment Date, the Net Swap Receipt, if any, plus
the amount of any Net Swap Receipt due but not paid with respect to any previous
Payment Date. The Trustee shall deposit such Net Swap Receipts, if any, into the
Collection Account and shall apply such amounts as Available Funds pursuant to
subsection 3.1 of this Indenture. In addition, in accordance with the terms of
the Interest Rate Swap, the Issuer shall pay to the Swap Counterparty the Net
Swap Payment, if any, for such Payment Date, plus the amount of any Net Swap
Payment due but not paid on any previous Payment Date, from amounts available
pursuant to provision THIRD of subsection 3.1(a).
     (b) Following the termination of the Interest Rate Swap pursuant to the
terms thereof, the Swap Counterparty shall pay to the Trustee for the benefit of
the Issuer the amount of the Termination Receipt, if any, to be paid by the Swap
Counterparty pursuant to the Interest Rate Swap. The Trustee shall, promptly
upon receipt of any such Termination Receipt, if any, at the written direction
of the Servicer, pay such Termination Receipt to a replacement swap counterparty
or deposit such Termination Receipt or the balance thereof not paid to a
replacement swap counterparty into the Collection Account to be applied as
Available Funds.

54



--------------------------------------------------------------------------------



 



     (c) Following the termination of the Interest Rate Swap pursuant to the
terms thereof, the Issuer shall pay to the Swap Counterparty the amount of the
Termination Payment, if any, to be made by the Issuer pursuant to the Interest
Rate Swap to the extent of funds available therefore under provision NINTH of
subsection 3.1(a) or provision NINTH of Section 11.7, if applicable, or
provision THIRTEENTH of subsection 3.1(a) or provision ELEVENTH of Section 11.7,
if applicable, or if a Rapid Amortization Event has occurred and is continuing,
as provided in subsection 3.1(b).
     (d) If the Interest Rate Swap is terminated for any reason and no successor
swap is entered into, the Servicer shall solicit bids from one or more
prospective replacement swap counterparties for the price of a replacement swap
agreement with a notional amount equal to the Principal Amount of the Class A-2
Notes. With the consent of (A) the Insurer, if no Insurer Default has occurred
and is continuing or (B) during the continuation of an Insurer Default, the
Majority Holders, and in either case upon the satisfaction of the Swap Rating
Agency Condition, the Issuer will enter into such replacement swap agreement. If
(A) the Insurer, if no Insurer Default has occurred and is continuing or
(B) during the continuation of an Insurer Default, the Majority Holders does or
do not consent to such replacement swap agreement, or the Swap Rating Agency
Condition is not satisfied, the Issuer will not enter into a replacement swap
agreement.
     Section 3.7 Custody of Permitted Investments and other Collateral.
     The Trustee shall hold such of the Collateral (and any other collateral
that may be granted to the Trustee) and the Permitted Investments (other than
the Pledged Loans, the related Loan Files, or the related Vacation Ownership
Interests) as consists of instruments, certificated securities, negotiable
documents, money, goods, or tangible chattel paper in the State of New York. The
Trustee shall hold such of the Collateral (and any other collateral that may be
granted to the Trustee) and the Permitted Investments (other than the Pledged
Loans, the related Loan Files, or the related Vacation Ownership Interests) as
constitutes investment property (other than certificated securities) through a
securities intermediary, which securities intermediary shall agree with the
Trustee and the Issuer that (I) such investment property shall at all times be
credited to a securities account of the Trustee, (II) such securities
intermediary shall treat the Trustee as entitled to exercise the rights that
comprise each financial asset credited to such securities account, (III) all
property credited to such securities account shall be treated as a financial
asset, (IV) such securities intermediary shall comply with entitlement orders
originated by the Trustee without the further consent of any other person or
entity, (V) such securities intermediary will not agree with any person or
entity other than the Trustee to comply with entitlement orders originated by
any person or entity other than the Trustee, (VI) such securities accounts and
the property credited thereto shall not be subject to any lien, security
interest, encumbrance, claim, or right of set-off in favor of such securities
intermediary or anyone claiming through it (other than the Trustee), (VII) such
agreement shall be governed by the laws of the State of New York, and (VIII) the
State of New York shall be the “securities intermediary’s jurisdiction” of such
securities intermediary for purposes of the New York Uniform Commercial Code
(the “NYUCC”). The Trustee shall hold such of the Collateral (and any other
collateral that may be granted to the Trustee) and the Permitted Investments
(other than the Pledged Loans, the related Loan Files, or the related Vacation
Ownership Interests) as constitutes a deposit account through a bank, which bank
shall agree in writing with the Trustee

55



--------------------------------------------------------------------------------



 



and the Issuer that (i) such bank shall comply with instructions originated by
the Trustee directing disposition of the funds in the deposit account without
further consent of any other person or entity, (ii) such bank will not agree
with any person or entity other than the Trustee to comply with instructions
originated by any person or entity other than the Trustee, (iii) such deposit
account and the money deposited therein shall not be subject to any lien,
security interest, encumbrance, claim, or right of set-off in favor of such bank
or anyone claiming through it (other than the Trustee), (iv) such agreement
shall be governed by the laws of the State of New York, and (v) the State of New
York shall be the “bank’s jurisdiction” of such bank for purposes of Article 9
of the NYUCC. Terms used in this paragraph that are defined in the NYUCC and not
otherwise defined herein shall have the meaning set forth in the NYUCC. Except
as permitted by this paragraph, the Trustee shall not hold any part of the
Collateral (or any other collateral that may be granted to the Trustee) or the
Permitted Investments (other than the Pledged Loans, the related Loan Files, or
the related Vacation Ownership Interests) through an agent or a nominee.
     Section 3.8 The Policy.
     (a) The Issuer hereby represents that (i) it has obtained the Insurance
Policy in the name, and for the benefit and security, of the Trustee, acting on
behalf of the Noteholders, (ii) it has entered into the Insurance Agreement
which provides for the issuance of the Insurance Policy by the Insurer and
(iii) the Insurance Policy permits the Trustee to draw on the Insurance Policy
from time to time for the purposes set forth in this Agreement. The Insurer
shall not be entitled to reimbursement for any draws, interest or fees with
respect to the Insurance Policy, except as specifically provided herein.
     (b) (i) If on any Determination Date Available Funds and amounts on deposit
in the Reserve Account are insufficient to pay the interest set forth in clause
(i) of the definition of Accrued Interest (excluding interest on past due
Accrued Interest) on the Notes in accordance with the Priority of Payments or
Section 11.7, as applicable, on the immediately following Payment Date, then the
Trustee will no later than 10:00 a.m. New York City time on the fourth Business
Day prior to the Payment Date make a claim under the Insurance Policy in
accordance with the procedures set forth in the Insurance Policy in an amount
equal to such insufficiency and (ii) if on the Determination Date immediately
preceding the Rated Final Maturity Date Available Funds and amounts on deposit
in the Reserve Account are insufficient to reduce the Aggregate Principal Amount
of the Notes to zero on the Rated Final Maturity Date, then the Trustee will no
later than 10:00 a.m. New York City time on the fourth Business Day prior to the
Payment Date make a claim under the Insurance Policy in an amount necessary to
reduce the Aggregate Principal Amount of the Notes to zero on such Payment Date
(the aggregate amounts demanded in (i) and (ii) pursuant to this sentence on any
Payment Date, the “Policy Claim Amount.”) Pursuant to the Insurance Policy,
following receipt by the Insurer of such demand, the Insurer will pay the Policy
Claim Amount by the later of (i) 12:00 noon, New York City time, on the
applicable Payment Date and (ii) 12:00 noon, New York City time, on the fourth
Business Day following receipt by the Insurer of the appropriate demand for
payment.
     The terms “Receipt” and “Received,” with respect to the Insurance Policy,
mean actual delivery to the Insurer prior to 11:00 a.m., New York City time, on
a Business Day. Notices delivered either on a day that is not a Business Day or
after 11:00 a.m., New York City time, on a Business Day, shall be deemed
Received on the next succeeding Business Day. If any notice

56



--------------------------------------------------------------------------------



 



or certificate given under the Insurance Policy by the Trustee is not in proper
form or is not properly completed, executed or delivered, it will be deemed not
to have been Received, and the Insurer or the fiscal agent will promptly advise
the Trustee of such deficiency and the Trustee may submit an amended notice.
     Pursuant to the Insurance Policy, the Insurer shall pay any Insured Payment
that is a Preference Amount no later than 12:00 Noon New York City time on the
later of (i) the date on which such Insured Payment is due pursuant to the Order
requiring such payment and (ii) the fourth Business Day following receipt on a
Business Day by the Insurer in Armonk, New York (or such other location
specified in writing by the Insurer to the Trustee) of a notice for payment
relating to such Insured Payment of (i) a certified copy of a final,
non-appealable order requiring the return of such Preference Amount (an
“Order”), (ii) a certificate of the Trustee that the Order has been entered and
is not subject to any stay, (iii) an opinion of counsel reasonably satisfactory
to the Insurer, and upon which the Insurer shall be entitled to rely, stating
that such Order is final and is not subject to appeal, (iv) an assignment in
such form as is reasonably required by the Insurer, irrevocably assigning to the
Insurer all rights and claims of the Noteholders, if any, relating to or arising
under the Notes against the Issuer or otherwise with respect to such Preference
Amount, to the extent of such Preference Amount, (v) appropriate instruments to
effect the appointment of the Insurer as agent for the Trustee and each
Noteholder in any legal proceeding relating to such Preference Amount in a form
reasonably satisfactory to the Insurer, and (vi) a notice for payment relating
to such Preference Amount appropriately completed and executed by the Trustee.
Such payments shall be disbursed to the Bankruptcy Trustee (or other Person, if
applicable) named in the Order on behalf of the Noteholders and not to any
Noteholder directly unless such Noteholder provides proof reasonably
satisfactory to the Insurer that such Noteholder has returned such Preference
Amount to such Bankruptcy Trustee (or other Person, if applicable), in which
case such payment shall be disbursed to such Noteholder.
     The term “Preference Amount” has the meaning assigned to that term in the
Insurance Policy.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
     Section 4.1 Representations and Warranties Regarding the Issuer. The Issuer
hereby represents and warrants to the Trustee and the Collateral Agent on the
date of execution of this Indenture as follows:
     (a) Due Formation and Good Standing. The Issuer is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, and has full power, authority and legal right to own its
properties and conduct its business as such properties are presently owned and
such business is presently conducted, and to execute, deliver and perform its
obligations under each of the Transaction Documents to which it is a party. The
Issuer is duly qualified to do business and is in good standing as a foreign
entity, and has obtained all necessary licenses and approvals, in each
jurisdiction in which failure to qualify or to obtain such licenses and
approvals would render any Pledged Loan unenforceable by the Issuer or would
otherwise have a Material Adverse Effect.

57



--------------------------------------------------------------------------------



 



     (b) Due Authorization and No Conflict. The execution, delivery and
performance by the Issuer of each of the Transaction Documents to which it is a
party, and the consummation by the Issuer of each of the transactions
contemplated hereby and thereby, including without limitation the acquisition of
the Pledged Loans under the Term Purchase Agreement and the making of the Grants
contemplated hereunder, have in all cases been duly authorized by the Issuer by
all necessary action, do not contravene (i) the Issuer’s certificate of
formation or the LLC Agreement, (ii) any existing law, rule or regulation
applicable to the Issuer, (iii) any contractual restriction contained in any
material indenture, loan or credit agreement, lease, mortgage, deed of trust,
security agreement, bond, note, or other material agreement or instrument
binding on or affecting the Issuer or its property or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting the Issuer or its
property (except where such contravention would not have a Material Adverse
Effect), and do not result in or require the creation of any Lien upon or with
respect to any of its properties (except as provided in a Transaction Document);
and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law. Each of the other Transaction Documents to which the Issuer
is a party have been duly executed and delivered by the Issuer.
     (c) Governmental and Other Consents. All approvals, authorizations,
consents, or orders of any court or governmental agency or body required in
connection with the execution and delivery by the Issuer of any of the
Transaction Documents to which the Issuer is a party, the consummation by the
Issuer of the transactions contemplated hereby or thereby, the performance by
the Issuer of and the compliance by the Issuer with the terms hereof or thereof,
have been obtained, except where the failure so to do would not have a Material
Adverse Effect on the Issuer.
     (d) Enforceability of Transaction Documents. Each of the Transaction
Documents to which the Issuer is a party has been duly and validly executed and
delivered by the Issuer and constitutes the legal, valid and binding obligation
of the Issuer, enforceable against the Issuer in accordance with its respective
terms, except as enforceability may be subject to or limited by any Debtor
Relief Law or by general principles of equity (whether considered in a suit at
law or in equity).
     (e) No Litigation. There are no proceedings or investigations pending or,
to the best knowledge of the Issuer, threatened, against the Issuer before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Transaction Documents, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Indenture or any of the other Transaction
Documents, (iii) seeking any determination or ruling that would adversely affect
the performance by the Issuer of its obligations under this Indenture or any of
the other Transaction Documents to which the Issuer is a party, (iv) seeking any
determination or ruling that would adversely affect the validity or
enforceability of this Indenture or any of the other Transaction Documents or
(v) seeking any determination or ruling which would be reasonably likely to have
a Material Adverse Effect on the Issuer.
     (f) Use of Proceeds. All proceeds of the issuance of the Notes shall be
used by the Issuer to acquire Loans from the Depositor under the Term Purchase
Agreement, to pay costs

58



--------------------------------------------------------------------------------



 



related to the issuance of the Notes, to pay principal and/or interest on any
Notes or to otherwise fund costs and expenses permitted to be paid under the
terms of the Transaction Documents.
     (g) Governmental Regulations. The Issuer is not an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended.
     (h)  Margin Regulations. The Issuer is not engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” (as each of the quoted terms is
defined or used in any of Regulations T, U or X of the Board of Governors of the
Federal Reserve System, as in effect on the date of execution hereof). No part
of the proceeds of any of the Notes has been used for so purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of any of Regulations T, U or X of the Board of Governors
of the Federal Reserve System, as in effect on the date of execution hereof.
     (i) Location of Issuer. The Issuer was formed on August 16, 2007 as a
limited liability company under the laws of the State of Delaware and has at all
times since such date remained as a limited liability company under the laws of
the State of Delaware. From August 16, 2007 to the date of this Agreement, the
Issuer’s correct name has been and is Sierra Timeshare 2007-2 Receivables
Funding, LLC.
     (j) Lockbox Accounts. Except in the case of any Lockbox Account pursuant to
which only collections in respect of loans subject to a PAC or Credit Card
Account are deposited, the Issuer has filed or has caused to be filed a standing
delivery order with the United States Postal Service authorizing each Lockbox
Bank to receive mail delivered to the related Post Office Box. The account
numbers of all Lockbox Accounts, together with the names, addresses, ABA numbers
and names of contact persons of all the Lockbox Banks maintaining such Lockbox
Accounts and the related Post Office Boxes, are specified in the exhibits to
this Indenture. From and after the Closing Date, the Trustee shall hold all
right and title to and interest in all of the monies, checks, instruments,
depository transfers or automated clearing house electronic transfers and other
items of payment and their proceeds and all monies and earnings, if any, thereon
in the Lockbox Accounts. The Issuer has no other lockbox accounts for the
collection of Scheduled Payments in respect of Pledged Loans except for the
Lockbox Accounts.
     (k) No Other Legal Names. The Issuer has not had any legal name other than
the name set forth herein at any time since its formation.
     (l) Subsidiaries. The Issuer has no Subsidiaries and does not own or hold,
directly or indirectly, any capital stock or equity security of, or any equity
interest in, any Person, other than Permitted Investments.
     (m) Transaction Documents. The Term Purchase Agreement is the only
agreement pursuant to which the Issuer purchases the Pledged Loans and the
related Pledged Assets. The Issuer has furnished to the Trustee, the Insurer and
the Collateral Agent, true, correct and complete copies of each Transaction
Document to which the Issuer is a party, each of which is in full force and
effect. Neither the Issuer nor any Affiliate thereof is in default of any of its

59



--------------------------------------------------------------------------------



 



obligations thereunder in any material respect. The Issuer is the lawful owner
of, and has good title to, each Pledged Loan and all related Pledged Assets,
free and clear of any Liens (other than the Lien of this Indenture and any
Permitted Encumbrances on the related Vacation Ownership Interests), or has a
first-priority perfected security interest therein. All such Pledged Loans and
other related Pledged Assets are purchased without recourse to the Depositor
except as described in the Term Purchase Agreement. The purchase by the Issuer
under the Term Purchase Agreement constitutes either a sale or a first-priority
perfected security interest, enforceable against creditors of the Depositor.
     (n) Business. Since its formation, the Issuer has conducted no business
other than the execution, delivery and performance of the Transaction Documents
contemplated hereby, the purchase of Loans thereunder, the issuance and payment
of the Notes and such other activities as are incidental to the foregoing. The
Issuer has incurred no Debt except that expressly incurred hereunder and under
the other Transaction Documents.
     (o) Ownership of the Issuer. One hundred percent (100%) of the outstanding
equity interest in the Issuer is directly owned (both beneficially and of
record) by the Depositor.
     (p) Taxes. The Issuer has timely filed or caused to be timely filed all
federal, state, and local and foreign tax returns which are required to be filed
by it, and has paid or caused to be paid all taxes due and owing by it, other
than any taxes or assessments, the validity of which are being contested in good
faith by appropriate proceedings timely instituted and diligently pursued and
with respect to which the Issuer has set aside adequate reserves on its books in
accordance with GAAP and which proceedings have not given rise to any Lien.
     (q) Tax Classification. Since its formation, for federal income tax
purposes, the Issuer (i) has been classified as a disregarded entity or
partnership and (ii) has not been classified as an association taxable as a
corporation or a publicly traded partnership.
     (r) Solvency. The Issuer (i) is not “insolvent” (as such term is defined in
the Bankruptcy Code); (ii) is able to pay its debts as they become due; and
(iii) does not have unreasonably small capital for the business in which it is
engaged or for any business or transaction in which it is about to engage.
     (s) ERISA. The Issuer has not established and does not maintain or
contribute to any Benefit Plan that is covered by Title IV of ERISA.
     (t) No Adverse Selection. No selection procedures materially adverse to the
Noteholders, the Trustee or the Collateral Agent have been employed in selecting
the Pledged Loans for inclusion in the Collateral on the Closing Date.
     Section 4.2 Representations and Warranties Regarding the Loan Files. The
Issuer represents and warrants to each of the Trustee, the Collateral Agent, the
Servicer and the Noteholders as to each Pledged Loan that:
     (a) Possession. On or immediately prior to the Closing Date the Custodian
will have possession of each original Pledged Loan and the related Loan File,
and will have acknowledged such receipt and its undertaking to hold such
documents for purposes of perfection of the

60



--------------------------------------------------------------------------------



 



Collateral Agent’s interests in such original Pledged Loan and the related Loan
File; provided, however, that the fact that any Loan Document not required to be
in its respective Loan File under the terms of the respective Purchase
Agreements is not in the possession of the Custodian in its respective Loan File
does not constitute a breach of this representation; and provided that,
possession of Loan Documents may be in the form of microfiche or other
electronic copies of the Loan Documents to the extent provided in the Custodial
Agreement.
     (b) Marking Records. On or before the Closing Date, each of the Issuer and
the Servicer shall have caused the portions of the computer files relating to
the Pledged Loans Granted to the Collateral Agent on such date to be clearly and
unambiguously marked to indicate that such Loans constitute part of the
Collateral Granted by the Issuer in accordance with the terms of this Indenture.
     The representations and warranties of the Issuer set forth in this
Section 4.2 shall be deemed to be remade without further act by any Person on
and as of each date of substitution with respect to each Loan Granted by the
Issuer on and as of each such date. The representations and warranties set forth
in this Section 4.2 shall survive any Grant of the respective Loans by the
Issuer.
     Section 4.3 Rights of Obligors and Release of Loan Files.
     (a) Notwithstanding any other provision contained in this Indenture,
including the Collateral Agent’s, the Trustee’s and the Noteholders’ remedies
pursuant hereto and pursuant to the Collateral Agency Agreement, the rights of
any Obligor to any Vacation Ownership Interest subject to a Pledged Loan shall,
so long as such Obligor is not in default thereunder, be superior to those of
the Collateral Agent, the Trustee, the Insurer and the Noteholders, and none of
the Collateral Agent, the Trustee, the Insurer or the Noteholders, so long as
such Obligor is not in default thereunder, shall interfere with such Obligor’s
use and enjoyment of the Vacation Ownership Interest subject thereto.
     (b) If pursuant to the terms of this Indenture, the Collateral Agent or the
Trustee shall acquire through foreclosure the Issuer’s interest in any portion
of the Vacation Ownership Interest subject to a Pledged Loan, the Collateral
Agent and the Trustee hereby specifically agree to release or cause to be
released any Vacation Ownership Interest from any Lien hereunder upon completion
of all payments and the performance of all the terms and conditions required to
be made and performed by such Obligor under such Pledged Loan, and each of the
Collateral Agent and the Trustee hereby consents to any such release by, or at
the direction of, the Collateral Agent.
     (c) At such time as an Obligor has paid in full the purchase price or the
requisite percentage of the purchase price for deeding pursuant to a Pledged
Loan and has otherwise fully discharged all of such Obligor’s obligations and
responsibilities required to be discharged as a condition to deeding, the
Servicer shall notify the Trustee and the Collateral Agent by a certificate
substantially in the form attached hereto as Exhibit B (which certificate shall
include a statement to the effect that all amounts received in connection with
such payment have been deposited in the Collection Account) of a Servicing
Officer and shall request delivery to the Servicer from the Custodian of the
related Loan Files. Upon receipt of such certificate and

61



--------------------------------------------------------------------------------



 



request or at such earlier time as is required by applicable law, the Trustee
and the Collateral Agent (a) shall be deemed, without the necessity of taking
any action, to have approved release by the Custodian of the Loan Files to the
Servicer (in all cases in accordance with the provisions of the Custodial
Agreement), (b) shall be deemed to approve the release by the Nominee of the
related deed of title, and any documents and records maintained in connection
therewith, to the Obligor as provided in the Title Clearing Agreement, provided
that title to the Vacation Ownership Interest has not already been deeded to the
Obligor and/or (c) shall execute such documents and instruments of transfer and
assignment and take such other action as is necessary to release its interest in
the Vacation Ownership Interest subject to deeding (in the case of any Pledged
Loan which has been paid in full). The Servicer shall cause each Loan File or
any document therein so released which relates to a Pledged Loan for which the
Obligor’s obligations have not been fully discharged to be returned to the
Custodian for the sole benefit of the Collateral Agent when the Servicer’s need
therefor no longer exists.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER;
ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Trustee, the Collateral Agent and the Noteholders
on the Closing Date as follows:
     (a) Payment of principal and interest on the Notes and the prompt
observance and performance by the Issuer of all of the terms and provisions of
this Indenture are secured by the Collateral. Upon the issuance of the Notes and
at all times thereafter so long as any Notes are outstanding, this Indenture
creates a valid and continuing security interest (as defined in the applicable
UCC) in the Collateral in favor of the Collateral Agent for the benefit of the
Trustee, acting on behalf of the Noteholders, the Insurer and the Swap
Counterparty to secure amounts payable under the Notes which security interest
is perfected and prior to all other Liens (other than any Permitted
Encumbrances) and is enforceable as such against all creditors of and purchasers
from the Issuer; and
     (b) the Pledged Loans and the documents evidencing such Pledged Loans
constitute either “accounts,” “chattel paper,” “instruments” or “general
intangibles” within the meaning of the applicable UCC.
     Section 5.2 Eligible Loans. The Issuer hereby represents and warrants to
the Trustee and the Collateral Agent that each of the Pledged Loans is an
Eligible Loan. For purposes of this Indenture, the term “Eligible Loan” means a
Loan purchased by the Issuer under the Term Purchase Agreement which has the
following characteristics as of the Cut-Off Date:
     (a) the related Vacation Ownership Interest has been purchased by an
Obligor, and with respect to a Vacation Ownership Interest which is a Fixed
Week, a UDI, an Interval Interest or which constitutes Points (it being
understood in the case of a Vacation Ownership Interest which constitutes
Points, that references in this clause (a) to a Vacation Ownership Interest
shall be deemed to be references to the related Fixed

62



--------------------------------------------------------------------------------



 



Week or UDI deposited into FairShare Plus in exchange for such Points) (i) is
not an interest in a Lot, (ii) except in the case of a Green Loan, a certificate
of occupancy has been issued for the Resort related to such Vacation Ownership
Interest, (iii) except in the case of a Green Loan, the unit related to the
Vacation Ownership Interest is complete and ready for occupancy, is not in need
of material maintenance or repair, except for ordinary, routine maintenance and
repairs that are not substantial in nature or cost and contains no structural
defects materially affecting its value, (iv) the Resort related to the Vacation
Ownership Interest is not in need of maintenance or repair, except for ordinary,
routine maintenance and repairs that are not substantial in nature or cost and
contains no structural defects materially affecting its value, (v) there is no
legal, judicial or administrative proceeding pending, or to the Issuer’s
knowledge threatened, for the total condemnation of the Resort related to the
Vacation Ownership Interest or partial condemnation of any portion of the
property related to the Vacation Ownership Interest that would have a material
adverse effect on the value of the Vacation Ownership Interest, (vi) the Resort
related to the Vacation Ownership Interest is not located outside of the United
States and (vii) is subject to declarations, covenants and restrictions of
record;
     (b) in the case of a Pledged Loan that is an Installment Contract, with
respect to which the Issuer has a valid ownership or security interest in an
underlying Vacation Ownership Interest, subject only to Permitted Encumbrances,
unless the criteria in paragraph (c) are satisfied;
     (c) with respect to Loans which are WVRI Loans (i) if the related Vacation
Ownership Interest has been deeded to the Obligor of the related Pledged Loan,
then (A) the Issuer has a valid and enforceable first lien Mortgage on such
Vacation Ownership Interest, except as such enforceability may be limited by
Debtor Relief Laws and as such enforceability may be limited by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law, (B) such Mortgage and related mortgage note
have been assigned to the Collateral Agent, (C) such Mortgage and the related
note have been transferred to the custody of the Custodian in accordance with
the provisions of Section 6(c)(i) of the applicable Purchase Agreement and
(D) if any Mortgage relating to such Pledged Loan is a deed of trust, a trustee
duly qualified under applicable law to serve as such has been properly
designated in accordance with applicable law and currently so serves or (ii) if
the related Vacation Ownership Interest has not been deeded to the Obligor of
the related Pledged Loan, then a nominee has legal title to such Vacation
Ownership Interest and the Issuer has an equitable interest in such Vacation
Ownership Interest underlying the related Pledged Loan;
     (d) that was issued in a transaction that complied, and is in compliance,
in all material respects with all requirements of applicable federal, state and
local law, including applicable laws relating to usury, truth-in-lending,
property sales, consumer credit protection and disclosure, except, with respect
only to California Business and Professions Code Section 11018.10, as in effect
prior to its repeal as of July 1, 2005, and California Business and Professions
Code Section 11226, which became effective as of

63



--------------------------------------------------------------------------------



 



July 1, 2005, where such failure to comply would not have a Material Adverse
Effect on the Sellers or a material adverse effect on the Pledged Loans;
     (e) that requires the Obligor to pay the unpaid principal balance over an
original term of not greater than 120 months;
     (f) the Scheduled Payments on which are denominated and payable in United
States dollars;
     (g) is not a Defaulted Loan;
     (h) the Scheduled Payments on which are not 30 days or more delinquent as
of the Cut-Off Date;
     (i) does not (i) finance the purchase of credit life insurance and
(ii) finance, and was not originated in connection with, the WRDC “Explorer”
program, unless such Loan has been converted to a Loan in connection with the
WorldMark program;
     (j) with respect to which the related Vacation Ownership Interest (i) if
the Loan is a WVRI Loan (A) consists of a Fixed Week, a UDI or an Interval
Interest and (B) if it consists of a Fixed Week, it has been converted or is
convertible into a UDI or has become subject to FairShare Plus, which conversion
or other modification does not or would not give rise to the extension of the
maturity of any payments under such WVRI Loan or is a Shawnee Loan or was
originated during the transition period after the acquisition of Shawnee
Development, Inc. or (ii) if the Loan is a WRDC Loan, consists of Vacation
Credits or a Fractional Interest;
     (k) that, if it is a WVRI Loan (i) either (A) was transferred by WVRI to
WCF pursuant to the Operating Agreement, (B) in the case of any Pledged Loan
originated by an Originator (other than any Pledged Loan originated by WVRI or a
Kona Loan), was transferred by such Originator to WVRI pursuant to the Operating
Agreement or (C) in the case of a Kona Loan was transferred to WVRI under the
terms of a July 2002 agreement or (ii) was purchased by WCF from WVRI
Receivables Corporation pursuant to an Assignment of Contracts and Mortgages,
dated as of August 29, 2002;
     (l) (i) if it is a WVRI Loan, except with respect to Kona Loans or Shawnee
Loans, it was originated by a WVRI Originator and has been consistently serviced
by WCF, in each case in the ordinary course of its respective business and in
accordance with Customary Practices and Credit Standards and Collection
Policies, (ii) if it is a Kona Loan, it was originated by Kona Hawaiian Vacation
Ownership, LLC and has since December 1, 2002 been consistently serviced by WCF,
in each case, in the ordinary course of its respective business and in
accordance with Customary Practices and Credit Standards and Collection
Policies, (iii) if it is a Shawnee Loan, it was originated by Shawnee
Development, Inc. and consistently serviced by WCF since March 13, 2006, or
(iv) if it is a WRDC Loan, was originated by WRDC and has been consistently
serviced by WCF or WRDC, in each case in the ordinary course of its business and
in accordance with WCF’s or WRDC’s Customary Practices and Credit Standards and
Collection Policies;

64



--------------------------------------------------------------------------------



 



     (m) has not been specifically reserved against by the Issuer or classified
as uncollectible or charged off;
     (n) arises from transactions in a jurisdiction in which (i) with respect to
WVRI Loans, WVRI and each Subsidiary of WVRI (other than the Depositor, and
other special purpose entities created to issue notes) that conducts business in
such jurisdiction is duly qualified to do business, except where the failure to
so qualify will not adversely affect or impair the legality, validity, binding
effect and enforceability of such Pledged Loan and (ii) with respect to WRDC
Loans, WRDC is duly qualified to do business, except where the failure to so
qualify will not adversely affect or impair the legality, validity, binding
effect and enforceability of such Pledged Loan;
     (o) constitutes a legal, valid, binding and enforceable obligation of the
related Obligor, except as such enforceability may be limited by Debtor Relief
Laws and as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law;
     (p) is fully amortizing pursuant to a required schedule of substantially
equal monthly payments of principal and interest;
     (q) with respect to which, (i) the down payment has been made, (ii) neither
statutory nor regulatively imposed rescission rights exist with respect to the
related Obligor and (iii) no basis for such rights exists on the Cut-Off Date in
the case of any Pledged Loan for which such rights are, at any time following
the Cut-Off Date, granted or imposed;
     (r) had an Equity Percentage of 10% or more at the time of the sale of the
related Vacation Ownership Interest to the related Obligor (or, in the case of a
Loan relating to a Timeshare Upgrade originated by WRDC, an Equity Percentage of
10% or more of the value of all Vacation Credits owned by the related Obligor);
     (s) with respect to which at least one Scheduled Payment has been made by
the Obligor;
     (t) in the case of a Green Loan, (i) satisfies each of the eligibility
criteria set forth in paragraphs (a) through (s) above other than any such
criteria that cannot be satisfied due solely to (A) the related Green Vacation
Ownership Interest being an interest in a unit at a Resort that is not yet
complete and ready for occupancy; (B) the Issuer not having a valid ownership
interest in the related Green Vacation Ownership Interest; or (C) the related
Green Vacation Ownership Interest not having been deeded to the Obligor or legal
title not being held by the Nominee; and (ii) the Resort related to the Green
Vacation Ownership Interest has a scheduled completion date no more than six
months following the Cut-Off Date;
     (u) the billing address of the Obligor is located in the United States;
provided, however that the billing addresses of not more than 5% of the Obligors
(by Loan Balance) may be located outside the United States; and

65



--------------------------------------------------------------------------------



 



     (v) is not and is not subsequently deemed to have been a Defective Loan as
defined in the Master Loan Purchase Agreement pursuant to which it was sold by
the applicable Seller to the Depositor.
     Section 5.3 Assignment of Representations and Warranties and Rights Under
the Performance Guaranty. The Issuer hereby assigns to the Trustee and the
Collateral Agent all of its rights relating to the Pledged Loans and related
Pledged Assets under the Term Purchase Agreement including the rights assigned
to the Issuer by the Depositor of the Depositor’s rights to payment due from the
related Seller for repurchases of Defective Loans (as such term is defined in
the respective Purchase Agreements) resulting from the breach of representations
and warranties under the respective Purchase Agreements. In addition, the Issuer
hereby assigns to the Trustee and the Collateral Agent all of its rights under
the Performance Guaranty including those rights the Issuer has as a named
beneficiary of the Performance Guaranty and those rights it has acquired by
assignment from the Depositor.
     Section 5.4 Release of Defective Loans.
     (a) Deposit of Release Price or Substitution of Qualified Substitute Loan.
Subject to subsection (b) of this section, upon discovery by the Issuer or upon
written notice from the Depositor or the Trustee that any Pledged Loan is a
Defective Loan, the Issuer shall, within 90 days after the earlier of its
discovery or receipt of notice thereof (i) if such Defective Loan constitutes a
Defective Loan as defined in the Purchase Agreement pursuant to which the
Depositor acquired such Defective Loan, direct the applicable Seller to perform
its obligation under such Purchase Agreement to either (A) deposit the Release
Price with the Trustee or (B) deliver to the Trustee one or more Qualified
Substitute Loans in substitution for such Defective Loan and pay to the Trustee
the Substitution Adjustment Amount, or (ii) if such Defective Loan does not
constitute a Defective Loan as defined in the Purchase Agreement pursuant to
which the Depositor acquired such Defective Loan, deposit the Release Price with
the Trustee. If such Defective Loan constitutes a Defective Loan as defined in
the Purchase Agreement pursuant to which the Depositor acquired such Defective
Loan, then, notwithstanding any other provision of this Indenture, the Issuer
shall have no obligation or liability with respect to such Defective Loan should
the applicable Seller fail to perform its obligations under the Purchase
Agreement with respect to such Defective Loan.
     (b) Substitution. If under a Purchase Agreement, a Seller delivers a
Qualified Substitute Loan for release of a Defective Loan, the Issuer shall
execute a Supplemental Grant in substantially the form of Exhibit G hereto and
deliver such Supplemental Grant to the Trustee and the Collateral Agent.
Payments due with respect to Qualified Substitute Loans on or prior to the
Calculation Date next preceding the date of substitution shall not be property
of the Issuer, but, to the extent received by the Servicer, will be retained by
the Servicer and remitted by the Servicer to the Seller on the next succeeding
Payment Date. Payments due and other amounts received with respect to the
Qualified Substitute Loans after the Calculation Date next preceding the date of
substitution shall be property of the Issuer. Scheduled Payments due on a
Defective Loan on or prior to the Calculation Date next preceding the date of
substitution shall be property of the Issuer, and after such Calculation Date
next preceding the date of substitution the Seller shall be entitled to receive
and retain all Scheduled Payments due thereafter and other amounts received in
respect of such Defective Loan. The Issuer shall cause the Servicer to deliver a

66



--------------------------------------------------------------------------------



 



schedule of any Defective Loans so removed and Qualified Substitute Loans so
substituted to the Trustee and such schedule shall be an amendment to the Loan
Schedule. Upon such substitution, the Qualified Substitute Loan or Qualified
Substitute Loans shall be subject to the terms of this Indenture in all
respects, the Issuer shall be deemed to have made the representations, and
warranties with respect to each Qualified Substitute Loan set forth in
Section 5.1 and 5.2 of this Indenture, in each case as of the date of
substitution, and the Issuer shall be deemed to have made a representation and
warranty that each Loan so substituted is a Qualified Substitute Loan as of the
date of substitution. The provisions of Section 5.4(a) shall apply to any
Qualified Substitute Loan as to which the Issuer has breached the Issuer’s
representations and warranties in Section 5.1 and 5.2 to the same extent as for
any other Pledged Loan. In connection with the substitution of one or more
Qualified Substitute Loans for one or more Defective Loans, the Servicer shall
determine the Substitution Adjustment Amount. If such Defective Loan constitutes
a Defective Loan as defined in the Purchase Agreement pursuant to which the
Depositor acquired such Defective Loan, the Issuer shall direct the applicable
Seller to perform its obligation under such Purchase Agreement to pay to the
Trustee the Substitution Adjustment Amount in immediately available funds. Such
Substitution Adjustment Amount shall be paid to the Trustee and treated as if it
were a portion of the Release Price for the Defective Loan and included in
Available Funds as such. If such Defective Loan constitutes a Defective Loan as
defined in the Purchase Agreement pursuant to which the Depositor acquired such
Defective Loan, then, notwithstanding any other provision of this Indenture, the
Issuer shall have no obligation or liability to pay the Substitution Adjustment
Amount with respect to such Defective Loan should the applicable Seller fail to
perform its obligation under the Purchase Agreement to pay such Substitution
Adjustment Amount to the Trustee.
     (c) Release of Defective Loan. If a Seller repurchases a Pledged Loan as a
Defective Loan or provides a Qualified Substitute Loan and the related
Substitution Adjustment Amount, if any, for a Defective Loan, then the Issuer
shall automatically and without further action sell, transfer, assign, set over
and otherwise convey to such Seller, without recourse, representation or
warranty, all of the Issuer’s right, title and interest in and to the related
Defective Loan, the related Vacation Ownership Interest, the Loan File relating
thereto and any other related Pledged Assets, all monies due or to become due
with respect thereto and all Collections with respect thereto (including
payments received from Obligors after the Calculation Date next preceding the
date of transfer, subject to the payment of any Substitution Adjustment Amount).
The Issuer shall execute such documents, releases and instruments of transfer or
assignment and take such other actions as shall reasonably be requested by the
applicable Seller to effect the conveyance of such Defective Loan, the related
Vacation Ownership Interest, the related Loan File and any other related Pledged
Assets pursuant to this Section 5.4(c).
     Promptly after the repurchase of Defective Loans in respect of which the
Release Price has been paid or a Qualified Substitute Loan has been provided, on
such date, the Issuer shall direct the Servicer to delete such Defective Loans
from the Loan Schedule.
     The obligations of the Issuer set forth in Section 5.4(a) shall constitute
the sole remedy against the Issuer with respect to any breach of the
representations and warranties set forth in Section 5.2 available hereunder to
the Trustee, the Collateral Agent or the Insurer.

67



--------------------------------------------------------------------------------



 



ARTICLE VI
ADDITIONAL COVENANTS OF ISSUER
     Section 6.1 Affirmative Covenants. The Issuer shall:
     (a) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to it, its business
and properties, and all Pledged Loans and Transaction Documents to which it is a
party (including without limitation the laws, rules and regulations of each
state governing the sale of timeshare contracts).
     (b) Preservation of Existence. Preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing as a foreign entity, and maintain all
necessary licenses and approvals, in each jurisdiction in which it does
business, except where the failure to preserve and maintain such existence,
rights, franchises, privileges, qualifications, licenses and approvals would not
have a Material Adverse Effect.
     (c) Adequate Capitalization. Ensure that at all times it is adequately
capitalized to engage in the transactions contemplated by this Indenture.
     (d) Keeping of Records and Books of Account. Cause the Servicer to maintain
and implement administrative and operating procedures (including without
limitation an ability to recreate records evidencing the Pledged Loans in the
event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pledged Loans (including
without limitation records adequate to permit the daily identification of all
Collections with respect to, and adjustments of amounts payable under, each
Pledged Loan).
     (e) Performance and Compliance with Loans. At its expense, timely and fully
perform and comply in all material respects with all material provisions,
covenants and other promises required to be observed by it under the Pledged
Loans and other Pledged Assets.
     (f) Credit Standards and Collection Policies. Comply in all material
respects with the Credit Standards and Collection Policies and Customary
Practices in regard to each Pledged Loan and the related Pledged Assets.
     (g) Collections. (1) Instruct or cause all Obligors to be instructed to
either:
     (A) send all Collections directly to a Post Office Box for credit to a
Lockbox Account or directly to a Lockbox Account, or
     (B) in the alternative, make Scheduled Payments by way of pre-authorized
debits from a deposit account of such Obligor pursuant to a PAC or from a credit
card of such Obligor pursuant to a Credit Card Account from which Scheduled
Payments shall be electronically transferred directly to a Lockbox Account
immediately upon each such debit (provided that, for the avoidance of doubt,
each Obligor may at any

68



--------------------------------------------------------------------------------



 



time cease to pay its Scheduled Payments directly to a Post Office Box or a
Lockbox Account or pursuant to a PAC or Credit Card Account, so long as the
Servicer promptly instructs such Obligor to commence one of the two alternative
methods of funds transfer provided for in either of sub-clauses (A) or (B) of
this clause (1)).
     (2) In the case of funds transfers pursuant to a PAC or Credit Card
Account, take, or cause each of the Servicer, a Lockbox Bank and/or the Trustee
to take, all necessary and appropriate action to ensure that each such
pre-authorized debit is credited directly to a Lockbox Account.
     (3) If the Issuer shall receive any Collections or other proceeds of the
Collateral, hold such Collections in trust for the benefit of the Trustee, the
Noteholders, the Insurer and the Swap Counterparty and deposit such Collections
into a Lockbox Account or the Collection Account within two Business Days
following the Issuer’s receipt thereof.
     (h) Compliance with ERISA. Comply in all material respects with the
provisions of ERISA, the Code, and all other applicable laws and the regulations
and interpretations thereunder.
     (i) Perfected Security Interest. Take such action with respect to each
Pledged Loan as is necessary to ensure that the Collateral Agent maintains on
behalf of the Trustee, a first priority perfected security interest in such
Pledged Loan and the Pledged Assets relating thereto and all other Collateral,
in each case free and clear of any Liens (other than the Lien created by this
Indenture and in the case of any Vacation Ownership Interests, any Permitted
Encumbrance).
     (j) No Release. Not take any action and shall use its best efforts not to
permit any action to be taken by others that would release any Person from any
of such Person’s material covenants or material obligations under any document,
instrument or agreement included in the Collateral, or which would result in the
amendment, hypothecation, subordination, termination or discharge of, or impair
the validity or effectiveness of, any such document, instrument or agreement
except as expressly provided in this Indenture or such other instrument or
document.
     (k) Insurance and Condemnation.
          (i) The Issuer shall do or cause to be done all things that it may
accomplish with a reasonable amount of cost or effort to cause each of the POAs
for each Resort to (A) maintain one or more policies of “all-risk” property and
general liability insurance with financially sound and reputable insurers,
providing coverage in scope and amount which (x) satisfies the requirements of
the declarations (or any similar charter document) governing the POA for the
maintenance of such insurance policies and (y) is at least consistent with the
scope and amount of such insurance coverage obtained by prudent POAs and/or
management of other similar developments in the same jurisdiction; and (B) apply
the proceeds of any such insurance policies in the manner specified in the
relevant declarations (or any similar charter document) governing the POA and/or
any similar charter documents of such POA. For the avoidance of

69



--------------------------------------------------------------------------------



 



doubt, the parties hereto acknowledge that the ultimate discretion and control
relating to the maintenance of any such insurance policies is vested in the POAs
in accordance with the respective declaration (or any similar charter document)
relating to each Vacation Ownership Interest Regime. If any POA fails to
maintain the insurance described in clause (A) of this subsection (k), the
Issuer shall, to the extent it has knowledge of such failure, promptly give
notice of such failure to each Rating Agency.
          (ii) The Issuer shall remit to the Collection Account the portion of
any proceeds received by the Issuer pursuant to a condemnation of property in
any Resort to the extent that such proceeds relate to any of the Vacation
Ownership Interests.
     (l) Custodian.
          (i) On or before the Closing Date, the Issuer shall deliver or cause
to be delivered directly to the Custodian for the benefit of the Collateral
Agent pursuant to the Custodial Agreement the Loan File for each Pledged Loan.
Such Loan File may be provided in microfiche or other electronic form to the
extent permitted under the Custodial Agreement. The Issuer shall cause the
Custodian to hold, maintain and keep custody of the Loan Files for the benefit
of the Collateral Agent in a secure fire retardant location at an office of the
Custodian, which location shall be reasonably acceptable to the Collateral Agent
and the Trustee.
          (ii) The Issuer shall cause the Custodian at all times to maintain
control of the Loan Files for the benefit of the Collateral Agent on behalf of
the Trustee in each case pursuant to the Custodial Agreement. Each of the Issuer
and the Servicer may access the Loan Files at the Custodian’s storage facility
only for the purposes and upon the terms and conditions set forth herein and in
the Custodial Agreement. Each of the Issuer and the Servicer may only remove
documents from the Loan File for collection services and other routine servicing
requirements from such facility in accordance with the terms of the Custodial
Agreement, all as set forth and pursuant to the “Bailment Agreement” (as defined
in and attached as an exhibit to the Custodial Agreement).
          (iii) The Issuer shall at all times comply in all material respects
with the terms of its obligations under the Custodial Agreement and shall not
enter into any modification, amendment or supplement of or to, and shall not
terminate, the Custodial Agreement, without the Collateral Agent’s and Trustee’s
prior written consent.
     (m) Separate Identity. Take all actions required to maintain the Issuer’s
status as a separate legal entity. Without limiting the foregoing, the Issuer
shall:
     (i) Maintain in full effect its existence, rights and franchises as a
limited liability company under the laws of the state of its formation and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture and the other Transaction Documents to which
the Issuer is a party and each other instrument or agreement necessary or
appropriate to proper administration hereof and permit and effectuate the
transactions contemplated hereby.

70



--------------------------------------------------------------------------------



 



     (ii) Except as provided herein, maintain its own deposit, securities and
other account or accounts with financial institutions, separate from those of
any Affiliate of the Issuer. The funds of the Issuer will not be diverted to any
other Person or for other than the use of the Issuer, and, except as may be
expressly permitted by this Indenture or any other Transaction Document to which
the Issuer is a party, the funds of the Issuer shall not be commingled with
those of any other Person.
     (iii) Ensure that, to the extent that it shares the same officers or other
employees as any of its members, managers or other Affiliates, the salaries of
and the expenses related to providing benefits to such officers and other
employees shall be fairly allocated among such entities, and each such entity
shall bear its fair share of the salary and benefit costs associated with all
such common officers and employees.
     (iv) Ensure that, to the extent that it jointly contracts with any of its
stockholders, members or managers or other Affiliates to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that the Issuer contracts
or does business with vendors or service providers where the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs.
     (v) Ensure that all material transactions between the Issuer and any of its
Affiliates shall be only on an arm’s-length basis and shall not be on terms more
favorable to either party than the terms that would be found in a similar
transaction involving unrelated third parties. All such transactions shall
receive the approval of the Issuer’s board of directors including at least one
Independent Director.
     (vi) Maintain a principal executive and administrative office through which
its business is conducted and a telephone number separate from those of its
members, managers and other Affiliates. To the extent that the Issuer and any of
its members, managers or other Affiliates have offices in contiguous space,
there shall be fair and appropriate allocation of overhead costs (including
rent) among them, and each such entity shall bear its fair share of such
expenses.
     (vii) Conduct its affairs strictly in accordance with its certificate of
formation and limited liability company agreement and observe all necessary,
appropriate and customary formalities, including, but not limited to, holding
all regular and special meetings of the board of directors appropriate to
authorize all actions of the Issuer, keeping separate and accurate minutes of
such meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including, but not limited to, intercompany transaction
accounts. Regular meetings of the board of directors shall be held at least
annually.

71



--------------------------------------------------------------------------------



 



     (viii) Ensure that its board of directors shall at all times include at
least one Independent Director (for purposes hereof, “Independent Director”
shall mean any member of the board of directors of the Issuer that is not and
has not at any time been (x) an officer, agent, advisor, consultant, attorney,
accountant, employee or shareholder of any Affiliate of the Issuer which is not
a special purpose entity, (y) a director of any Affiliate of the Issuer other
than an independent director of any Affiliate which is a special purpose entity
or (z) a member of the immediate family of any of the foregoing).
     (ix) Ensure that decisions with respect to its business and daily
operations shall be independently made by the Issuer (although the officer
making any particular decision may also be an officer or director of an
Affiliate of the Issuer) and shall not be dictated by an Affiliate of the
Issuer.
     (x) Act solely in its own company name and through its own authorized
members, managers, officers and agents, and no Affiliate of the Issuer shall be
appointed to act as agent of the Issuer. The Issuer shall at all times use its
own stationery and business forms and describe itself as a separate legal
entity.
     (xi) Except as contemplated by the Transaction Documents, ensure that no
Affiliate of the Issuer shall loan money to the Issuer, and no Affiliate of the
Issuer will otherwise guaranty debts of the Issuer.
     (xii) Other than organizational expenses and as contemplated by the
Transaction Documents, pay all expenses, indebtedness and other obligations
incurred by it using its own funds.
     (xiii) Except as provided herein and in any other Transaction Document, not
enter into any guaranty, or otherwise become liable, with respect to or hold its
assets or creditworthiness out as being available for the payment of any
obligation of any Affiliate of the Issuer nor shall the Issuer make any loans to
any Person.
     (xiv) Ensure that any financial reports required of the Issuer shall comply
with GAAP and shall be issued separately from, but may be consolidated with, any
reports prepared for any of its Affiliates so long as such consolidated reports
contain footnotes describing the effect of the transactions between the Issuer
and such Affiliate and also state that the assets of the Issuer are not
available to pay creditors of the Affiliate.
     (xv) Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of formation and its limited
liability company agreement.
     (xvi) Take all actions on its part as are necessary to comply with each
assumption contained in the true sale and substantive consolidation opinions
given as of the date hereof.
     (n) Computer Files. Mark or cause to be marked each Pledged Loan in its
computer files as described in Section 4.2(b).

72



--------------------------------------------------------------------------------



 



     (o) Taxes. File or cause to be filed, and cause each of its Affiliates with
whom it shares consolidated tax liability to file, all federal, state, and
foreign local tax returns which are required to be filed by it, except where the
failure to file such returns could not reasonably be expected to have a Material
Adverse Effect. The Issuer shall pay or cause to be paid all taxes due and owing
by it, other than any taxes or assessments, the validity of which are being
contested in good faith by appropriate proceedings and with respect to which the
Issuer or the applicable Affiliate shall have set aside adequate reserves on its
books in accordance with GAAP, and which proceedings could not reasonably be
expected to have a Material Adverse Effect.
     (p) Tax Classification. For as long as the Notes are outstanding, the
Issuer shall not take any action, or fail to take any action, that would cause
the Issuer to not remain classified, for federal income tax purposes, as a
disregarded entity or a partnership that is not classified as a publicly traded
partnership.
     (q) Transaction Documents. Comply in all material respects with the terms
of, employ the procedures outlined in and enforce the obligations of the
Depositor under the Term Purchase Agreement and of the parties to each of the
other Transaction Documents to which the Issuer is a party, and take all such
action as may reasonably be required to maintain all such Transaction Documents
to which the Issuer is a party in full force and effect.
     (r) Loan Schedule. At least once each calendar month, electronically
provide to the Trustee an amendment to the Loan Schedule, or cause the Servicer
to electronically provide an amendment to the Loan Schedule, listing the Pledged
Loans released from the Collateral and adding to the Loan Schedule any Qualified
Substitute Loans and amending the Loan Schedule to reflect terms or
discrepancies in such schedule that become known to the Issuer since the filing
of the original Loan Schedule or since the most recent amendment thereto.
     (s) Segregation of Collections. (a) Prevent the deposit into any Account of
any funds other than Collections or other funds to be deposited into such
Accounts under this Indenture or the other Transaction Documents (provided that,
this covenant shall not be breached to the extent that funds are inadvertently
deposited into any of such Accounts and are promptly segregated and removed from
the Account); and
     (b) With respect to each Lockbox Account either (i) prevent the deposit
into such account of any funds other than Collections in respect of Pledged
Loans or (ii) enter into an intercreditor agreement with other entities which
have an interest in the amounts in the Lockbox Account to allocate the
Collections with respect to the Pledged Loans to the Issuer and transfer such
amounts to the Trustee for deposit into the appropriate Collection Account;
(provided that, the covenant in clause (i) of this paragraph (b) shall not be
breached to the extent that funds not constituting Collections in respect of the
Pledged Loans are inadvertently deposited into such Lockbox Account and are
promptly segregated and remitted to the owner thereof).
     (t) Filings; Further Assurances. (i) On or prior to the Closing Date, the
Issuer shall have caused at its sole expense the Financing Statements,
assignments and amendments thereof

73



--------------------------------------------------------------------------------



 



necessary to perfect the security interest in the Collateral to be filed or
recorded in the appropriate offices.
     (ii) The Issuer shall, at its sole expense, from time to time authorize,
prepare, execute and deliver, or authorize and cause to be prepared, executed
and delivered, all such Financing Statements, continuation statements,
amendments, instruments of further assurance and other instruments, in such
forms, and shall take such other actions, as shall be required by the Servicer,
the Insurer or the Trustee or as the Servicer, the Insurer or the Trustee
otherwise deems reasonably necessary or advisable to perfect the Lien created in
the Collateral. The Servicer agrees, at its sole expense, to cooperate with the
Issuer in taking any such action (whether at the request of the Issuer or the
Trustee). Without limiting the foregoing, the Issuer shall from time to time, at
its sole expense, authorize, execute, file, deliver and record all such
supplements and amendments hereto and all such Financing Statements, amendments
thereto, continuation statements, instruments of further assurance, or other
statements, specific assignments or other instruments or documents and take any
other action that is reasonably necessary to, or that any of the Servicer, the
Issuer or the Trustee deems reasonably necessary or advisable to: (i) Grant more
effectively all or any portion of the Collateral; (ii) maintain or preserve the
Lien Granted hereunder (and the priority thereof) or carry out more effectively
the purposes hereof; (iii) perfect, maintain the perfection of, publish notice
of, or protect the validity of any Grant made pursuant to this Indenture;
(iv) enforce any of the Pledged Loans or any of the other Pledged Assets
(including without limitation by cooperating with the Trustee, at the expense of
the Issuer, in filing and recording such Financing Statements against such
Obligors as the Servicer or the Trustee shall deem necessary or advisable from
time to time); (v) preserve and defend title to any Pledged Loans or all or any
other part of the Pledged Assets, and the rights of the Trustee in such Pledged
Loans or other related Pledged Assets, against the claims of all Persons and
parties; or (vi) pay any and all taxes levied or assessed upon all or any part
of any Collateral.
     (iii) The Issuer shall, on or prior to the date of Grant of any Pledged
Loans hereunder, deliver or cause to be delivered all original copies of the
Pledged Loan (other than in the case of any Pledged Loans not required under the
terms of the relevant Purchase Agreement to be in the relevant Loan File),
together with the related Loan File, to the Custodian, in suitable form for
transfer by delivery, or accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Trustee. Such
“original copies” may be provided in microfiche or other electronic form to the
extent permitted under the Custodial Agreement. In the event that the Issuer
receives any other instrument or any writing which, in either event, evidences a
Pledged Loan or other Pledged Assets, the Issuer shall deliver such instrument
or writing to the Custodian to be held as collateral in which the Collateral
Agent has a security interest for the benefit of the Trustee within two Business
Days after the Issuer’s receipt thereof, in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Trustee.
     (iv) The Issuer hereby authorizes the Trustee, and gives the Collateral
Agent its irrevocable power of attorney (which authorization is coupled with an
interest and is

74



--------------------------------------------------------------------------------



 



irrevocable), in the name of the Issuer or otherwise, to execute, deliver, file
and record any Financing Statement, continuation statement, amendment, specific
assignment or other writing or paper and to take any other action that the
Trustee at the direction of the Control Party, may deem necessary or appropriate
to further perfect the Lien created hereby. Any expenses incurred by the Trustee
or the Collateral Agent pursuant to the exercise of its rights under this
Section 6.1 shall be for the sole account and responsibility of the Issuer and
payable under Section 3.1 to the Trustee.
     (u) Management of Resorts. The Issuer hereby covenants and agrees that it
will with respect to each Resort cause the Originator with respect to that
Resort (to the extent that such Originator is otherwise responsible for
maintaining such Resort) to do or cause to be done all things which it may
accomplish with a reasonable amount of cost or effort, in order to maintain each
such Resort (including without limitation all grounds, waters and improvements
thereon) in at least as good condition, repair and working order as would be
customary for prudent managers of similar timeshare properties.
     Section 6.2 Negative Covenants of the Issuer. So long as any of the Notes
are outstanding, the Issuer shall not:
     (a) Sales, Liens, Etc., Against Receivables and Related Security. Except
for the releases contemplated under Sections 5.4, 14.4, 14.5, 14.6 and 14.7 of
this Indenture, sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist, any Lien (other than the Lien created
by this Indenture or, with respect to Vacation Ownership Interests relating to
Pledged Loans, any Permitted Encumbrances thereon) upon or with respect to, any
Pledged Loan or any other Pledged Assets, or any interests in either thereof, or
upon or with respect to any Collateral hereunder. The Issuer shall immediately
notify the Trustee, the Insurer and the Collateral Agent of the existence of any
Lien on any Pledged Loan or any other Pledged Assets, and the Issuer shall
defend the right, title and interest of each of the Issuer, the Insurer and the
Collateral Agent, Trustee and Noteholders in, to and under the Pledged Loans and
all other Pledged Assets, against all claims of third parties.
     (b) Extension or Amendment of Loan Terms. Extend (other than as a result of
a Timeshare Upgrade or in accordance with Customary Practices), amend, waive or
otherwise modify the terms of any Pledged Loan or permit the rescission or
cancellation of any Pledged Loan, whether for any reason relating to a negative
change in the related Obligor’s creditworthiness or inability to make any
payment under the Pledged Loan or otherwise.
     (c) Change in Business or Credit Standard and Collection Policies. (i) Make
any change in the character of its business or (ii) make any change in the
Credit Standards and Collection Policies or (iii) deviate from the exercise of
Customary Practices, which change or deviation would, in any such case,
materially impair the value or collectibility of any Pledged Loan.
     (d) Change in Payment Instructions to Obligors. Add or terminate any bank
as a Lockbox Bank from those listed in Schedule 2 hereto or make any change in
the instructions to Obligors regarding payments to be made to any Lockbox
Account at a Lockbox Bank, unless the Trustee shall have received (i) 30 days’
prior notice of such addition, termination or change;

75



--------------------------------------------------------------------------------



 



(ii) written confirmation from the Issuer that after the effectiveness of any
such termination, there shall be at least one (1) Lockbox Account in existence;
and (iii) prior to the effective date of such addition, termination or change,
(x) executed copies of Lockbox Agreements executed by each new Lockbox Bank, the
Issuer, the Trustee and the Servicer and (y) copies of all agreements and
documents signed by either the Issuer or the respective Lockbox Bank with
respect to any new Lockbox Account.
     (e) Stock, Merger, Consolidation, Etc. Consolidate with or merge into or
with any other Person, or purchase or otherwise acquire all or substantially all
of the assets or capital stock, or other ownership interest of, any Person or
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to any Person, except as expressly permitted under the terms of this
Indenture.
     (f) No Change in Control. At any time fail to be a wholly owned direct or
indirect subsidiary of the Performance Guarantor and a wholly owned direct or
indirect subsidiary of WCF.
     (g) ERISA Matters. Establish or maintain or contribute to any Benefit Plan
that is covered by Title IV of ERISA.
     (h) Terminate or Reject Loans. Without limiting anything in subsection
6.2(b), terminate or reject any Pledged Loan prior to the end of the term of
such Loan, whether such rejection or early termination is made pursuant to an
equitable cause, statute, regulation, judicial proceeding or other applicable
law, unless prior to such termination or rejection, such Pledged Loan and any
related Pledged Assets have been released from the Lien created by this
Indenture.
     (i) Debt. Create, incur, assume or suffer to exist any Debt except as
contemplated by the Transaction Documents.
     (j) Guarantees. Guarantee, endorse or otherwise be or become contingently
liable (including by agreement to maintain balance sheet tests) in connection
with the obligations of any other Person, except endorsements of negotiable
instruments for collection in the ordinary course of business and reimbursement
or indemnification obligations as provided for under this Indenture or as
contemplated by the Transaction Documents.
     (k) Limitation on Transactions with Affiliates. Enter into, or be a party
to any transaction with any Affiliate, except for:
     (i) the transactions contemplated hereby and by the other Transaction
Documents; and
     (ii) to the extent not otherwise prohibited under this Indenture, other
transactions upon fair and reasonable terms materially no less favorable to the
Issuer than would be obtained in a comparable arm’s-length transaction with a
Person not an Affiliate.
     (l) Lines of Business. Conduct any business other than that described in
the LLC Agreement, or enter into any transaction with any Person which is not
contemplated by or

76



--------------------------------------------------------------------------------



 



incidental to the performance of its obligations under the Transaction Documents
to which it is a party.
     (m) Limitation on Investments. Make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets or
otherwise) in, any Affiliate or any other Person except for (i) Permitted
Investments and (ii) the purchase of Loans pursuant to the terms of the Term
Purchase Agreement.
     (n) Insolvency Proceedings. Seek dissolution or liquidation in whole or in
part of the Issuer.
     (o) Distributions to Member. Make any distribution to its Member except as
provided in the LLC Agreement.
     (p) Place of Business; Change of Name. Change (x) its type or jurisdiction
of organization from that listed in Section 4.1(a) or (y) its name, unless in
any such event the Issuer shall have given the Trustee, the Collateral Agent and
the Insurer and the Swap Counterparty at least ten (10) days prior written
notice thereof and shall take all action necessary or reasonably requested by
the Trustee, the Insurer or the Collateral Agent to amend its existing Financing
Statements and file additional Financing Statements in all applicable
jurisdictions necessary or advisable to maintain the perfection of the Lien of
the Collateral Agent under this Indenture.
ARTICLE VII
SERVICING OF PLEDGED LOANS
     Section 7.1 Responsibility for Loan Administration. The Servicer shall
manage, administer, service and make collections on the Pledged Loans on behalf
of the Trustee and Issuer. Without limiting the generality of the foregoing, but
subject to all other provisions hereof, the Trustee and the Issuer grant to the
Servicer a limited power of attorney to execute and the Servicer is hereby
authorized and empowered to so execute and deliver, on behalf of itself, the
Issuer and the Trustee or any of them, any and all instruments of satisfaction
or cancellation or of partial or full release or discharge and all other
comparable instruments with respect to the Pledged Loans, any related Mortgages
and the related Vacation Ownership Interests, but only to the extent deemed
necessary by the Servicer.
     Each of the Trustee, the Issuer and the Collateral Agent, at the request of
a Servicing Officer, shall furnish the Servicer with any documents in its
possession reasonably requested or take any action reasonably requested,
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder (subject, in the case of requests for documents
contained in any Loan Files, to the requirements of Section 6.1(l)).
     WCF is hereby appointed as the Servicer until such time as any Service
Transfer shall be effected under Article XII.
     Section 7.2 Standard of Care. In managing, administering, servicing and
making collections on the Pledged Loans pursuant to this Indenture, the Servicer
will exercise that

77



--------------------------------------------------------------------------------



 



degree of skill and care consistent with Customary Practices and the Credit
Standards and Collection Policies.
     Section 7.3 Records. The Servicer shall, during the period it is Servicer
hereunder, maintain such books of account, computer data files and other records
as will enable the Trustee to determine the status of each Pledged Loan and will
enable such Loan to be serviced in accordance with the terms of this Indenture
by a Successor Servicer following a Service Transfer.
     Section 7.4 Loan Schedule. The Servicer shall at all times maintain the
Loan Schedule and electronically provide to the Trustee, the Issuer, the
Insurer, the Collateral Agent and the Custodian a current, complete copy of the
Loan Schedule. The Loan Schedule may be in one or multiple documents including
the original listing and monthly amendments listing changes.
     Section 7.5 Enforcement.
     (a) The Servicer will, consistent with Section 7.2, act with respect to the
Pledged Loans in such manner as will maximize the receipt of Collections in
respect of such Pledged Loans (including, to the extent necessary, instituting
foreclosure proceedings against the Vacation Ownership Interest, if any,
underlying a Pledged Loan or disposing of the underlying Vacation Ownership
Interest, if any). The Servicer will diligently monitor the integration of the
collection functions of WCF and WRDC and to the extent the Servicer detects any
deterioration in collections or any increase in delinquencies or defaults or
other factors which indicate or might indicate any deterioration in collections,
the Servicer will use its best efforts to determine the source of the problem
and will use its best efforts to remedy such problem.
     (b) The Servicer may sue to enforce or collect upon Pledged Loans, in its
own name, if possible, or as agent for the Issuer. If the Servicer elects to
commence a legal proceeding to enforce a Pledged Loan, the act of commencement
shall be deemed to be an automatic assignment of the Pledged Loan to the
Servicer for purposes of collection only. If, however, in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce a Pledged Loan
on the grounds that it is not a real party in interest or a holder entitled to
enforce the Pledged Loan, the Trustee on behalf of the Issuer shall, at the
Servicer’s expense, take such steps as the Servicer and the Trustee may mutually
agree are necessary (such agreement not to be unreasonably withheld) to enforce
the Pledged Loan, including bringing suit in its name or the name of the Issuer.
The Servicer shall provide to the Trustee reasonable security or indemnity
against the costs, expenses and liabilities which may be incurred thereby.
     (c) The Servicer, upon notice to the Trustee, may grant to the Obligor on
any Pledged Loan any rebate, refund or adjustment out of the appropriate
Collection Account that the Servicer in good faith believes is required as a
matter of law; provided that, on any Business Day on which such rebate, refund
or adjustment is to be paid hereunder, such rebate, refund or adjustment shall
only be paid to the extent of funds otherwise available for distribution from
the Collection Account.

78



--------------------------------------------------------------------------------



 



     (d) The Servicer will not extend, amend, waive or otherwise modify the
terms of any Pledged Loan or permit the rescission or cancellation of any
Pledged Loan, whether for any reason relating to a negative change in the
related Obligor’s creditworthiness or inability to make any payment under the
Pledged Loan or otherwise, other than in accordance with Customary Practices.
     (e) The Servicer shall have discretion to sell the collateral which secures
any Defaulted Loans free and clear of the Lien of this Indenture, in exchange
for cash, in accordance with Customary Practices and Credit Standards and
Collection Policies. All proceeds of any such sale of such collateral shall be
deposited by the Servicer into the Collection Account.
     (f) The Servicer shall not sell any Defaulted Loan or any collateral
securing a Defaulted Loan to any Seller or Originator except for an amount at
least equal to the fair market value thereof.
     (g) Notwithstanding any other provision of this Indenture, the Servicer
shall have no obligation to, and shall not, foreclose on the collateral securing
any Pledged Loan unless the proceeds from such foreclosure will be sufficient to
cover the expenses of such foreclosure. Notwithstanding any other provision of
this Indenture, proceeds from the foreclosure by the Servicer on the collateral
securing any Pledged Loans shall first be applied by the Servicer to reimburse
itself for the expenses of such foreclosure, and any remaining proceeds shall be
deposited into the Collection Account.
     Section 7.6 Trustee and Collateral Agent to Cooperate. Upon request of a
Servicing Officer, the Trustee and the Collateral Agent shall perform such other
acts as are reasonably requested by the Servicer (including without limitation
the execution of documents) and otherwise cooperate with the Servicer in
enforcement of the Trustee’s rights and remedies with respect to Pledged Loans.
     Section 7.7 Other Matters Relating to the Servicer. The Servicer is hereby
authorized and empowered to:
     (a) advise the Trustee in connection with the amount of withdrawals from
Accounts in accordance with the provisions of this Indenture;
     (b) execute and deliver, on behalf of the Issuer, any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Pledged Loans and, after
the delinquency of any Pledged Loan and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Pledged Loan including without limitation the
exercise of rights under any power-of-attorney granted in any Pledged Loan; and
     (c) make any filings, reports, notices, applications, registrations with,
and to seek any consents or authorizations from the Securities and Exchange
Commission and any state securities authority on behalf of the Issuer as may be
necessary or advisable to comply with any federal or state securities or
reporting requirements laws.

79



--------------------------------------------------------------------------------



 



     Prior to the occurrence of an Event of Default hereunder, the Trustee
agrees that it shall promptly follow the instructions of the Servicer duly given
to withdraw funds from the Accounts.
     Section 7.8 Servicing Compensation. As compensation for its servicing
activities hereunder the Servicer shall be entitled to receive the Monthly
Servicer Fee.
     Section 7.9 Costs and Expenses. The costs and expenses incurred by the
Servicer in carrying out its duties hereunder, including without limitation the
fees and expenses incurred in connection with the enforcement of Pledged Loans,
shall be paid by the Servicer and the Servicer shall be entitled to
reimbursement hereunder from the Issuer as provided in Section 3.1 and Section
7.5(g). Failure by the Servicer to receive reimbursement shall not relieve the
Servicer of its obligations under this Indenture.
     Section 7.10 Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants to the Trustee, the Collateral Agent and the
Noteholders as of the date of this Indenture:
     (a) Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power, authority, and legal right to own its
property and conduct its business as such properties are presently owned and
such business is presently conducted, and to execute, deliver and perform its
obligations under this Indenture. The Servicer is duly qualified to do business
and is in good standing as a foreign corporation, and has obtained all necessary
licenses and approvals in each jurisdiction necessary for the enforcement of
each Pledged Loan or in which failure to qualify or to obtain such licenses and
approvals would have a Material Adverse Effect on the Noteholders.
     (b) Due Authorization. The execution and delivery by the Servicer of each
of the Transaction Documents to which it is a party, and the consummation by the
Servicer of the transactions contemplated hereby and thereby have been duly
authorized by the Servicer by all necessary corporate action on the part of the
Servicer.
     (c) Binding Obligations. Each of the Transaction Documents to which
Servicer is a party constitutes a legal, valid and binding obligation of the
Servicer enforceable against the Servicer in accordance with its terms, except
as such enforceability may be subject to or limited by applicable Debtor Relief
Laws and except as such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity).
     (d) No Conflict; No Violation. The execution and delivery by the Servicer
of each of the Transaction Documents to which the Servicer is a party, and the
performance by the Servicer of the transactions contemplated by such agreements
and the fulfillment by the Servicer of the terms hereof and thereof applicable
to the Servicer, will not conflict with, violate, result in any breach of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any provision of any existing law or regulation or any
order or decree of any court applicable to the Servicer or its certificate of
incorporation or bylaws or any material indenture, contract, agreement,
mortgage, deed of trust or other material instrument, to which the

80



--------------------------------------------------------------------------------



 



Servicer is a party or by which it is bound, except where such conflict,
violation, breach or default would not have a Material Adverse Effect.
     (e) No Proceedings. There are no proceedings or investigations pending or,
to the knowledge of the Servicer threatened, against the Servicer, before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Transaction Documents, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Indenture or any of the other Transaction
Documents, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Servicer, would adversely affect the performance by the Servicer
of its obligations under this Indenture or any of the other Transaction
Documents, (iv) seeking any determination or ruling that would adversely affect
the validity or enforceability of this Indenture or any of the other Transaction
Documents or (v) seeking any determination or ruling that would have a Material
Adverse Effect.
     (f) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or any governmental body or official required in
connection with the execution and delivery by the Servicer of this Indenture or
of the other Transaction Documents to which it is a party or the performance by
the Servicer of the transactions contemplated hereby and thereby and the
fulfillment by the Servicer of the terms hereof and thereof, have been obtained,
except where the failure so to do would not have a Material Adverse Effect.
     Section 7.11 Additional Covenants of the Servicer. The Servicer further
agrees as provided in this Section 7.11.
     (a) Change in Payment Instructions to Obligors. The Servicer will not add
or terminate any bank as a Lockbox Bank from those listed in Schedule 2 to this
Indenture or make any change in the instructions to Obligors regarding payments
to be made to any Lockbox Bank, unless the Trustee shall have received (i) 30
Business Days’ prior notice of such addition, termination or change and
(ii) prior to the effective date of such addition, termination or change,
(x) fully executed copies of the new or revised Lockbox Agreements executed by
each new Lockbox Bank, the Issuer, the Trustee and the Servicer and (y) copies
of all agreements and documents signed by either the Issuer or the respective
Lockbox Bank with respect to any new Lockbox Account.
     (b) Collections. If the Servicer receives any Collections, the Servicer
shall hold such Collections in trust for the benefit of the Trustee and deposit
such Collections into a Lockbox Account or the Collection Account as soon as
practicable but in any event within two Business Days following the Servicer’s
receipt thereof.
     (c) Compliance with Requirements of Law. The Servicer will maintain in
effect all qualifications required under all relevant laws, rules, regulations
and orders in order to service each Pledged Loan, and shall comply in all
material respects with all applicable laws, rules, regulations and orders with
respect to it, its business and properties, and the servicing of the Pledged
Loans (including without limitation the laws, rules and regulations of each
state governing the sale of timeshare contracts).

81



--------------------------------------------------------------------------------



 



     (d) Protection of Rights. The Servicer will take no action that would
impair in any material respect the rights of any of the Collateral Agent or the
Trustee in the Pledged Loans or any other Collateral, or violate the Collateral
Agency Agreement.
     (e) Credit Standards and Collection Policies. The Servicer will comply in
all material respects with the Credit Standards and Collection Policies and
Customary Practices with respect to each Pledged Loan.
     (f) Notice to Obligors. The Servicer will ensure that the Obligor of each
Pledged Loan either:
     (1) has been instructed, pursuant to the Servicer’s routine distribution of
a periodic statement to such Obligor next succeeding:

  (A)   the date the Loan becomes a Pledged Loan, or     (B)   the day on which
a PAC ceased to apply to such Pledged Loan, in the case of a Pledged Loan
formerly subject to a PAC,

but in no event later than the then next succeeding due date for a Scheduled
Payment under the related Pledged Loan, to remit Scheduled Payments thereunder
to a Post Office Box for credit to a Lockbox Account, or directly to a Lockbox
Account, in each case maintained at a Lockbox Bank pursuant to the terms of a
Lockbox Agreement, or
          (2) has entered into a PAC, pursuant to which a deposit account of
such Obligor is made subject to a pre-authorized debit in respect of Scheduled
Payments as they become due and payable, and the Servicer has taken, and has
caused each of the Lockbox Bank and/or the Trustee to take, all necessary and
appropriate action to ensure that each such pre-authorized debit is credited
directly to a Lockbox Account.
     (g) Relocation of Servicer. The Servicer shall at all times maintain each
office from which it services Pledged Loans within the United States of America.
     (h) Instruments. The Servicer will not remove any portion of the Pledged
Loans or other collateral that consists of money or is evidenced by an
instrument, certificate or other writing (including any Pledged Loan) from the
jurisdiction in which it is then held unless the Trustee has first received an
Opinion of Counsel to the effect that the Lien created by this Indenture with
respect to such property will continue to be maintained after giving effect to
such action or actions; provided, however, that the Custodian, the Collateral
Agent and the Servicer may remove Loans from such jurisdiction to the extent
necessary to satisfy any requirement of law or court order, in all cases in
accordance with the provisions of the Custodial Agreement, the Collateral Agency
Agreement and this Indenture.
     (i) Loan Schedule. The Servicer will promptly amend the Loan Schedule to
reflect terms or discrepancies that become known to the Servicer at any time.

82



--------------------------------------------------------------------------------



 



     (j) Segregation of Collections. The Servicer will:
     (i) prevent the deposit into any Account of any funds other than
Collections or other funds to be deposited into such Account under this
Indenture (provided that, this covenant shall not be breached to the extent that
funds are inadvertently deposited into any of such Accounts and are promptly
segregated and removed from the Account); and
     (ii) with respect to each Lockbox Account either (a) prevent the deposit
into such account of any funds other than Collections in respect of Pledged
Loans or (b) enter into an intercreditor agreement with other entities which
have an interest in the amounts in such Lockbox Account to allocate the
Collections with respect to Pledged Loans to the Issuer and transfer such
amounts to the Trustee for deposit into the appropriate Collection Account
(provided that, the covenant in clause (a) of this paragraph (ii) shall not be
breached to the extent funds not constituting Collections in respect of Pledged
Loans are inadvertently deposited into such Lockbox Account and are promptly
segregated and remitted to the owner thereof).
     (k) Terminate or Reject Loans. Except to the extent necessary to address
defects in the sales process or in cases of exceptional hardship of the Obligor,
and without limiting anything in subsection 6.2(b), the Servicer will not
terminate any Pledged Loan prior to the end of the term of such Loan, whether
such early termination is made pursuant to an equitable cause, statute,
regulation, judicial proceeding or other applicable law, unless prior to such
termination, the Issuer consents and any related Pledged Assets have been
released from the Lien of this Indenture.
     (l) Change in Business or Credit Standards and Collection Policies. The
Servicer will not make any change in the Credit Standards and Collection
Policies or deviate from the exercise of Customary Practices, which change or
deviation would materially impair the value or collectibility of any Pledged
Loan.
     (m) Keeping of Records and Books of Account. The Servicer shall maintain
and implement administrative and operating procedures (including without
limitation an ability to recreate records evidencing the Pledged Loans in the
event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pledged Loans (including
without limitation records adequate to permit the daily identification of all
Collections with respect to, and adjustments of amounts payable under, each
Pledged Loan).
     (n) Recordation of Collateral Assignments. The Servicer will cause the
collateral Assignment of Mortgage to the Collateral Agent to be perfected as
provided in the WVRI Master Loan Purchase Agreement, except that the Servicer
shall not be required to file or cause the filing of such collateral Assignment
of Mortgage to the extent the related Vacation Ownership Interest is located in
the State of Florida and the Servicer shall have received an Opinion of Counsel
to the effect that no recordings or filings of the Assignment of Mortgage are
necessary under the laws of the State of Florida to perfect the security
interest of the Collateral Agent in the Mortgages incumbering Florida Vacation
Ownership Interests. If the Servicer is unable to obtain the opinion described
in the preceding sentence, then the Servicer will take or cause to be taken

83



--------------------------------------------------------------------------------



 



such action as is required to record the Assignment of Mortgage with respect to
the Vacation Ownership Interests located in the State of Florida.
     (o) Maintenance of Security Interest. Upon its receipt on or before
March 31 of each year, commencing in 2008, of a copy of the opinion described in
Section 2.02(g) of the Insurance Agreement as in effect on the date hereof, the
Servicer shall review the opinion and, to the extent any such opinion describes
the recording, filing, re-recording or refiling of any document or the filing of
any financing statements, continuation statements, or amendments that, in the
opinion of such counsel, are required to maintain the lien and security interest
created by this Indenture, then the Servicer, at the expense of the Issuer,
shall cooperate with the Issuer in taking such actions within the time limits
described in such opinion.
     (p) Credit Standards and Collection Policies. The Servicer will make a
diligent effort to deliver to the Insurer a copy of each material amendment or
material modification of the Credit Standards and Collection Policies promptly
upon the effectiveness of any such amendment or modification provided that any
inadvertent failure to deliver any such amendment or modification will not be
deemed a default under this Agreement.
     Section 7.12 Servicer not to Resign.
     The entity then serving as Servicer shall not resign from the obligations
and duties hereby imposed on it hereunder except upon determination that (i) the
performance of its duties hereunder is no longer permissible under applicable
law, (ii) there is no reasonable action which can be taken to make the
performance of its duties hereunder permissible under applicable law and (iii) a
Successor Servicer shall have been appointed and accepted the duties as Servicer
pursuant to Section 12.2. Any such determination permitting the resignation of
the Servicer pursuant to clause (i) of the preceding sentence shall be evidenced
by an Opinion of Counsel to such effect delivered to the Trustee and the
Insurer. No such resignation shall be effective until a Successor Servicer shall
have assumed the responsibilities and obligations of the Servicer in accordance
with Section 12.2.
     Section 7.13 Merger or Consolidation of, or Assumption of the Obligations
of Servicer.
     The Servicer shall not consolidate with or merge into any other corporation
or convey or transfer its properties and assets substantially as an entirety to
any Person unless:
          (i) the corporation formed by such consolidation or into which the
Servicer is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Servicer substantially as an entirety shall be a
corporation organized and existing under the laws of the United States of
America or any state thereof or the District of Columbia and, if the Servicer is
not the surviving entity, shall expressly assume by an agreement supplemental
hereto, executed and delivered to the Trustee in form satisfactory to the
Trustee, the performance of every covenant and obligation of the Servicer
hereunder;
          (ii) the Servicer has delivered to the Trustee and the Insurer an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger, conveyance or transfer and such supplemental agreement
comply with this Section 7.13, and all conditions precedent provided for herein
relating to such transaction have been satisfied;

84



--------------------------------------------------------------------------------



 



          (iii) the Insurer has consented and the Rating Agency Condition has
been satisfied with respect to such consolidation, amendment, merger, conveyance
or transfer; and
          (iv) immediately prior to and after the consummation of such merger,
consolidation, conveyance or transfer, no event which, with notice or passage of
time or both, would become a Servicer Default under the terms of this Indenture
shall have occurred and be continuing.
     Section 7.14 Examination of Records. Each of the Issuer and the Servicer
shall clearly and unambiguously identify each Pledged Loan in its respective
computer or other records to reflect that such Pledged Loan has been Granted to
the Collateral Agent pursuant to this Indenture. Each of the Issuer and the
Servicer shall, prior to the sale or transfer to a third party of any Loan
similar to the Pledged Loans held in its custody, examine its computer and other
records to determine that such Loan is not a Pledged Loan.
     Section 7.15 Delegation of Duties. In the ordinary course of business, the
Servicer, including any Successor Servicer, may at any time delegate any duties
hereunder to any Person who agrees to conduct such duties in accordance with the
terms of this Indenture. Any such delegations shall not constitute a resignation
within the meaning of Section 7.12 of this Indenture. Notwithstanding anything
to the contrary contained herein, or in any agreement relating to such
delegations, the Servicer shall remain obligated and liable to the Trustee, the
Issuer, the Collateral Agent, the Insurer and the Noteholders for the servicing
and administration of the Pledged Loans in accordance with the provisions of
this Indenture to the same extent and under the same terms and conditions as if
it alone were servicing and administering the Pledged Loans.
     Section 7.16 Servicer Advances. On or before each Determination Date the
Servicer may deposit into the Collection Account an amount equal to the
aggregate amount of Servicer Advances, if any, with respect to Scheduled
Payments on Pledged Loans (which are not Defaulted Loans) for the preceding Due
Period which are not received on or prior to such Payment Date. Such Servicer
Advances shall be included as Available Funds. None of the Servicer, any
Successor Servicer or the Trustee, acting as Servicer, shall have any obligation
to make any Servicer Advance and may refuse to make a Servicer Advance for any
reason or no reason. The Servicer shall not make any Servicer Advance that,
after reasonable inquiry and in its sole discretion, it determines is unlikely
to be ultimately recoverable from subsequent payments or collections or
otherwise with respect to the Pledged Loan with respect to which such Servicer
Advance is proposed to be made.
     Section 7.17 Delivery of Monthly Files. The Servicer shall on or before the
Determination Date in each calendar month deliver to the Collateral Agent an
electronic file containing with respect to each Pledged Loan the loan number,
the principal balance of the loan and the next payment due date for such loan.
ARTICLE VIII
REPORTS

85



--------------------------------------------------------------------------------



 



     Section 8.1 Monthly Servicing Report. On or before the Determination Date
prior to each Payment Date, the Servicer shall deliver to the Trustee, the
Issuer, the Insurer, Fitch and S&P a Monthly Servicing Report in a form
substantially like that attached as Exhibit D to this Indenture with such
additions as the Trustee may from time to time request and containing
information necessary to make payments and transfer funds as provided in
Sections 3.1 and 3.4 of this Indenture. The Servicer shall deliver each such
Monthly Servicing Report to the Trustee on or before 3:00 p.m. New York City
time on the Determination Date. Each Monthly Servicing Report shall be
accompanied by a certificate of a Servicing Officer substantially in the form of
Exhibit D certifying the accuracy of such report and that no Event of Default or
event that with the giving of notice or lapse of time or both would become an
Event of Default has occurred, or if such event has occurred and is continuing,
specifying the event and its status. Such certificate shall state whether or not
a Rapid Amortization Event, Cash Accumulation Event or Servicer Default has
occurred and shall also identify which, if any, Pledged Loans have been
identified as Defective Loans or have become Defaulted Loans during the
preceding Due Period and if a Cash Accumulation Event has occurred.
     Section 8.2 Other Data. In addition, the Servicer shall at the reasonable
request of the Trustee, the Issuer, the Insurer or a Rating Agency, furnish to
the Trustee, the Issuer, the Insurer or such Rating Agency such underlying data
as can be generated by the Servicer’s existing data processing system without
undue modification or expense; provided, however, nothing in this Section 8.2
shall permit any of the Trustee, the Issuer, the Insurer or any Rating Agency to
materially change or modify the ongoing data reporting requirements under this
Article VIII.
     Section 8.3 Annual Servicer’s Certificate. The Servicer will deliver to the
Issuer, the Trustee, the Insurer and each Rating Agency within forty-five
(45) days after the end of each fiscal year, beginning with the fiscal year
ending December 31, 2007, an Officer’s Certificate substantially in the form of
Exhibit E stating that (a) a review of the activities of the Servicer during the
preceding calendar year (or, in the case of the first such Officer’s
Certificate, the period since the Closing Date) and of its performance under
this Indenture during such period was made under the supervision of the officer
signing such certificate and (b) to the Servicer’s knowledge, based on such
review, the Servicer has fully performed all of its obligations under this
Indenture for the relevant time period, or, if there has been a default in the
performance of any such obligation, specifying each such default known to such
officer and the nature and status thereof.
     Section 8.4 Notices to WCF. In the event that WCF is not acting as
Servicer, any Successor Servicer appointed and acting pursuant to Section 12.2
shall deliver or make available to WCF each certificate and report required to
be prepared, forwarded or delivered thereafter pursuant to the provisions of
this Article VIII.
     Section 8.5 Tax Reporting. The Trustee shall file or cause to be filed with
the Internal Revenue Service and furnish or cause to be furnished to Noteholders
Information Reporting Forms 1099, together with such other information reports
or returns at the time or times and in the manner required by the Code
consistent with the treatment of the Notes as indebtedness of the Issuer for
federal income tax purposes.

86



--------------------------------------------------------------------------------



 



ARTICLE IX
LOCKBOX ACCOUNTS
     Section 9.1 Lockbox Accounts. The Issuer has established or has caused to
be established and shall maintain or cause to be maintained a system of
operations, accounts and instructions with respect to the Obligors and Lockbox
Accounts at the Lockbox Banks as described in Sections 4.1(j) and 6.1. Pursuant
to the Lockbox Agreement to which it is party, each Lockbox Bank shall be
irrevocably instructed to initiate an electronic transfer of all funds on
deposit in the relevant Lockbox Account or to the extent the Lockbox Account is
operated under an intercreditor agreement all funds in the Lockbox Account that
are derived from Pledged Loans, to the Collection Account on the Business Day on
which such funds become available. Prior to the occurrence of an Event of
Default, the Trustee shall be authorized to allow the Servicer to effect or
direct deposits into the Lockbox Accounts. The Trustee is hereby irrevocably
authorized and empowered, as the Issuer’s attorney-in-fact, to endorse any item
deposited in a Lockbox Account, or presented for deposit in any Lockbox Account
or the Collection Account, requiring the endorsement of the Issuer, which
authorization is coupled with an interest and is irrevocable.
     All funds in each Lockbox Account shall be transferred daily by or upon the
order of the Trustee by electronic funds transfer or intra-bank transfer to the
Collection Account.
ARTICLE X
INDEMNITIES
     Section 10.1 Liabilities to Obligors. No obligation or liability to any
Obligor under any of the Pledged Loans is intended to be assumed by the Trustee,
the Insurer or the Noteholders under or as a result of this Indenture and the
transactions contemplated hereby and, to the maximum extent permitted by law,
the Trustee, the Insurer and the Noteholders expressly disclaim any such
obligation and liability.
     Section 10.2 Tax Indemnification. The Issuer agrees to pay, and to
indemnify, defend and hold harmless the Trustee, any Successor Servicer, the
Noteholders, the Insurer and the Swap Counterparty from, any taxes which may at
any time be asserted with respect to, and as of the date of, the Grant of the
Pledged Loans to the Collateral Agent for the benefit of the Trustee, any
Successor Servicer, the Noteholders, the Insurer and the Swap Counterparty,
including without limitation any sales, gross receipts, general corporation,
personal property, privilege or license taxes (but not including any federal,
state or other income or intangible asset taxes arising out of the issuance of
the Notes or distributions with respect thereto, other than any such intangible
asset taxes in respect of a jurisdiction in which the indemnified person is not
otherwise subject to tax on its intangible assets) and costs, expenses and
reasonable counsel fees in defending against the same.
     Section 10.3 Servicer’s Indemnities. Each entity serving as Servicer shall
defend and indemnify the Issuer and the Trustee against any and all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel and expenses of litigation, in

87



--------------------------------------------------------------------------------



 



respect of any action taken, or failure to take any action by such entity as
Servicer (but not by any predecessor or successor Servicer) with respect to this
Indenture or any Pledged Loan; provided, however, such indemnity shall apply
only in respect of any negligent action taken, or negligent failure to take any
action, or reckless disregard of duties hereunder, or bad faith or willful
misconduct by the Servicer. This indemnity shall survive any Service Transfer
(but a Servicer’s obligations under this Section 10.3 shall not relate to any
actions of any Successor Servicer after a Service Transfer) and any payment of
the amount owing hereunder or any release by the Issuer of any such Pledged
Loan.
     Section 10.4 Operation of Indemnities. Indemnification under this Article X
shall include without limitation reasonable fees and expenses of counsel and
expenses of litigation. If the Servicer has made any indemnity payments to the
Trustee, the Noteholders, the Swap Counterparty or the Issuer pursuant to this
Article X and if either the Trustee, the Noteholders, the Swap Counterparty or
the Issuer thereafter collect any of such amounts from others, the Trustee, the
Noteholders, the Swap Counterparty or the Issuer will promptly repay such
amounts collected to the Servicer without interest.
ARTICLE XI
EVENTS OF DEFAULT
     Section 11.1 Events of Default. If any one of the following events shall
occur:
     (a) Available Funds together with the Reserve Account Draw Amount are not
sufficient to pay in full interest due on the Notes on any Payment Date (without
regard to amounts paid pursuant to the Insurance Policy);
     (b) Available Funds together with the Reserve Account Draw Amount on the
Scheduled Final Maturity Date are not sufficient to reduce the Aggregate
Principal Amount of the Notes to zero;
     (c) a default in the observance or performance of any material covenant or
agreement of the Issuer made with respect to itself or the Servicer made with
respect to itself in this Indenture (other than a covenant or agreement, a
default in the observance or performance of which is elsewhere in this
Section 11.1 specifically dealt with) or in the Insurance Agreement, or any
representation or warranty of the Issuer made as to itself or the Servicer made
with respect to itself in this Indenture or in the Insurance Agreement, or in
any certificate or other writing delivered pursuant hereto or thereto, or in
connection herewith or therewith, proving to have been incorrect in any material
respect as of the time when the same shall have been made, and such default
shall continue or not be cured, or the circumstance or condition in respect of
which such representation or warranty was incorrect shall not have been
eliminated or otherwise cured, for a period of thirty (30) days after the
earlier of actual knowledge or the receipt of written notice sent by registered
or certified mail, return receipt requested, to the Issuer, if the Issuer is in
default, or to the Servicer, if the Servicer is in default, by the Trustee or to
the Issuer and the Servicer, as applicable, and the Trustee by (A) the Insurer,
if no Insurer Default has occurred and is continuing or (B) during the
continuation of an Insurer Default, the Majority Holders,

88



--------------------------------------------------------------------------------



 



specifying such default or incorrect representation or warranty and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder;
     (d) (1) the Issuer shall consent to the appointment of a conservator,
receiver or liquidator in any insolvency, adjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to the Issuer or to
all or substantially all of its property, as the case may be; (2) a decree or
order of a court, agency or supervisory authority having jurisdiction for the
appointment of a conservator or receiver or liquidator in any insolvency,
adjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Issuer and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or (3) the Issuer shall
become insolvent or admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations;
     (e) the Issuer shall become or come under the control of an “investment
company” subject to registration under the Investment Company Act; or
     (f) failure on the part of WCF or WRDC, if any, to (i) repurchase any
Defective Loan or provide a Qualified Substitute Loan if required to do so under
the terms of the applicable Purchase Agreement or (ii) maintain the perfection
and first priority status of the security interest granted to the Depositor upon
the sale of the Pledged Loans and such failure continues for a period of thirty
(30) days after actual knowledge of such failure or the receipt of written
notice sent by registered or certified mail, return receipt requested, to the
Issuer, and to WCF or WRDC, as applicable, by the Trustee or to the Issuer and
WCF or WRDC, as applicable, and the Trustee by (a) the Insurer, if no Insurer
Default has occurred and is continuing or (B) during the continuation of an
Insurer Default, the Majority Holders, specifying such failure and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder;
THEN,
     (i) with respect to the event described in subparagraph (d), an Event of
Default shall automatically occur as of the date of such event;
     (ii) with respect to an event described in subparagraphs (a), (b), (c),
(e) or (f), an Event of Default shall occur upon the occurrence of the event,
the passage of the applicable grace period, if any, and the declaration that
such event shall constitute an Event of Default which declaration shall be made
by the Trustee or (A) the Insurer, if no Insurer Default has occurred and is
continuing or (B) during the continuation of an Insurer Default, the Majority
Holders.
     If an Event of Default has occurred under subparagraphs (a), (b), (c),
(e) or (f) it shall continue unless waived in writing (A) by the Insurer if no
Insurer Default has occurred and is continuing or (B) during the continuation of
an Insurer Default, by the Majority Holders.
     Promptly after the automatic occurrence of an Event of Default, and, in any
event, within two Business Days thereafter, the Trustee shall notify the
Insurer, each Noteholder and each

89



--------------------------------------------------------------------------------



 



Rating Agency of the occurrence thereof to the extent a Responsible Officer of
the Trustee has actual knowledge thereof based upon receipt of written
information or other communication.
     Section 11.2 Acceleration of Maturity; Rescission and Annulment.
     (a) If any Event of Default occurs under subparagraph (d) of Section 11.1,
the principal of each Class of Notes, together with accrued and unpaid interest
thereon, will automatically be accelerated and become immediately due and
payable. If any other Event of Default occurs, (A) the Insurer, if no Insurer
Default has occurred and is continuing or (B) during the continuation of an
Insurer Default, the Majority Holders may accelerate the Notes by declaring the
principal of each Class of Notes, together with accrued and unpaid interest
thereon to be immediately due and payable, by a notice in writing to the Issuer,
the Trustee, the Insurer and the Swap Counterparty and upon any such declaration
such principal and interest shall become immediately due and payable.
     (b) At any time after such an acceleration or declaration of acceleration
of the Notes has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as provided in this Indenture, such
acceleration may be rescinded by (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Majority Holders by written notice to the Issuer, the Trustee and the Swap
Counterparty. No such rescission shall affect any subsequent Event of Default or
impair any right consequent thereon.
     (c) If an Event of Default has occurred and the Notes have been
accelerated, payments will continue to be made in accordance with the Priority
of Payment unless a Rapid Amortization Event has also occurred, in which case
payments will be made as provided in Section 3.1 upon the occurrence of a Rapid
Amortization Event; provided, however, if the Trustee has sold the Collateral
under this Indenture, then payments shall be made as provided in Section 11.7.
     Section 11.3 Collection of Indebtedness and Suits for Enforcement by
Trustee. The Issuer covenants that if the Notes are accelerated following the
occurrence of an Event of Default, and such acceleration has not been rescinded
and annulled, the Issuer shall, upon demand of the Trustee, pay to it, for the
benefit of the Noteholders, the Insurer and the Swap Counterparty the whole
amount then due and payable on the Notes for principal and interest, with
interest upon the overdue principal and upon overdue installments of interest,
as determined for each Class, any amounts due to the Insurer and any amounts due
to the Swap Counterparty, to the extent that payment of such interest shall be
legally enforceable; and, in addition thereto, such further amount as shall be
sufficient to cover the reasonable costs and expenses of collection, including
the compensation, expenses, disbursements and advances of the Trustee, its
agents and counsel; provided, however, the amount due under this Section 11.3
shall not exceed the aggregate proceeds from the sale of the relevant Collateral
and amounts otherwise held by the Issuer and available for such purpose.
     Until such demand is made by the Trustee, the Issuer shall pay the
principal of and interest on the Notes to the Trustee for the benefit of the
registered Holders to be applied as provided in this Indenture, whether or not
the Notes are overdue.

90



--------------------------------------------------------------------------------



 



     If the Issuer fails to pay such amounts forthwith upon such demand, then
the Trustee for the benefit of the Noteholders, the Insurer and the Swap
Counterparty and as trustee of an express trust, may, with the prior written
consent of or shall at the direction of (A) the Insurer, if no Insurer Default
has occurred and is continuing or (B) during the continuation of an Insurer
Default, the Majority Holders, institute suits in equity, actions at law or
other legal, judicial or administrative proceedings (each, a “Proceeding”) for
the collection of the sums so due and unpaid, and may prosecute such Proceeding
to judgment or final decree, and may enforce the same against the Issuer and
collect the monies adjudged or decreed to be payable in the manner provided by
law out of the Collateral wherever situated. In the event a Proceeding shall
involve the liquidation of Collateral, the Trustee shall pay all costs and
expenses for such Proceeding and shall be reimbursed for such costs and expenses
from the resulting liquidation proceeds. In the event that the Trustee
determines that liquidation proceeds will not be sufficient to fully reimburse
the Trustee, the Trustee shall receive indemnity satisfactory to it against such
costs and expenses from the Noteholders (which indemnity may include, at the
Trustee’s option, consent by each Noteholder authorizing the Trustee to be
reimbursed from amounts available in the Collection Account) or if the Trustee
is acting at the direction of the Insurer, from the Insurer in which case an
unsecured indemnity from the Insurer shall be sufficient.
     If an Event of Default occurs and is continuing, the Trustee may, with the
prior written consent of or shall at the direction of (A) the Insurer, if no
Insurer Default has occurred and is continuing or (B) during the continuation of
an Insurer Default, the Majority Holders, proceed to protect and enforce its
rights and the rights of the Noteholders and the Insurer hereunder and under the
Notes, by such appropriate Proceedings as are necessary to effectuate, protect
and enforce any such rights, whether for the specific enforcement of any
covenant, agreement, obligation or indemnity in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy.
     Section 11.4 Trustee May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other Proceeding relative to the Issuer
or the property of the Issuer or its creditors, the Trustee (irrespective of
whether the principal of the Notes shall then be due and payable as therein
expressed or by declaration or otherwise) shall be entitled and empowered, by
intervention in such Proceeding or otherwise,
     (a) to file a proof of claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and all amounts owing under the
Insurance Agreement and to file such other papers or documents and take such
actions as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel), the Insurer
and the Noteholders allowed in such Proceeding, and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same to the Noteholders and
the Insurer;
and any receiver, assignee, trustee, liquidator or sequestrator (or other
similar official) in any such Proceeding is hereby authorized by each Noteholder
to make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the

91



--------------------------------------------------------------------------------



 



Noteholders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due to the Trustee under Article XIII.
     Nothing contained herein shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder or the
Insurer any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder thereof or the Insurer, or to
authorize the Trustee to vote in respect of the claim of any Noteholder or the
Insurer in any such Proceeding.
          Section 11.5 Remedies.
     (a) If an Event of Default shall have occurred and be continuing, the
Trustee and the Collateral Agent (upon direction by the Trustee) may, with the
prior written consent of, or shall at the direction of (A) the Insurer, if no
Insurer Default has occurred and is continuing or (B) during the continuation of
an Insurer Default, the Majority Holders, do one or more of the following
(subject to Section 11.6):
     (1) institute Proceedings in its own name and as trustee of an express
trust for the collection of all amounts then payable on the Notes or under this
Indenture, whether by declaration or otherwise, enforce any judgment obtained,
and collect from the Collateral monies adjudged due;
     (2) obtain possession of the Pledged Loans in accordance with the terms of
the Custodial Agreement and sell the Collateral or any portion thereof or rights
or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with Section 11.13;
     (3) institute Proceedings in its own name and as trustee of an express
trust from time to time for the complete or partial foreclosure of this
Indenture with respect to the Collateral;
     (4) exercise any remedies of a secured party under the UCC with respect to
the Collateral (including any Accounts), take any other appropriate action to
protect and enforce the rights and remedies of the Trustee, the Insurer or the
Holders under this Agreement and each other agreement contemplated hereby
(including retaining the Collateral pursuant to Section 11.6 and applying
distributions from the Collateral pursuant to Section 11.7); and
     (5) exercise any rights or remedies under this Agreement, the Performance
Guaranty or any other Transaction Document;
provided, however, that neither the Trustee nor the Collateral Agent may sell or
otherwise liquidate the Collateral which constitutes Pledged Loans and Pledged
Assets following an Event of Default other than an Event of Default described in
this Agreement resulting from an Insolvency Event, unless either (i) (A) the
Insurer, if no Insurer Default has occurred and is continuing, or (B) during the
continuation of an Insurer Default, the Holders of 100% of the Aggregate
Principal Amount of the Notes then outstanding, consents thereto, (ii) the
proceeds of

92



--------------------------------------------------------------------------------



 



such sale or liquidation are sufficient to discharge in full the amounts then
due and unpaid upon the Notes for principal and Accrued Interest and the fees
and all other amounts required to be paid pursuant to Section 11.7 or (iii)
(A) the Control Party directs and the Trustee, only if the Insurer is not the
Control Party, determines that the Collateral will not continue to provide
sufficient funds for the payment of principal of, and interest on, the Notes as
they would have become due if such Notes would not have been declared due and
payable. If an Event of Default has occurred and is continuing and (A) the
Insurer, if no Insurer Default has occurred and is continuing, or (B) during the
continuation of an Insurer Default, the Holders of 100% of the Aggregate
Principal Amount of the Notes then outstanding directs the Trustee to sell or
otherwise liquidate the Collateral, the Trustee will dispose of the Collateral
as directed.
     For purposes of clause (ii) or clause (iii) of the preceding paragraph and
Section 11.6, the Trustee may, but need not, obtain and rely upon an opinion of
an independent accountant or an independent investment banking firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the distributions and other amounts receivable with respect to
the Collateral to make the required payments of principal of and interest on the
Notes, and any such opinion shall be conclusive evidence as to such feasibility
or sufficiency. The Issuer shall bear the reasonable costs and expenses of any
such opinion.
     For purposes of this Section 11.5, the Trustee agrees to take all actions
requested or directed by (A) the Insurer, if no Insurer Default has occurred and
is continuing, or (B) during the continuation of an Insurer Default, the Holders
of 100% of the Aggregate Principal Amount of the Notes then outstanding as
provided for in this Section 11.5.
     (b) In addition to the remedies provided in Section 11.5(a), the Trustee
may with the consent of and shall at the direction of (A) the Insurer, if no
Insurer Default has occurred and is continuing or (B) during the continuation of
an Insurer Default, the Majority Holders institute a Proceeding in its own name
and as trustee of an express trust solely to compel performance of a covenant,
agreement, obligation or indemnity or to cure the representation or warranty or
statement, the breach of which gave rise to the Event of Default; and the
Trustee shall enforce any equitable decree or order arising from such
Proceeding.
     Section 11.6 Optional Preservation of Collateral. If the Notes have been
accelerated following an Event of Default and such acceleration and its
consequences have not been rescinded and annulled, to the extent permitted by
law, the Trustee at the request of the Control Party shall retain the Collateral
securing the Notes intact for the benefit of the Holders of the Notes, the
Insurer and the Swap Counterparty and in such event it shall deposit all funds
received with respect to the Collateral into the Collection Account and apply
such funds in accordance with the payment priorities set forth in this
Indenture, as if there had not been such an acceleration. So long as the Trustee
retains the Collateral, the Trustee shall continue to apply all distributions
received on such Collateral in accordance with this Agreement.
     Section 11.7 Application of Monies Collected During Event of Default. If
the Notes have been accelerated following an Event of Default and such
acceleration and its consequences have not been rescinded and annulled, and the
Trustee has sold the Collateral, the proceeds collected by the Trustee pursuant
to this Article XI or otherwise with respect to such Notes shall be applied as
provided below:

93



--------------------------------------------------------------------------------



 



     FIRST, to the Trustee in payment of the Monthly Trustee Fees and in
reimbursement of permitted expenses of the Trustee under each of the Transaction
Documents to which the Trustee is a party and amounts due to the Trustee as
indemnification; in the event of a Servicer Default and the replacement of the
Servicer with the Trustee or a Successor Servicer, the costs and expenses of
replacing the Servicer shall be permitted expenses of the Trustee;
     SECOND, to the Servicer, the Monthly Servicer Fee plus any unreimbursed
Servicer Advances plus any accrued and unpaid Monthly Servicer Fees and any
unreimbursed Servicer Advances for prior Payment Dates;
     THIRD, to the Swap Counterparty, the Net Swap Payment, if any;
     FOURTH, to the extent not previously paid pursuant to the Custodial
Agreement, to the Custodian the Monthly Custodian Fee, plus any accrued and
unpaid Monthly Custodian Fees for prior Payment Dates;
     FIFTH, to the extent not paid by the Servicer, to the Collateral Agent, the
Monthly Collateral Agent Fee plus any accrued and unpaid Monthly Collateral
Agent Fees for prior Payment Dates;
     SIXTH, as long as no Insurer Default has occurred and is continuing, to the
Insurer, any accrued and unpaid Insurance Premium;
     SEVENTH, to the holders of the Class A-1 Notes, Accrued Interest on the
Class A-1 Notes, and to the holders of the Class A-2 Notes, Accrued Interest on
the Class A-2 Notes (to the extent that there are insufficient funds to pay both
such amounts in full, such amounts shall be paid pro rata between the Class A-1
Notes and the Class A-2 Notes in proportion to the percentage which each such
Class represents of the Aggregate Principal Amount);
     EIGHTH, to the Insurer, any Reimbursement Amounts then due and owing to the
Insurer;
     NINTH, (i) to the holders of the Class A-1 Notes the lesser of (a) the
amount allocated to the Class A-1 Notes when all Available Funds are allocated
pro rata between the Class A-1 Notes and the Class A-2 Notes in proportion to
their respective Principal Amounts and (b) the Principal Amount of the Class A-1
Notes; and (ii) to the holders of the Class A-2 Notes and the Swap Counterparty,
the amount allocated to the Class A-2 Notes when all Available Funds are
allocated pro rata between the Class A-1 Notes and the Class A-2 Notes in
proportion to their respective Principal Amounts, pro rata in proportion to the
Principal Amount of the Class A-2 Notes and the unpaid Senior Priority Swap
Termination Amount, respectively, until such amounts are reduced to zero;
     TENTH, (i) first, to the Insurer, any other amounts due to the Insurer
pursuant to the Insurance Agreement and (ii) second, to the Trustee, any other
amounts due to the Trustee under this Indenture;

94



--------------------------------------------------------------------------------



 



     ELEVENTH, to the Swap Counterparty, any amounts owing to the Swap
Counterparty in respect of a termination of the Interest Rate Swap; and
     TWELFTH, to Issuer, any remaining amounts free and clear of the lien of
this Indenture.
     Section 11.8 Limitation on Suits by Individual Noteholders. Subject to
Section 11.9, no Noteholder shall have any right to institute any Proceeding
with respect to this Indenture, or for the appointment of a receiver or trustee,
or for any other remedy hereunder, unless:
     (a) an Insurer Default shall have occurred and be continuing;
     (b) such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
     (c) the Majority Holders shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;
     (d) such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request; and
     (e) the Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute any such Proceeding,
it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or the Insurer or to obtain or to seek to obtain priority or
preference over any other Holders or the Insurer or to enforce any right under
this Indenture, except in the manner herein provided.
     Section 11.9 Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provision in this Indenture, the Holder of
any Note shall have the right, which right is absolute and unconditional, to
receive payment of the principal and interest on such Note on the respective due
dates thereof expressed in such Note or in this Indenture and to institute suit
for the enforcement of any such payment, and such right shall not be impaired
without the consent of such Noteholder; provided, however, that the Insurer will
be subrogated to the rights of each Noteholder to receive payments of principal
and interest, as applicable, with respect to distributions on the Notes to the
extent of any payment by the Insurer under the Insurance Policy and the Insurer
will be reimbursed therefor, together with interest thereon as provided in the
Insurance Agreement in accordance with Sections 3.1 and 11.7.
     Section 11.10 Restoration of Rights and Remedies. If the Trustee, the
Insurer or any Noteholder has instituted any Proceeding to enforce any right or
remedy under this Indenture and such Proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee, the
Insurer or to such Noteholder, then and in every such case the Issuer, the
Trustee, the Insurer and the Noteholders shall, subject to any determination in
such Proceeding, be restored severally and respectively to their former
positions hereunder, and

95



--------------------------------------------------------------------------------



 



thereafter all rights and remedies of the Trustee, the Insurer and the
Noteholders shall continue as though no such Proceeding had been instituted.
     Section 11.11 Waiver of Event of Default. Prior to the Trustee’s
acquisition of a money judgment or decree for payment, in either case for the
payment of all amounts owing by the Issuer in connection with this Indenture and
the Notes issued hereunder (A) the Insurer, if no Insurer Default has occurred
and is continuing or (B) during the continuation of an Insurer Default, the
Majority Holders have the right to waive any Event of Default and its
consequences.
     Upon any such waiver, such Event of Default shall cease to exist, and be
deemed to have been cured, for every purpose of this Indenture but no such
waiver shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.
     Section 11.12 Waiver of Stay or Extension Laws. The Issuer covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, on the
basis of any such law, hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
     Section 11.13 Sale of Collateral.
     (a) The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Section 11.5 shall not be exhausted by any one or more
Sales as to any portion of such Collateral remaining unsold, but shall continue
unimpaired until the entire Collateral shall have been sold or all amounts
payable on the Notes and all amounts owing to the Insurer shall have been paid,
whichever occurs later. The Trustee may from time to time postpone any Sale by
public announcement made at the time and place of such Sale. The Trustee hereby
expressly waives its right to any amount fixed by law as compensation for any
Sale. The Trustee may reimburse itself from the proceeds of any sale for the
reasonable costs and expenses incurred in connection with such sale. The net
proceeds of such sale shall be applied as provided in this Indenture.
     (b) The Trustee and the Collateral Agent shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral in connection with a Sale thereof. In addition, the Trustee is
hereby irrevocably appointed the agent and attorney-in-fact of the Issuer to
transfer and convey the Issuer’s interest in any portion of the Collateral in
connection with a Sale thereof, and to take all action necessary to effect such
Sale. No purchaser or transferee at such Sale shall be bound to ascertain the
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.
     Section 11.14 Action on Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture. None of the rights or remedies of the Trustee or the Noteholders
hereunder shall be impaired by the recovery of any judgment by the Trustee

96



--------------------------------------------------------------------------------



 



or any Noteholder against the Issuer or by the levy of any execution under such
judgment upon any portion of the Collateral.
     Section 11.15 Control by the Insurer or the Noteholders. If an Event of
Default has occurred and is continuing, (A) the Insurer, if no Insurer Default
has occurred and is continuing or (B) during the continuation of an Insurer
Default, the Majority Holders shall have the right to direct the time, method
and place of conducting any Proceeding for any remedy available to the Trustee
with respect to the Notes or exercising any trust or power conferred on the
Trustee; provided that
     (i) such direction shall not be in conflict with any rule of law or with
this Indenture;
     (ii) any direction to the Trustee to sell or liquidate the Collateral which
constitutes Loans and the related Pledged Assets shall be subject to the
provisions of Sections 11.5 and 11.6; and
     (iii) the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction;
provided, however, that, subject to Section 13.1, the Trustee need not take any
action that it determines might involve it in liability unless it has been
provided with reasonable indemnity against such liability, it being agreed that
an unsecured indemnity from the Insurer shall constitute sufficient indemnity.
ARTICLE XII
SERVICER DEFAULTS
     Section 12.1 Servicer Defaults. If any one of the following events (each, a
“Servicer Default”) shall occur and be continuing:
     (a) any failure by the Servicer to make any payment, transfer or deposit on
or before the date such payment, transfer or deposit is required to be made or
given by the Servicer under the terms of this Indenture and such failure remains
unremedied for two Business Days; provided, however, that if the Servicer is
unable to make a payment, transfer or deposit when due and such failure is as a
result of circumstances beyond the Servicer’s control, the grace period shall be
extended to five Business Days;
     (b) failure on the part of the Servicer duly to observe or perform any
other covenants or agreements of the Servicer set forth in this Indenture or any
other Transaction Document to which the Servicer is a party and such failure
continues unremedied for a period of 30 days after the earlier of the date on
which the Servicer has actual knowledge of the failure and the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer by the Trustee, or to the Servicer and the Trustee by
the Insurer or the Holders of 25% or more of the Aggregate Principal Amount of
the Notes;

97



--------------------------------------------------------------------------------



 



     (c) any representation and warranty made by the Servicer in this Indenture
shall prove to have been incorrect in any material respect when made and has a
material and adverse impact on the Trustee’s interest in the Pledged Loans and
other Pledged Assets and the Servicer is not in compliance with such
representation or warranty within 30 Business Days after the earlier of the date
on which the Servicer has actual knowledge of such breach and the date on which
written notice of such breach requiring that such breach be remedied, shall have
been given to the Servicer by the Trustee or to the Servicer and the Trustee by
the Insurer or the Holders of 25% or more of the Aggregate Principal Amount of
the Notes;
     (d) an Insolvency Event shall occur with respect to the Servicer or the
Performance Guarantor; or
     (e) the Servicer shall fail to deliver the reports described in Section 8.1
of this Indenture and such failure shall continue for five Business Days.
THEN, so long as such Servicer Default shall be continuing, the Control Party by
notice then given in writing to the Servicer, the Swap Counterparty, the Issuer,
the Trustee, the Insurer and each Rating Agency (a “Termination Notice”), may
terminate all of the rights and obligations of the Servicer as Servicer under
this Indenture (such termination being herein called a “Service Transfer”).
After receipt by the Servicer and the Trustee of such Termination Notice and
subject to the terms of Section 12.2(a), the Trustee shall automatically assume
the responsibilities of the Servicer hereunder until the date that a Successor
Servicer shall have been appointed pursuant to Section 12.2 and all authority
and power of the Servicer under this Indenture shall pass to and be vested in
the Trustee or such Successor Servicer, as the case may be, without further
action on the part of any Person, and, without limitation, the Trustee at the
direction of the Control Party (which authorization is coupled with an interest
and is irrevocable) is hereby authorized and empowered (upon the failure of the
Servicer to cooperate) to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents and other instruments upon the
failure of the Servicer to execute or deliver such documents or instruments, and
to do and accomplish all other acts or things necessary or appropriate to effect
the purposes of such transfer of servicing rights.
     The Servicer agrees to cooperate with the Trustee and such Successor
Servicer in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing hereunder, including without limitation the
transfer to such Successor Servicer of all authority of the Servicer to service
the Pledged Loans provided for under this Indenture, including without
limitation all authority over any Collections which shall on the date of
transfer be held by the Servicer for deposit in a Lockbox Account or which shall
thereafter be received by the Servicer with respect to the Pledged Loans, and in
assisting the Successor Servicer in enforcing all rights under this Indenture
including, without limitation, allowing the Successor Servicer’s personnel
access to the Servicer’s premises for the purpose of collecting payments on the
Pledged Loans made at such premises. The Servicer shall promptly transfer its
electronic records relating to the Pledged Loans to the Successor Servicer in
such electronic form as the Successor Servicer may reasonably request and shall
promptly transfer to the Successor Servicer all other records, correspondence
and documents necessary for the continued servicing of the Pledged Loans in the
manner and at such times as the Successor Servicer shall reasonably request. The
Servicer shall allow the Successor Servicer access to the Servicer’s officers
and employees. To the extent that

98



--------------------------------------------------------------------------------



 



compliance with this Section 12.1 shall require the Servicer to disclose to the
Successor Servicer information of any kind which the Servicer reasonably deems
to be confidential, the Successor Servicer shall be required to enter into such
customary licensing and confidentiality agreements as the Servicer shall deem
necessary to protect its interest and as shall be satisfactory in form and
substance to the Successor Servicer. The Servicer hereby consents to the entry
against it of an order for preliminary, temporary or permanent injunctive relief
by any court of competent jurisdiction, to ensure compliance by the Servicer
with the provisions of this paragraph.
     Section 12.2 Appointment of Successor.
     (a) Appointment. On and after the receipt by the Servicer of a Termination
Notice pursuant to Section 12.1, or any permitted resignation of the Servicer
pursuant to Section 7.12, the Servicer shall continue to perform all servicing
functions under this Indenture until the date specified in the Termination
Notice or otherwise specified by (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Trustee or until a date mutually agreed upon by the Servicer and (A) the
Insurer, if no Insurer Default has occurred and is continuing or (B) during the
continuation of an Insurer Default, the Trustee. Upon receipt by the Servicer of
a Termination Notice, (A) the Insurer, if no Insurer Default has occurred and is
continuing or (B) during the continuation of an Insurer Default, the Trustee, at
the direction of the Control Party, shall as promptly as possible after the
giving of a Termination Notice appoint a successor servicer (in any case, the
“Successor Servicer”), and such Successor Servicer shall accept its appointment
by a written assumption in a form acceptable to the Trustee and, so long as no
Insurer Default has occurred and is continuing, the Insurer; provided that such
appointment shall be subject to the consent of the Insurer and to satisfaction
of the Rating Agency Condition. In the event a Successor Servicer has not been
appointed and accepted the appointment by the date of termination stated in the
Termination Notice the Trustee shall automatically assume responsibility for
performing the servicing functions under this Indenture on the date of such
termination. In the event that a Successor Servicer has not been appointed and
has not accepted its appointment and the Trustee is legally unable or otherwise
not capable of assuming responsibility for performing the servicing functions
under this Indenture, the Trustee shall petition a court of competent
jurisdiction to appoint any established financial institution having a net worth
of not less than $100,000,000 and whose regular business includes the servicing
of receivables similar to the Pledged Loans or other consumer finance
receivables; provided, however, pending the appointment of a Successor Servicer,
the Trustee will act as the Successor Servicer.
     (b) Duties and Obligations of Successor Servicer. Upon its appointment, the
Successor Servicer shall be the successor in all respects to the Servicer with
respect to servicing functions under this Indenture and shall be subject to all
the responsibilities and duties relating thereto placed on the Servicer by the
terms and provisions hereof, and all references in this Indenture to the
Servicer shall be deemed to refer to the Successor Servicer.
     (c) Compensation of Successor Servicer; Costs and Expenses of Servicing
Transfer. In connection with such appointment and assumption, the Trustee may
make arrangements for the compensation of the Successor Servicer. The costs and
expenses of transferring servicing shall be paid by the Servicer which is
resigning or being replaced and to the extent such costs

99



--------------------------------------------------------------------------------



 



and expenses are not so paid, shall be paid from Collections as provided herein
in Sections 3.1 and 11.7.
     Section 12.3 Notification to Noteholders. Upon the occurrence of any
Servicer Default or any event which, with the giving of notice or passage of
time or both, would become a Servicer Default, the Servicer shall give prompt
written notice thereof to the Trustee and the Issuer and the Trustee shall give
notice to the Noteholders at their respective addresses appearing in the Note
Register and to the Insurer and the Swap Counterparty. Upon any termination or
appointment of a Successor Servicer pursuant to this Article XII, the Trustee
shall give prompt written notice thereof to the Issuer and to the Noteholders at
their respective addresses appearing in the Note Register and to the Insurer and
the Swap Counterparty.
     Section 12.4 Waiver of Past Defaults. With respect to a Servicer Default
described in Section 12.1, (A) the Insurer, if no Insurer Default has occurred
and is continuing or (B) during the continuation of an Insurer Default, the
Majority Holders may, on behalf of all Holders, waive any default by the
Servicer in the performance of its obligations hereunder and its consequences.
Upon any such waiver of a past default, such default shall cease to exist, and
any default arising therefrom shall be deemed to have been remedied for every
purpose of this Indenture. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.
     Section 12.5 Termination of Servicer’s Authority. All authority and power
granted to the Servicer under this Indenture shall automatically cease and
terminate upon termination of this Indenture pursuant to Section 14.1, and shall
pass to and be vested in the Issuer and without limitation the Issuer is hereby
authorized and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights upon termination of this
Indenture. The Servicer shall cooperate with the Issuer in effecting the
termination of the responsibilities and rights of the Servicer to conduct
servicing on the Pledged Loans. The Servicer shall transfer its electronic
records relating to the Pledged Loans to the Issuer in such electronic form as
Issuer may reasonably request and shall transfer all other records,
correspondence and documents relating to the Pledged Loans to the Issuer in the
manner and at such times as the Issuer shall reasonably request. To the extent
that compliance with this Section 12.5 shall require the Servicer to disclose
information of any kind which the Servicer deems to be confidential, the Issuer
shall be required to enter into such customary licensing and confidentiality
agreements as the Servicer shall deem necessary to protect its interests and as
shall be reasonably satisfactory in form and substance to the Issuer.
     Section 12.6 Matters Related to Successor Servicer.
     The Successor Servicer will not be responsible for delays attributable to
the Servicer’s failure to deliver information, defects in the information
supplied by the Servicer or other circumstances beyond the control of the
Successor Servicer.
     The Successor Servicer will make arrangements with the Servicer for the
prompt and safe transfer of, and the Servicer shall provide to the Successor
Servicer, all necessary servicing files and records, including (as deemed
necessary by the Successor Servicer at such time):

100



--------------------------------------------------------------------------------



 



(i) microfiche loan documentation, (ii) servicing system tapes, (iii) Pledged
Loan payment history, (iv) collections history and (v) the trial balances, as of
the close of business on the day immediately preceding conversion to the
Successor Servicer, reflecting all applicable Pledged Loan information.
     Any Successor Servicer shall have no liability with respect to any
obligation which was required to be performed by the predecessor Servicer prior
to the date that the Successor Servicer becomes the Servicer or any claim of a
third party based on any alleged action or inaction of the predecessor Servicer.
     The Successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Indenture if any such
failure or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Issuer or the Trustee or for any inaccuracy or
omission in a notice or communication received by the Successor Servicer from
any third party or (ii) which is due to or results from the invalidity,
unenforceability of any Pledged Loan under applicable law or the breach or the
inaccuracy of any representation or warranty made with respect to any Pledged
Loan.
     If the Trustee or any other Successor Servicer assumes the role of
Successor Servicer hereunder, such Successor Servicer shall be entitled to
appoint subservicers whenever it shall be deemed necessary by such Successor
Servicer. The Successor Servicer shall, notwithstanding any such subservicing
arrangements, remain obligated and liable to the Trustee, the Issuer, the
Collateral Agent, the Insurer and the Noteholders for the servicing and
administration of the Pledged Loans in accordance with the provisions of this
Indenture to the same extent and under the same terms and conditions as if it
alone were servicing and administering the Pledged Loans.
ARTICLE XIII
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
     Section 13.1 Duties of Trustee.
     (a) The Trustee, prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge and after the
curing of all such Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture. If an Event of Default of which a Responsible Officer of the Trustee
shall have actual knowledge has occurred and has not been cured or waived, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent institutional trustee would exercise or use under the circumstances in
the conduct of such institution’s own affairs. The Trustee is hereby authorized
and empowered to make the withdrawals and payments from the Accounts in
accordance with the instructions set forth in this Indenture until the

101



--------------------------------------------------------------------------------



 



termination of this Indenture in accordance with Section 14.1 unless this
appointment is earlier terminated pursuant to the terms hereof.
     (b) The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Indenture, shall examine them to determine whether they
conform to such requirements; provided, however, that the Trustee shall not be
responsible for the accuracy or content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Servicer, the Issuer or any other Person hereunder (other than the Trustee). The
Trustee shall give prompt written notice to the Noteholders of any material lack
of conformity of any such instrument to the applicable requirements of this
Indenture discovered by the Trustee.
     (c) Subject to Section 13.1(a), no provision of this Indenture shall be
construed to relieve the Trustee from liability for its own gross negligence,
reckless disregard of its duties, bad faith or misconduct; provided, however,
that:
     (i) the Trustee shall not be personally liable for an error of judgment
made in good faith by a Responsible Officer or employees of the Trustee, unless
it shall be proved that the Trustee was negligent in ascertaining the pertinent
facts;
     (ii) the Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
this Indenture or at the direction of (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Majority Holders relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising or omitting to
exercise any trust or power conferred upon the Trustee, under this Indenture;
     (iii) the Trustee shall not be charged with knowledge of any failure by any
other party hereto to comply with its obligations hereunder or of the occurrence
of any Event of Default, Rapid Amortization Event, Cash Accumulation Event or
Servicer Default unless a Responsible Officer of the Trustee obtains actual
knowledge of such failure based upon receipt of written information or other
communication or a Responsible Officer of the Trustee receives written notice of
such failure from the Servicer, the Issuer, the Insurer or any Noteholder. In
the absence of receipt of notice or actual knowledge by a Responsible Officer,
the Trustee may conclusively assume there is no Event of Default, Rapid
Amortization Event, Cash Accumulation Event or Servicer Default; and
     (iv) Prior to the occurrence of an Event of Default of which a Responsible
Officer of the Trustee shall have actual knowledge or have received notice and
after all the curing of all such Events of Default which may have occurred, the
duties and obligations of the Trustee shall be determined solely by the express
provisions of this Indenture, the Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Indenture, no implied covenants or obligations shall be read into this Indenture
against the Trustee and, in the absence of bad

102



--------------------------------------------------------------------------------



 



faith, willful misconduct or negligence on the part of the Trustee, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Trustee and conforming to the requirements of this Indenture.
     (d) The Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it (which
adequate indemnity may include, at the Trustee’s option, consent by (A) the
Insurer, if no Insurer Default has occurred and is continuing or (B) during the
continuation of an Insurer Default, the Majority Holders authorizing the Trustee
to be reimbursed for any funds from amounts available in the Collection
Account), and none of the provisions contained in this Indenture shall in any
event require the Trustee to perform, or be responsible for the manner of
performance of, any of the obligations of the Servicer under this Indenture
except during such time, if any, as the Trustee shall be the successor to, and
be vested with the rights, duties, powers and privileges of, the Servicer in
accordance with the terms of this Indenture.
     (e) Except for actions expressly authorized by this Indenture, the Trustee
shall take no action reasonably likely to impair the interests of the Issuer in
any Pledged Loan or other Collateral now existing or hereafter created or to
impair the value of any Pledged Loan or other Collateral now existing or
hereafter created.
     (f) Except as provided in this Indenture, the Trustee shall have no power
to dispose of or vary any Collateral.
     (g) In the event that the Note Registrar shall fail to perform any
obligation, duty or agreement in the manner or on the day required to be
performed by the Note Registrar, as the case may be, under this Indenture, the
Trustee (if it is not then the Note Registrar) shall be obligated promptly to
perform such obligation, duty or agreement in the manner so required.
     (h) The Trustee shall have no duty to (A) see to any recording, filing or
depositing of this Indenture or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or filing or depositing or to
any rerecording, refiling or redepositing of any thereof, (B) see to any
insurance, (C) see to the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of any Collateral other than from funds
available in the Collection Account, or (D) confirm or verify the contents of
any reports or certificates of the Servicer delivered to the Trustee pursuant to
this Indenture believed by the Trustee to be genuine and to have been signed or
presented by the proper party or parties.

103



--------------------------------------------------------------------------------



 



     Section 13.2 Certain Matters Affecting the Trustee. Except for its own
gross negligence, reckless disregard of its duties, bad faith or misconduct:
     (a) the Trustee may rely on and shall be protected from liability to the
Issuer and the Noteholders in acting on, or in refraining from acting in accord
with, any resolution, Officer’s Certificate, certificate of auditors or any
other certificate, statement, conversation, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it to be genuine and to have been signed, sent or made by the proper Person or
Persons;
     (b) the Trustee may consult with counsel, and any advice of counsel
(including without limitation counsel to the Issuer or the Servicer) shall be
full and complete authorization and protection from liability to the Issuer and
the Noteholders in respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel;
     (c) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Noteholders, pursuant to the provisions of this Indenture, unless
such Noteholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred
therein or thereby; nothing contained herein shall, however, relieve the Trustee
of the obligations, upon the occurrence of any Servicer Default of which a
Responsible Officer of the Trustee shall have actual knowledge or have received
notice (which has not been cured), to exercise such of the rights and powers
vested in it by this Indenture, and to use the same degree of care and skill in
their exercise as a prudent person would exercise or use under the circumstances
in the conduct of such person’s own affairs;
     (d) neither the Trustee nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be personally liable for any
action taken, suffered or omitted to be taken by the Trustee or such Person in
good faith and believed by such Person to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture, nor for any action
taken or omitted to be taken by any other party hereto;
     (e) the Trustee shall not be bound to make any investigation into the facts
of matters stated in any Monthly Servicing Report, any other report or statement
delivered to the Trustee by the Servicer, resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by (A) the
Insurer, if no Insurer Default has occurred and is continuing or (B) during the
continuation of an Insurer Default, the Majority Holders; provided, however,
that if the payment within a reasonable time to the Trustee of the costs,
expenses or liabilities likely to be incurred by it in the making of such
investigation is, in the opinion of the Trustee, not assured to the Trustee by
the security afforded to it by the terms of this Indenture, the Trustee may
require indemnity satisfactory to the Trustee against such cost, expense or
liability as a condition to taking any such action.

104



--------------------------------------------------------------------------------



 



     (f) subject to Section 3.7, the Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys or a custodian, and the Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney or custodian appointed with due care by it hereunder;
     (g) except as may be required by Section 13.1(b), the Trustee shall not be
required to make any initial or periodic examination of any documents or records
related to the Pledged Loans for the purpose of establishing the presence or
absence of defects, the compliance by the Servicer or the Issuer with their
respective representations and warranties or for any other purpose;
     (h) the right of the Trustee to perform any discretionary act enumerated in
this Indenture shall not be construed as a duty, and the Trustee shall not be
answerable for the performance of such act; and
     (i) the Trustee shall not be required to give any bond or surety in respect
of the powers granted hereunder.
     Section 13.3 Trustee Not Liable for Recitals in Notes or Use of Proceeds of
Notes. The Trustee assumes no responsibility for the correctness of the recitals
contained herein and in the Notes (other than the certificate of authentication
on the Notes) or for any statements, representations or warranties made herein
by any Person other than the Trustee (except as expressly set forth herein).
Except as set forth in Section 13.14, the Trustee makes no representations as to
the validity, enforceability or sufficiency of this Indenture or of the Notes
(other than the certificate of authentication on the Notes) or of any Pledged
Loan or related document. The Trustee shall not be accountable for the use or
application of funds properly withdrawn from any Account on the instructions of
the Servicer or for the use or application by the Issuer of the proceeds of any
of the Notes, or for the use or application of any funds paid to the Issuer in
respect of the Pledged Loans. The Trustee shall not be responsible for the
legality or validity of this Indenture or the validity, priority, perfection or
sufficiency of the security for the Notes issued or intended to be issued
hereunder. The Trustee shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to record this Indenture.
     Section 13.4 Trustee May Own Notes; Trustee in its Individual Capacity.
U.S. Bank National Association, in its individual or any other capacity, may
become the owner or pledgee of Notes with the same rights as it would have if it
were not the Trustee. U.S. Bank National Association and its Affiliates may
generally engage in any kind of business with the Issuer or the Servicer as
though U.S. Bank National Association were not acting in such capacity hereunder
and without any duty to account therefor. Nothing contained in this Indenture
shall limit in any way the ability of U.S. Bank National Association and its
Affiliates to act as a trustee or in a similar capacity for other interval
ownership and lot contract and installment note financings pursuant to
agreements similar to this Indenture.

105



--------------------------------------------------------------------------------



 



     Section 13.5 Trustee’s Fees and Expenses; Indemnification. The Trustee
shall be entitled to receive from time to time pursuant to this Indenture and
the Trustee Fee Letter, (a) such compensation as shall be agreed to between the
Issuer and the Trustee (which shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust) for all services
rendered by it in the execution of the trust hereby created and in the exercise
and performance of any of the powers and duties hereunder as the Trustee and to
be reimbursed for its out-of-pocket expenses (including reasonable attorneys’
fees), incurred or paid in establishing, administering and carrying out its
duties under this Indenture or the Collateral Agency Agreement and (b) subject
to Section 10.3, the Issuer and the Servicer agree, jointly and severally, to
pay, reimburse, indemnify and hold harmless the Trustee (without reimbursement
from any Account or otherwise) upon its request for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever (including without limitation
fees, expenses and disbursements of counsel) which may at any time (including
without limitation at any time following the termination of this Indenture and
payment on account of the Notes) be imposed on, incurred by or asserted against
the Trustee in any way relating to or arising out of this Indenture, the
Collateral Agency Agreement or any other Transaction Document to which the
Trustee is a party or the transactions contemplated hereby or any action taken
or omitted by the Trustee under or in connection with any of the foregoing
except for those liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
gross negligence, reckless disregard of its duties, bad faith or willful
misconduct of the Trustee and except that if the Trustee is appointed Successor
Servicer pursuant to Section 12.2, the provisions of this Section 13.5 shall not
apply to expenses, disbursements and advances made or incurred by the Trustee in
its capacity as Successor Servicer. The agreements in this Section 13.5 shall
survive the termination of this Indenture, the resignation or removal of the
Trustee and all amounts payable on account of the Notes.
     Anything in this Indenture to the contrary notwithstanding, in no event
shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action.
     Section 13.6 Eligibility Requirements for Trustee. The Trustee hereunder
(if other than U.S. Bank National Association) shall at all times be an Eligible
Institution and a corporation or banking association organized and doing
business under the laws of the United States of America or any state thereof
authorized under such laws to exercise corporate trust powers, and such Trustee
(including U.S. Bank National Association) shall have a combined capital and
surplus of at least $25,000,000 (or, in the case of a successor to the initial
Trustee, $100,000,000), be subject to supervision or examination by federal or
state authority and be approved by the Insurer in writing, so long as no Insurer
Default has occurred and is continuing. If such corporation or banking
association publishes reports of condition at least annually, pursuant to law or
to the requirements of federal or state supervising or examining authority, then
for the purpose of this Section 13.6, the combined capital and surplus of such
corporation or banking association shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published. In
case at any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 13.6, the Trustee shall resign immediately in the
manner and with the effect specified in Section 13.7.

106



--------------------------------------------------------------------------------



 



     Section 13.7 Resignation or Removal of Trustee.
     (a) The Trustee may at any time resign and be discharged from the trust
hereby created by giving 60 days prior written notice thereof to the Issuer, the
Swap Counterparty, the Servicer, the Noteholders, the Insurer and each Rating
Agency. Upon receiving such notice of resignation, the Issuer shall promptly
arrange to appoint a successor trustee meeting the requirements of Section 13.6
and the Servicer shall notify the Trustee, the Insurer, the Swap Counterparty
and each Rating Agency of such appointment by written instrument, one copy of
which instrument shall be delivered to the resigning Trustee and one copy to the
successor Trustee. If no successor Trustee shall have been so appointed and have
accepted within 30 days after the giving of such notice of resignation, a
successor Trustee shall be appointed by (A) the Insurer, if no Insurer Default
has occurred and is continuing or (B) during the continuation of an Insurer
Default, the Majority Holders (with notice to the Swap Counterparty). The
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the Trustee. If no successor Trustee shall have been so
appointed and shall have accepted appointment in the manner hereinafter
provided, any Noteholder, on behalf of itself and all others similarly situated,
or the resigning Trustee may petition any court of competent jurisdiction for
the appointment of a successor Trustee.
     (b) If at any time the Trustee shall cease to be eligible in accordance
with the provisions of Section 13.6 and shall fail to resign after written
request therefor by the Issuer or the Servicer, or if at any time the Trustee
shall be legally unable to act, or shall be adjudged a bankrupt or insolvent, or
a receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Issuer (with the consent of the Insurer, which consent shall not be unreasonably
withheld) may remove the Trustee and promptly appoint a successor Trustee by
written instrument, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor Trustee.
     (c) At any time (A) the Insurer, if no Insurer Default has occurred and is
continuing or (B) during the continuation of an Insurer Default, the Majority
Holders, to the extent permitted by law, may remove the Trustee and promptly
appoint a successor Trustee by written instrument, one copy of which instrument
shall be delivered to the Trustee so removed and one copy to the successor
Trustee.
     (d) Any resignation or removal of the Trustee and appointment of a
successor Trustee pursuant to any of the provisions of this Section 13.7 shall
not become effective until acceptance of appointment by the successor Trustee as
provided in Section 13.8.
     Section 13.8 Successor Trustee.
     (a) Any successor Trustee, appointed as provided in Section 13.7, shall
execute, acknowledge and deliver to the Issuer, the Servicer and to its
predecessor Trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee herein. The

107



--------------------------------------------------------------------------------



 



predecessor Trustee shall deliver to the successor Trustee all money, documents
and other property held by it hereunder; and Issuer and the predecessor Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for fully and certainly vesting and confirming in the
successor Trustee all such rights, power, duties and obligations.
     (b) No successor Trustee shall accept appointment as provided in this
Section 13.8 unless at the time of such acceptance such successor Trustee shall
be eligible under the provisions of Section 13.6.
     (c) Upon acceptance of appointment by a successor Trustee as provided in
this Section 13.8, such successor Trustee shall mail notice of such succession
hereunder to the Trustee, the Issuer, the Insurer, the Swap Counterparty, the
Servicer and all Noteholders at their addresses as shown in the Note Register.
     Section 13.9 Merger or Consolidation of Trustee. Any Person into which the
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any Person succeeding to the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder,
provided, such corporation shall be eligible under the provisions of
Section 13.6, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding.
     Section 13.10 Appointment of Co-Trustee or Separate Trustee.
     (a) Notwithstanding any other provisions of this Indenture, at any time,
for the purpose of meeting any legal requirements of any jurisdiction in which
any part of the Collateral may at the time be located, the Trustee shall have
the power and may execute and deliver all instruments to appoint one or more
Persons to act as a co-trustee or co-trustees, or separate trustee or separate
trustees, of all or any part of the Collateral and to vest in such Person or
Persons, in such capacity and for the benefit of the Noteholders, the Insurer
and the Swap Counterparty, such title to the Collateral, or any part thereof,
and subject to the other provisions of this Section 13.10, such powers, duties,
obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 13.6 and no notice
to the Noteholders of the appointment of any co-trustee or separate trustee
shall be required under Section 13.8.
     (b) Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
     (i) all rights, powers, duties and obligations conferred or imposed upon
the Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
laws of any jurisdiction in which any particular act or acts are to be
performed, the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and obligations

108



--------------------------------------------------------------------------------



 



(including the holding of title to the Collateral, or any portion thereof in any
such jurisdiction) shall be exercised and performed singly by such separate
trustee or co-trustee, but solely at the direction of the Trustee;
     (ii) no trustee hereunder shall be personally liable by reason of any act
or omission of any other trustee hereunder; and
     (iii) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
     (c) Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article XIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Servicer.
     (d) Any separate trustee or co-trustee may at any time constitute the
Trustee as its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect to this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or a
successor trustee.
     Section 13.11 Trustee May Enforce Claims Without Possession of Notes. All
rights of action and claims under this Indenture or the Notes may be prosecuted
and enforced by the Trustee without the possession of any of the Notes or the
production thereof in any proceeding relating thereto, and any such proceeding
instituted by the Trustee shall be brought in its own name as trustee. Any
recovery of judgment shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, be for the benefit of the Noteholders, the Insurer and the Swap
Counterparty as their interests appear in this Agreement.
     Section 13.12 Suits for Enforcement. If an Event of Default or a Servicer
Default shall occur and be continuing, the Trustee, in its discretion may or at
the direction of the Control Party shall subject to the provisions of Article XI
and Section 12.1, proceed to protect and enforce its rights and the rights of
the Noteholders and the Insurer under this Indenture by a suit, action or
proceeding in equity or at law or otherwise, whether for the specific
performance of any covenant or agreement contained in this Indenture or in aid
of the execution of any power granted in this Indenture or for the enforcement
of any other legal, equitable or other remedy as the Trustee, being advised by
counsel, shall deem most effectual to protect and enforce any of the rights of
the Trustee, the Noteholders or the Insurer.

109



--------------------------------------------------------------------------------



 



     Section 13.13 Rights of the Insurer or the Noteholders to Direct the
Trustee. The (A) Insurer, if no Insurer Default has occurred and is continuing
or (B) during the continuation of an Insurer Default, the Majority Holders shall
have the right to direct the time, method, and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred on the Trustee; provided, however, that, subject to
Section 13.1, the Trustee shall have the right to decline to follow any such
direction if the Trustee being advised by counsel determines that the action so
directed may not lawfully be taken, or if the Trustee in good faith shall, by a
Responsible Officer or Responsible Officers of the Trustee, determine that the
proceedings so directed would be illegal or involve it in personal liability or
be unduly prejudicial to the rights of Noteholders not parties to such
direction, or if the Trustee has not been offered reasonable security or
indemnity (it being agreed that an unsecured indemnity from the Insurer shall
constitute sufficient indemnity), as contemplated by Section 13.2, by (A) the
Insurer, if no Insurer Default has occurred and is continuing or (B) during the
continuation of an Insurer Default, the Majority Holders; and provided further,
that nothing in this Indenture shall impair the right of the Trustee to take any
action deemed proper by the Trustee and which is not inconsistent with such
direction by the Noteholders.
     Section 13.14 Representations and Warranties of the Trustee. The Trustee
represents and warrants that:
     (a) the Trustee is a national banking association with trust powers
organized, validly existing and in good standing under the laws of the United
States;
     (b) the Trustee has full power, authority and right to execute, deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture; and
     (c) this Indenture has been duly executed and delivered by the Trustee and
constitutes the legal, valid and binding agreement of the Trustee enforceable
against the Trustee in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity).
     Section 13.15 Maintenance of Office or Agency. The Trustee will maintain at
its expense in New York, New York, an office or offices or agency or agencies
where notices and demands to or upon the Trustee in respect of the Notes and
this Indenture may be served. The Trustee will give prompt written notice to the
Issuer, the Insurer, the Swap Counterparty, the Servicer and the Noteholders of
any change in the location of any such office or agency.
     Section 13.16 No Assessment. U.S. Bank National Association’s agreement to
act as Trustee hereunder shall not constitute or be construed as U.S. Bank
National Association’s assessment of the Issuer’s or any Obligor’s
creditworthiness or a credit analysis of any Loans.
     Section 13.17 UCC Filings and Title Certificates. (a) The Trustee and the
Noteholders expressly recognize and agree that the Collateral Agent may be
listed as the secured party of record on the various Financing Statements
required to be filed under this Indenture in order to perfect the security
interest in the Collateral, and such listing will not affect in any way

110



--------------------------------------------------------------------------------



 



the respective status of the other secured parties under the Collateral Agency
Agreement as the holders of their respective interests in other collateral. In
addition, such listing shall impose no duties on the Collateral Agent other than
those expressly and specifically undertaken in accordance with this Indenture
and the Collateral Agency Agreement.
     (b) The Trustee shall file such financing statements covering the
Collateral as the Control Party shall request in writing.
     (c) The Trustee hereby agrees that it will promptly after its receipt
forward to the Insurer a copy of each notice and report which it receives under
or with respect to this Indenture or other Transaction Documents (unless it is
clear from the face of such notice or report that the Insurer has already
received a copy of the same).
     Section 13.18 Replacement of the Custodian. Each of the Issuer and the
Servicer agree not to replace the Custodian then acting as custodian of the
Pledged Loans and related assets unless the Rating Agency Condition has been
satisfied with respect to such replacement and, so long as no Insurer Default
has occurred and is continuing the Insurer has given its prior written consent
to such action (which consent shall not be unreasonably withheld).
ARTICLE XIV
TERMINATION
     Section 14.1 Termination of Agreement. The respective obligations and
responsibilities of the Issuer, the Servicer and the Trustee created hereby
(other than the obligation of the Trustee to make payments to Noteholders and
the Insurer as hereafter set forth and Section 15.16) shall terminate (the
“Termination Date”) on the day after the Payment Date following the date on
which funds shall have been deposited in the Collection Account sufficient to
pay the Aggregate Principal Amount of all Notes plus all interest accrued on the
Notes through the day preceding such Payment Date and all amounts owed to the
Insurer pursuant to this Agreement and the Insurance Agreement; provided that,
all amounts required to be paid on such Payment Date pursuant to this Indenture
shall have been paid.
     Section 14.2 Final Payment.
     (a) Written notice of any termination shall be given (subject to at least
two Business Days’ prior notice from the Servicer to the Trustee) by the Trustee
to the Noteholders, the Insurer, the Swap Counterparty and each Rating Agency
then rating any Notes mailed not later than the fifth day of the month of such
final payment specifying (a) the Payment Date and (b) the amount of any such
final payment. The Trustee shall give such notice to the Note Registrar at the
time such notice is given to the Noteholders.
     (b) On or after the final Payment Date, upon written request of the
Trustee, the Noteholders shall surrender their Notes to the office specified in
such request. If presentation or surrender of a Definitive Note is not made
within six years of notice of final distribution, no claim may be made in
respect of such Definitive Note.

111



--------------------------------------------------------------------------------



 



     (c) The Trustee shall surrender the Insurance Policy to the Insurer on the
date which is one year and one day following the earlier of (i) the Rated Final
Maturity Date and (ii) the date on which the Notes have been paid in full;
provided, that if an Insolvency Proceeding by or against the Issuer is existing
during such one year and one day period, then the Insurance Policy shall not be
surrendered until the later of (x) the date of the conclusion or dismissal of
such Insolvency Proceeding without continuing jurisdiction by the court in such
Insolvency Proceeding, and (y) if any Noteholder is required to return any
Preference Amount as a result of such Insolvency Proceeding, the date on which
the Insurer has made all payments required to be made under the terms of the
Insurance Policy in respect of all such Preference Amounts.
     Section 14.3 [Reserved].
     Section 14.4 Release of Collateral. Upon the termination of this Indenture
pursuant to Section 14.1, the Trustee shall release all liens and assign to the
Issuer (without recourse, representation or warranty) all right, title and
interest of the Trustee in and to the Collateral and all proceeds thereof. The
Trustee shall execute and deliver such instruments of assignment, in each case
without recourse, representation or warranty, as shall be reasonably requested
by the Issuer to release the security interest of the Trustee in the Collateral.
     Section 14.5 Release of Defaulted Loans.
     (a) Issuer May Obtain Release. If any Pledged Loan becomes a Defaulted Loan
during any Due Period, the Issuer may, subject to the limitation set forth in
Section 14.5(d), obtain a release of such Pledged Loan from the lien of this
Indenture on any Payment Date thereafter. To obtain such release the Issuer
shall be required either to (i) pay the Release Price of such Defaulted Loan to
the Trustee for deposit into the Collection Account or (ii) deliver to the
Trustee one or more Qualified Substitute Loans in substitution for such
Defaulted Loan and pay the applicable Substitution Adjustment Amount to the
Trustee for deposit into the Collection Account. The Issuer shall provide
written notice to the Trustee, the Insurer and the Collateral Agent of any
release pursuant to this Section 14.5 not less than two Business Days prior to
the Payment Date on which such release is to be effected, specifying the
Defaulted Loan and the Release Price therefor. The Issuer shall (i) pay the
Release Price to the Trustee for deposit into the Collection Account not later
than 12:00 noon, New York City time, on the Payment Date on which such release
is made or (ii) deliver the Qualified Substitute Loan or Qualified Substitute
Loans by 12:00 noon, New York City time, on the Payment Date on which such
release is made and pay any Substitution Adjustment Amount to the Trustee for
deposit into the Collection Account not later than 12:00 noon, New York City
time, on such Release Date.
     (b) Substitution. If a Seller delivers to the Issuer a Qualified Substitute
Loan or Qualified Substitute Loans in lieu of payment for the repurchase of a
Defaulted Loan, the Issuer shall execute a Supplemental Grant in substantially
the form of Exhibit G hereto and deliver such Supplemental Grant to the Trustee
and the Collateral Agent. Payments due with respect to Qualified Substitute
Loans on or prior to the Calculation Date next preceding the date of
substitution shall not be property of the Issuer, but, to the extent received by
the Servicer, will be retained by the Servicer and remitted by the Servicer to
the Seller on the next succeeding Payment Date. Payments due with respect to the
Qualified Substitute Loans after the Calculation Date next preceding the date of
substitution shall be property of the Issuer. The Issuer shall

112



--------------------------------------------------------------------------------



 



cause the Servicer to electronically deliver a schedule of any Defaulted Loans
so removed and Qualified Substitute Loans so substituted to the Trustee and such
schedule shall be an amendment to the Loan Schedule. Upon such substitution, the
Qualified Substitute Loan or Qualified Substitute Loans shall be subject to the
terms of this Indenture in all respects, the Issuer shall be deemed to have made
the representations, and warranties with respect to each Qualified Substitute
Loan set forth in Section 5.1 and 5.2 of this Indenture, in each case as of the
date of substitution, and the Issuer shall be deemed to have made a
representation and warranty that each Loan so substituted is a Qualified
Substitute Loan as of the date of substitution. The provisions of Section 5.4(a)
shall apply to any Qualified Substitute Loan as to which the Issuer has breached
the Issuer’s representations and warranties in Section 5.1 and 5.2 to the same
extent as for any other Pledged Loan. In connection with the substitution of one
or more Qualified Substitute Loans for one or more Defaulted Loans, the Servicer
shall determine the Substitution Adjustment Amount. Such Substitution Adjustment
Amount shall be paid to the Trustee and treated as if it were a portion of the
Release Price for the Defaulted Loan and included in Available Funds as such.
     (c) Release of Defaulted Loans. Upon each release of a Pledged Loan under
this Section 14.5, the Collateral Agent and the Trustee shall automatically and
without further action release, sell, transfer, assign, set over and otherwise
convey to the Issuer, without recourse, representation or warranty, all of the
Collateral Agent’s and Trustee’s right, title and interest in and to such
Defaulted Loan and the Transferred Assets related to such Defaulted Loan free
and clear of the Lien of this Indenture. The Collateral Agent and the Trustee
shall execute such documents, releases and instruments of transfer or assignment
and take such other actions as shall reasonably be requested by the Issuer to
effect the release of such Defaulted Loans and the related Transferred Assets
pursuant to this Section 14.5. Promptly after the occurrence of a Release Date
and after the payment for or substitution for and release of a Defaulted Loan,
in respect to which the Release Price has been paid or Qualified Substitute
Loans have been provided, the Issuer shall direct the Servicer to delete such
Defaulted Loans from the Loan Schedule.
     (d) Limitations on Purchase of Defaulted Loans. The amount of Defaulted
Loans for which the Issuer is permitted to obtain a release and transfer to a
Seller is limited as provided in the WVRI Master Loan Purchase Agreement and the
WRDC Master Loan Purchase Agreement and as follows:
     (i) The Loan Balance of Pledged Loans that are WVRI Loans, that become
Defaulted Loans and that are released and transferred to any Seller, shall not
exceed in the aggregate 16.0% of the Loan Balance of the Pledged Loans as of the
Cut-Off Date that were WVRI Loans; for such purposes, the Loan Balance of a
Pledged Loan shall be calculated on the day prior to the day the Pledged Loan
became a Defaulted Loan; and
     (ii) The Loan Balance of Pledged Loans that are WRDC Loans, that become
Defaulted Loans and that are released and transferred to any Seller, shall not
exceed in the aggregate 16.0% of the Loan Balance of the Pledged Loans as of the
Cut-Off Date that were WRDC Loans; for such purposes, the Loan Balance of a
Pledged Loan shall be calculated on the day prior to the day the Pledged Loan
became a Defaulted Loan.

113



--------------------------------------------------------------------------------



 



     Section 14.6 Release Upon Payment in Full. At such time as the Notes have
been paid in full, all fees and expenses of the Trustee and the Collateral Agent
with respect to the Notes have been paid in full, all obligations relating to
this Indenture have been paid in full and all amounts owed to the Insurer
pursuant to the Insurance Agreement have been paid in full, then, the Collateral
Agent shall, upon the written request of the Issuer, release all liens and
assign to Issuer (without recourse, representation or warranty) all right, title
and interest of the Collateral Agent in and to the Collateral, and all proceeds
thereof. The Collateral Agent and the Trustee shall execute and deliver such
instruments of assignment, in each case without recourse, representation or
warranty, as shall be reasonably requested by the Issuer to release the security
interest of the Collateral Agent in the Collateral.
ARTICLE XV
MISCELLANEOUS PROVISIONS
     Section 15.1 Amendment.
     (a) Supplemental Indentures and Amendments Without Consent of the
Noteholders. The Issuer, the Trustee, the Collateral Agent and the Servicer, at
any time and from time to time, with the consent of the Insurer and without the
consent of any of the Noteholders, may enter into one or more amendments or
indentures supplemental to this Indenture in form satisfactory to the Trustee
for any of the following purposes:
     (i) to add to the covenants of the Issuer for the benefit of the
Noteholders, the Insurer and the Swap Counterparty or to surrender any right or
power conferred upon the Issuer;
     (ii) to Grant any additional property to the Trustee or the Collateral
Agent or to be held by the Custodian, in each case, for the benefit of the
Trustee and the Holders of the Notes and the Insurer and the Swap Counterparty;
     (iii) to correct or amplify the description of any property at any time
subject to the Lien of this Indenture, or to better assure, convey and confirm
unto the Trustee or the Collateral Agent or deliver to the Custodian, in each
case for the benefit of the Trustee and the Noteholders and the Insurer and the
Swap Counterparty, any property subject to the Lien of this Indenture;
     (iv) to cure any ambiguity, or correct, modify or supplement any provision
which is defective or inconsistent with any other provision herein; provided
that, such correction, modification or supplement shall not alter in any
material respect, the amount or timing of payments to or other rights of the
Noteholders;
     (v) to modify transfer restrictions on the Notes, so long as any such
modifications comply with the Securities Act and the Investment Company Act; or
     (vi) make any other changes which do not, individually or in the aggregate,
materially and adversely affect the rights of any Noteholders or the Swap
Counterparty.

114



--------------------------------------------------------------------------------



 



provided that, (x) in each case, the Issuer shall have satisfied the Rating
Agency Condition with respect to such corrections, amendments, modifications or
clarifications and (y), with respect to any changes described in subsection
(vi), the Issuer shall have delivered to the Trustee and the Insurer an
Officer’s Certificate of the Issuer and an Officer’s Certificate of the Servicer
both to the effect that such change will not materially and adversely affect the
rights of any Noteholders and the Issuer shall have delivered to the Trustee and
the Insurer either the consent of the Swap Counterparty to such amendment or
supplement or an Officer’s Certificate of the Issuer and an Officer’s
Certificate of the Servicer both to the effect that such change will not
materially and adversely affect the rights of the Swap Counterparty.
     Subject to Section 15.1(c), the Trustee is hereby authorized to join in the
execution of any such amendment or supplemental indenture and to make any
further appropriate agreements and stipulations that may be therein contained.
So long as any of the Notes are outstanding, at the cost of the Issuer, the
Trustee shall provide to the Insurer and each Rating Agency then rating any
Notes a copy of any proposed amendment or supplemental indenture prior to the
execution thereof by the Trustee and, as soon as practicable after the execution
by the Issuer, the Servicer, the Trustee and the Collateral Agent of any such
amendment or supplemental indenture, provide to the Insurer and each Rating
Agency a copy of the executed amendment or supplemental indenture, as the case
may be.
     (b) Amendments and Supplemental Indentures With Consent of the Noteholders.
With the consent of (A) the Insurer, if no Insurer Default has occurred and is
continuing or (B) during the continuation of an Insurer Default, the Majority
Holders and upon satisfaction of the Rating Agency Condition, the Issuer, the
Servicer and the Trustee may enter into an amendment or indentures supplemental
hereto for the purpose of adding any provisions to, or changing in any manner or
eliminating any of the provisions of, this Indenture, or modifying in any manner
the rights of the Holders of the Notes under this Indenture; provided that, so
long as the Interest Rate Swap is in effect, no such amendment or supplemental
indenture shall be entered into without the prior written consent of the Swap
Counterparty if such amendment or supplement would materially and adversely
affect any of the Swap Counterparty’s rights or obligations under the Interest
Rate Swap or would materially modify the obligations of, or materially impair
the ability of, the Issuer to fully perform any of the Issuer’s payment
obligations under the Interest Rate Swap.
     No such amendment or supplemental indenture shall, without the consent of
the Insurer, each affected Noteholder and the Swap Counterparty, to the extent
such amendment or supplemental indenture would materially and adversely affect
any of the Swap Counterparty’s rights or obligations under the Interest Rate
Swap or would materially modify the obligations of, or materially impair the
ability of, the Issuer to fully perform any of the Issuer’s payment obligations
under the Interest Rate Swap for so long as the Interest Rate Swap has not been
terminated:
     (i) reduce in any manner the amount of, or change the timing of, principal,
interest and other payments required to be made on any Note;
     (ii) change the application of the proceeds of any Collateral to the
payment of Notes;

115



--------------------------------------------------------------------------------



 



     (iii) reduce the percentage of Noteholders required to take or approve any
action under this Indenture; or
     (iv) permit the creation of any lien ranking prior to or on a parity with
the lien of this Indenture with respect to any part of the Collateral or
terminate the lien of this Indenture on any property at any time subject thereto
or deprive the Noteholders of the security afforded by the lien of this
Indenture.
     It shall not be necessary in connection with any consent of the Noteholders
under this Section 15.1(b) for the Noteholders to approve the specific form of
any proposed amendment or supplemental indenture, but it shall be sufficient if
such consent shall approve the substance thereof. The Trustee will not be
permitted to enter into any such supplemental indenture unless the Rating Agency
Condition is met and the Insurer has consented to such supplement.
     Promptly after the execution by the Issuer, the Trustee, the Collateral
Agent and the Servicer of any amendment or supplemental indenture pursuant to
this Section 15.1(b), the Trustee, at the expense of the Issuer shall mail to
the Noteholders, the Insurer, the Luxembourg Stock Exchange (if and for so long
as any Class of Notes is admitted on the Official List of the Luxembourg Stock
Exchange and to trading on the Euro MTF market) and each Rating Agency rating
any of the Notes, a copy thereof.
     (c) Execution of Amendments and Supplemental Indentures. In executing or
accepting the additional trusts created by any amendment or supplemental
indenture permitted by this Section 15.1 or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 13.1 and 13.2) shall be fully protected in relying in good
faith upon, an Opinion of Counsel stating that the execution of such amendment
or supplemental indenture is authorized or permitted by this Indenture and that
all conditions precedent applicable thereto under this Indenture have been
satisfied. The Trustee may, but shall not be obligated to, enter into any such
amendment or supplemental indenture which affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise.
     (d) Effect of Amendments and Supplemental Indentures. Upon the execution of
any amendment or supplemental indenture under this Section 15.1, this Indenture
shall be modified in accordance therewith, and such amendment or supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of a Note theretofore and thereafter authenticated and delivered hereunder shall
be bound thereby.
     (e) Reference in Notes to Amendments and Supplemental Indentures. Notes
executed, authenticated and delivered after the execution of any amendment or
supplemental indenture pursuant to this Section 15.1 may, and if required by the
Trustee shall, bear a notation in form approved by the Trustee as to any matter
provided for in such amendment or supplemental indenture. If the Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Trustee
and the Issuer to any such amendment or supplemental indenture, may be prepared
and executed by the Issuer and authenticated and delivered by the Trustee or the
Authentication Agent in exchange for outstanding Notes.

116



--------------------------------------------------------------------------------



 



     (f) In determining whether the requisite percentage of Noteholders have
concurred in any direction, waiver or consent, Notes owned by the Issuer or an
Affiliate of the Issuer shall be considered as though they are not outstanding,
except that for the purposes of determining whether the Trustee shall be
protected in making such determination or relying on any such direction, waiver
or consent, only Notes which a Responsible Officer of the Trustee knows pursuant
to written notice (or in the case of the Issuer, by reference to the Note
Register if the Trustee is also the Note Registrar) are so owned shall be so
disregarded.
     (g) Notwithstanding any other provisions of this Section 15.1, the
Performance Guaranty may be amended in accordance with its terms.
     Section 15.2 Discretion with Respect to Derivative Financial Instruments.
The parties to this Indenture recognize and agree that, in the course of
managing its assets and obligations, the Issuer may, from time to time, find it
useful and prudent to enter into, or to terminate or modify, derivative
financial instruments for the purpose of hedging its interest rate risk, and the
parties hereby agree that, (a) in addition to the Interest Rate Swap, the Issuer
may, from time to time, enter into derivative financial instruments for the
purpose of hedging the Issuer’s interest rate risk and (b) the Issuer may, in
its discretion, terminate, or modify, any such derivative financial instrument;
provided that the Issuer shall not terminate or modify the Interest Rate Swap
except as provided in this Indenture and solely in accordance with the
appropriate mechanism(s) as set forth in the Interest Rate Swap, and, with
respect to any derivative financial instruments, other than the Interest Rate
Swap, the Issuer shall not enter into any such instruments unless the Rating
Agency Condition has been satisfied with respect to and the Insurer has
consented to such derivative financial instrument; provided further, however,
that, so long as the Interest Rate Swap is in effect, (x) no instrument shall be
entered into pursuant to clause (a) above and (y) no termination (or
modification) shall be effected pursuant to clause (b) above, without the prior
written consent of the Swap Counterparty if the effect of such instrument,
termination (or modification) would be to adversely affect the Swap
Counterparty’s ability or right to receive payment under the terms of the
Interest Rate Swap, or if the instrument, termination (or modification) would
modify the obligations of or impair the ability of the Issuer to fully perform
any of its payment obligations under the Interest Rate Swap; and provided
further, however, that any termination, modification or replacement with respect
to the Interest Rate Swap effected otherwise in accordance with this Indenture
and the appropriate mechanism(s) as set forth in the Interest Rate Swap shall
not be subject to the provisions of this Section 15.2.
     Section 15.3 Limitation on Rights of the Noteholders.
     (a) The death or incapacity of any Noteholder shall not operate to
terminate this Indenture, nor shall such death or incapacity entitle such
Noteholder’s legal representatives or heirs to claim an accounting or to take
any action or commence any proceeding in any court for a partition or winding up
of the Collateral, nor otherwise affect the rights, obligations and liabilities
of the parties hereto or any of them.
     (b) Nothing herein set forth, or contained in the terms of the Notes, shall
be construed so as to constitute the Noteholders from time to time as partners
or members of an association;

117



--------------------------------------------------------------------------------



 



nor shall any Noteholder be under any liability to any third person by reason of
any action taken by the parties to this Indenture pursuant to any provision
hereof.
     Section 15.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING §
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.
     Section 15.5 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO AND THEIR ASSIGNEES WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
     Section 15.6 Notices. All communications and notices hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered to,
or transmitted by overnight courier, or transmitted by telex or telecopy and
confirmed by a mailed writing:
If to the Issuer:
SIERRA TIMESHARE 2007-2 RECEIVABLES FUNDING, LLC
10750 West Charleston Boulevard
Suite 130, Mail Stop 2071
Las Vegas, Nevada 89135
Attention: President
(or such other address as may hereafter be furnished to the Trustee, the
Servicer
and the Collateral Agent in writing by the Issuer).
If to the Servicer:
WYNDHAM CONSUMER FINANCE, INC.
10750 West Charleston Boulevard
Suite 130
Las Vegas, Nevada 89135
Fax: 702-227-3114
Attention: President, Treasurer and Controller
(or such other address as may hereafter be furnished to the Trustee, the Issuer
and the Collateral Agent in writing by the Servicer).

118



--------------------------------------------------------------------------------



 



If to the Trustee:
U.S. BANK NATIONAL ASSOCIATION
100 Wall Street, 16th Floor
New York, New York 10005
Fax: 212-809-5459
Attention: Structured Finance – Sierra 2007-2
(or such other address as may be furnished to the Servicer, the Issuer and the
Collateral Agent in writing by the Trustee).
If to the Collateral Agent:
U.S. BANK NATIONAL ASSOCIATION
269 Technology Way
Building B, Unit 3
Rocklin, CA 95765
Fax: 916-626-3152
Attention: Structured Finance Trust Services
                    Re: Sierra Timeshare 2007-2 Receivables Funding, LLC
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer by the Collateral Agent).
If to each Rating Agency:
Fitch, Inc.
Attn: Asset-Backed Securities — Timeshare
55 East Monroe
Suite 3500
Chicago, IL 60610
Fax: 312-368-2069
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).
Moody’s Investors Service, Inc.
99 Church Street
New York, New York 10007
Fax: 212-553-4392
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).

119



--------------------------------------------------------------------------------



 



Standard & Poor’s Ratings Group
55 Water Street
New York, New York 10041
Fax: 212-438-2655
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).
If to the Swap Counterparty:
Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Attention: Swaps Documentation
Fax: (+44) 207 773 6857/6858
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer),
with a copy to:
Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Attention: Derivative Director, Legal Division (marked urgent)
Fax: (+44) 207 773 4932
If to the Insurer:
MBIA Insurance Corporation
113 King Street
Armonk, NY 10504
Attention: Manager — Insured Portfolio Management — Structured Finance
(with regards to Policy #504751)
Fax: 914-765-3810
Confirmation: 914-273-4545
     (in each case in which notice or other communication to the Insurer refers
to a Servicer Default, an Unmatured Servicer Default, an Event of Default or an
Unmatured Event of Default, a claim on the Policy or with respect to which
failure on the part of the Insurer to respond shall be deemed to constitute
consent or acceptance, then a copy of such notice or other communication should
also be sent to the attention of “general counsel” of the Insurer at the same
address and shall be marked to indicate “URGENT MATERIAL ENCLOSED.”)
     All communications and notices pursuant hereto to a Noteholder will be
given by first-class mail, postage prepaid, to the registered holders of such
Notes at their respective address as shown in the Note Register. Any notice so
given within the time prescribed in this

120



--------------------------------------------------------------------------------



 



Indenture shall be conclusively presumed to have been duly given, whether or not
the Noteholder receives such notice.
     Section 15.7 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Indenture shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Indenture and shall in no way affect the validity or
enforceability of the other provisions of this Indenture or of the Notes or
rights of the Noteholders thereof.
     Section 15.8 Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Section 12.2, this Indenture may not be assigned
by the Issuer or the Servicer without the prior consent of the Majority Holders,
the Insurer and the Swap Counterparty.
     Section 15.9 Notes Non-assessable and Fully Paid. It is the intention of
the Issuer that the Noteholders shall not be personally liable for obligations
of the Issuer and that the indebtedness represented by the Notes shall be
non-assessable for any losses or expenses of the Issuer or for any reason
whatsoever.
     Section 15.10 Further Assurances. Each of the Issuer, the Servicer and the
Collateral Agent agree to do and perform, from time to time, any and all acts
and to execute any and all further instruments required or reasonably requested
by the Trustee more fully to effect the purposes of this Indenture, including
without limitation the authorization of any financing statements, amendments
thereto, or continuation statements relating to the Pledged Loans for filing
under the provisions of the UCC of any applicable jurisdiction.
     Section 15.11 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee or the Noteholders, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. No waiver of any provision hereof shall
be effective unless made in writing. The rights, remedies, powers and privileges
therein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.
     Section 15.12 Counterparts. This Indenture may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
     Section 15.13 Third-Party Beneficiaries. This Indenture will inure to the
benefit of and be binding upon the parties hereto, the Swap Counterparty, the
Insurer, the Noteholders and their respective successors and permitted assigns.
Except as otherwise provided in this Article XV, no other person will have any
right or obligation hereunder.

121



--------------------------------------------------------------------------------



 



     Section 15.14 Actions by the Noteholders.
     (a) Wherever in this Indenture a provision is made that an action may be
taken or a notice, demand or instruction given by the Noteholders, such action,
notice or instruction may be taken or given by any Noteholder, unless such
provision requires a specific percentage of the Noteholders. If, at any time,
the request, demand, authorization, direction, consent, waiver or other act of a
specific percentage of the Noteholders is required pursuant to this Indenture,
written notification of the substance thereof shall be furnished to all
Noteholders.
     (b) Any request, demand, authorization, direction, consent, waiver or other
act by a Noteholder binds such Noteholder and every subsequent holder of such
Note issued upon the registration of transfer thereof or in exchange therefor or
in lieu thereof in respect of anything done or omitted to be done by the
Trustee, the Issuer or the Servicer in reliance thereon, whether or not notation
of such action is made upon such Note.
     Section 15.15 Merger and Integration. Except as set forth in the Trustee
Fee Letter, and except as specifically stated otherwise herein, this Indenture
and the other Transaction Documents set forth the entire understanding of the
parties relating to the subject matter hereof, and, except as set forth in such
Trustee Fee Letter, all prior understandings, written or oral, are superseded by
this Indenture and the other Transaction Documents. This Indenture may not be
modified, amended, waived or supplemented except as provided herein.
     Section 15.16 No Bankruptcy Petition. The Trustee, the Insurer, the
Servicer, the Collateral Agent, each Noteholder, by accepting a Note, and each
beneficial owner of a Note or any interest therein, hereby covenant and agree
that they will not at any time institute against the Issuer, the Depositor, or
Sierra 2002, or join in instituting against the Issuer, the Depositor, or Sierra
2002, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any Debtor Relief Law until one year and
one day after such time as all of the Issuer, the Depositor, and Sierra 2002
have paid in full all indebtedness owed by such Person. The provisions of this
Section 15.16 will survive any termination of this Agreement.
     Section 15.17 Headings. The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.

122



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer, the Servicer, the Trustee and the
Collateral Agent have caused this Indenture to be duly executed by their
respective officers as of the day and year first above written.

            SIERRA TIMESHARE 2007-2 RECEIVABLES FUNDING, LLC,
as Issuer
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President        WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President        U.S. BANK NATIONAL ASSOCIATION
as Trustee
      By:   /s/ Patricia O’Neil         Name:   Patricia O’Neil        Title:  
Vice President        U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent
      By:   /s/ Cheryl Whitehead         Name:   Cheryl Whitehead       
Title:   Vice President     

[Signature page for Indenture and Servicing Agreement]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
DEFINITIONS
       
 
       
Section 1.1 Definitions
    3    
Section 1.2 Other Definitional Provisions
    29    
Section 1.3 Intent and Interpretation of Documents
    30  
 
         
ARTICLE II
       
THE NOTES
         
Section 2.1 Designation
    31    
Section 2.2 Form Generally
    31    
Section 2.3 [Reserved]
    31    
Section 2.4 Determination of LIBOR
    31    
Section 2.5 Execution, Authentication and Delivery
    32    
Section 2.6 Registration; Registration of Transfer and Exchange; Transfer
Restrictions
    32    
Section 2.7 Mutilated, Destroyed, Lost or Stolen Notes
    37    
Section 2.8 Persons Deemed Owner
    38    
Section 2.9 Payment of Principal and Interest; Defaulted Interest
    38    
Section 2.10 Cancellation
    40    
Section 2.11 Global Notes
    40    
Section 2.12 Regulation S Global Notes
    41    
Section 2.13 Special Transfer Provisions
    42    
Section 2.14 Notices to Clearing Agency
    44    
Section 2.15 Definitive Notes
    44    
Section 2.16 Payments on the Notes
    45    
Section 2.17 [Reserved]
    46    
Section 2.18 Clean-Up Call
    46    
Section 2.19 Authentication Agent
    47    
Section 2.20 Appointment of Paying Agent
    48    
Section 2.21 Confidentiality
    48    
Section 2.22 144A Information
    49  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE III
       
PAYMENTS, SECURITY AND ALLOCATIONS
         
Section 3.1 Priority of Payments, Rapid Amortization
    49    
Section 3.2 Information Provided to Trustee
    51    
Section 3.3 Payments
    52    
Section 3.4 Collection Account
    52    
Section 3.5 Reserve Account
    53    
Section 3.6 Interest Rate Swap
    55    
Section 3.7 Custody of Permitted Investments and other Collateral
    56    
Section 3.8 The Policy
    57  
 
         
ARTICLE IV
       
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
         
Section 4.1 Representations and Warranties Regarding the Issuer
    58    
Section 4.2 Representations and Warranties Regarding the Loan Files
    61    
Section 4.3 Rights of Obligors and Release of Loan Files
    62  
 
         
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER; ASSIGNMENT OF REPRESENTATIONS AND
WARRANTIES
         
Section 5.1 Representations and Warranties of the Issuer
    63    
Section 5.2 Eligible Loans
    63    
Section 5.3 Assignment of Representations and Warranties and Rights Under the
Performance Guaranty
    66    
Section 5.4 Release of Defective Loans
    67  
 
         
ARTICLE VI
       
ADDITIONAL COVENANTS OF ISSUER
         
Section 6.1 Affirmative Covenants
    68    
Section 6.2 Negative Covenants of the Issuer
    76  
 
         
ARTICLE VII
       
SERVICING OF PLEDGED LOANS
         
Section 7.1 Responsibility for Loan Administration
    78    
Section 7.2 Standard of Care
    78    
Section 7.3 Records
    78  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
Section 7.4 Loan Schedule
    79    
Section 7.5 Enforcement
    79    
Section 7.6 Trustee and Collateral Agent to Cooperate
    80    
Section 7.7 Other Matters Relating to the Servicer
    80    
Section 7.8 Servicing Compensation
    80    
Section 7.9 Costs and Expenses
    81    
Section 7.10 Representations and Warranties of the Servicer
    81    
Section 7.11 Additional Covenants of the Servicer
    82    
Section 7.12 Servicer not to Resign
    85    
Section 7.13 Merger or Consolidation of, or Assumption of the Obligations of
Servicer
    85    
Section 7.14 Examination of Records
    86    
Section 7.15 Delegation of Duties
    86    
Section 7.16 Servicer Advances
    86    
Section 7.17 Delivery of Monthly Files
    86  
 
         
ARTICLE VIII
       
REPORTS
         
Section 8.1 Monthly Servicing Report
    86    
Section 8.2 Other Data
    87    
Section 8.3 Annual Servicer’s Certificate
    87    
Section 8.4 Notices to WCF
    87    
Section 8.5 Tax Reporting
    87  
 
         
ARTICLE IX
       
LOCKBOX ACCOUNTS
         
Section 9.1 Lockbox Accounts
    87  
 
         
ARTICLE X
       
INDEMNITIES
         
Section 10.1 Liabilities to Obligors
    88    
Section 10.2 Tax Indemnification
    88    
Section 10.3 Servicer’s Indemnities
    88    
Section 10.4 Operation of Indemnities
    89  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE XI
       
EVENTS OF DEFAULT
         
Section 11.1 Events of Default
    89    
Section 11.2 Acceleration of Maturity; Rescission and Annulment
    91    
Section 11.3 Collection of Indebtedness and Suits for Enforcement by Trustee
    91    
Section 11.4 Trustee May File Proofs of Claim
    92    
Section 11.5 Remedies
    93    
Section 11.6 Optional Preservation of Collateral
    94    
Section 11.7 Application of Monies Collected During Event of Default
    95    
Section 11.8 Limitation on Suits by Individual Noteholders
    96    
Section 11.9 Unconditional Rights of Noteholders to Receive Principal and
Interest
    96    
Section 11.10 Restoration of Rights and Remedies
    97    
Section 11.11 Waiver of Event of Default
    97    
Section 11.12 Waiver of Stay or Extension Laws
    97    
Section 11.13 Sale of Collateral
    97    
Section 11.14 Action on Notes
    98    
Section 11.15 Control by the Insurer or the Noteholders
    98  
 
         
ARTICLE XII
       
SERVICER DEFAULTS
         
Section 12.1 Servicer Defaults
    98    
Section 12.2 Appointment of Successor
    100    
Section 12.3 Notification to Noteholders
    101    
Section 12.4 Waiver of Past Defaults
    101    
Section 12.5 Termination of Servicer’s Authority.
    101    
Section 12.6 Matters Related to Successor Servicer
    101  
 
         
ARTICLE XIII
       
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
         
Section 13.1 Duties of Trustee
    102    
Section 13.2 Certain Matters Affecting the Trustee
    105    
Section 13.3 Trustee Not Liable for Recitals in Notes or Use of Proceeds of
Notes
    106  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 13.4 Trustee May Own Notes; Trustee in its Individual Capacity
    106    
Section 13.5 Trustee’s Fees and Expenses; Indemnification
    107    
Section 13.6 Eligibility Requirements for Trustee
    107    
Section 13.7 Resignation or Removal of Trustee
    108    
Section 13.8 Successor Trustee
    108    
Section 13.9 Merger or Consolidation of Trustee
    109    
Section 13.10 Appointment of Co-Trustee or Separate Trustee
    109    
Section 13.11 Trustee May Enforce Claims Without Possession of Notes
    110    
Section 13.12 Suits for Enforcement
    110    
Section 13.13 Rights of the Insurer or the Noteholders to Direct the Trustee
    111    
Section 13.14 Representations and Warranties of the Trustee
    111    
Section 13.15 Maintenance of Office or Agency
    111    
Section 13.16 No Assessment
    111    
Section 13.17 UCC Filings and Title Certificates
    111    
Section 13.18 Replacement of the Custodian
    112  
 
         
ARTICLE XIV
       
TERMINATION
         
Section 14.1 Termination of Agreement
    112    
Section 14.2 Final Payment
    112    
Section 14.3 [Reserved]
    113    
Section 14.4 Release of Collateral
    113    
Section 14.5 Release of Defaulted Loans
    113    
Section 14.6 Release Upon Payment in Full
    115  
 
         
ARTICLE XV
       
MISCELLANEOUS PROVISIONS
         
Section 15.1 Amendment
    115    
Section 15.2 Discretion with Respect to Derivative Financial Instruments
    118    
Section 15.3 Limitation on Rights of the Noteholders
    118    
Section 15.4 Governing Law
    119    
Section 15.5 Waiver of Jury Trial
    119  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 15.6 Notices
    119    
Section 15.7 Severability of Provisions
    122    
Section 15.8 Assignment
    122    
Section 15.9 Notes Non-assessable and Fully Paid
    122    
Section 15.10 Further Assurances
    122    
Section 15.11 No Waiver; Cumulative Remedies
    122    
Section 15.12 Counterparts
    122    
Section 15.13 Third-Party Beneficiaries
    122    
Section 15.14 Actions by the Noteholders
    122    
Section 15.15 Merger and Integration
    123    
Section 15.16 No Bankruptcy Petition
    123    
Section 15.17 Headings
    123  

vi



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A Forms of Class A-1 Notes
  A-1-1  
Forms of Class A-2 Notes
  A-4-1  
Exhibit B Form of Payment and Release Certificate
  B-1  
Exhibit C Form of Regulation S Certificate
  C-1-1  
Form of Non-U.S. Certificate
  C-2-1  
Exhibit D Form of Monthly Servicing Report
  D-1-1  
Form of Servicing Officer’s Certificate
  D-2-1  
Exhibit E Form of Annual Servicer’s Certificate
  E-1  
Exhibit F Form of Lockbox Agreement
  F-1  
Exhibit G Form of Supplemental Grant
  G-1  
Exhibit H Credit Standards and Collection Policies
  H-1

vii



--------------------------------------------------------------------------------



 



SCHEDULES

1.   Schedule of Trustee’s fees.   2.   List of Lockbox Banks.   3.   Schedule
for Collateral Agent’s and Custodian’s Fees

viii